Exhibit 10.1
EXECUTION VERSION

















--------------------------------------------------------------------------------



MASTER REPURCHASE AGREEMENT
Dated as of June 19, 2018
between
GOLDMAN SACHS BANK USA,
as Purchaser,
and
CLNC CREDIT 6, LLC,
as Seller





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


TABLE OF CONTENTS












 
Page
 
 
ARTICLE 1 APPLICABILITY
1
ARTICLE 2 DEFINITIONS
1
ARTICLE 3 INITIATION; CONFIRMATION; TERMINATION; EXTENSION
22
ARTICLE 4 MARGIN MAINTENANCE
32
ARTICLE 5 PAYMENTS; COLLECTION ACCOUNT
33
ARTICLE 6 REQUIREMENTS OF LAW; ALTERNATIVE RATE
36
ARTICLE 7 SECURITY INTEREST
38
ARTICLE 8 TRANSFER AND CUSTODY
40
ARTICLE 9 SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS
41
ARTICLE 10 REPRESENTATIONS AND WARRANTIES
41
ARTICLE 11 NEGATIVE COVENANTS OF SELLER
48
ARTICLE 12 AFFIRMATIVE COVENANTS OF SELLER
49
ARTICLE 13 SINGLE PURPOSE ENTITY COVENANTS
54
ARTICLE 14 EVENTS OF DEFAULT; REMEDIES
56
ARTICLE 15 SET-OFF
61
ARTICLE 16 SINGLE AGREEMENT
62
ARTICLE 17 RECORDING OF COMMUNICATIONS
62
ARTICLE 18 NOTICES AND OTHER COMMUNICATIONS
63
ARTICLE 19 ENTIRE AGREEMENT; SEVERABILITY
63
ARTICLE 20 NON-ASSIGNABILITY
64
ARTICLE 21 GOVERNING LAW
65
ARTICLE 22 WAIVERS AND AMENDMENTS
65
ARTICLE 23 INTENT
65
ARTICLE 24 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
67
ARTICLE 25 CONSENT TO JURISDICTION; WAIVERS
67
ARTICLE 26 NO RELIANCE
68
ARTICLE 27 INDEMNITY AND EXPENSES
68
ARTICLE 28 DUE DILIGENCE
70
ARTICLE 29 SERVICING
71

    
    
    


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






    


 
Page
 
 
ARTICLE 30 MISCELLANEOUS
73
ARTICLE 31 TAXES
74







ii

--------------------------------------------------------------------------------








ANNEXES AND EXHIBITS
 
 
 
EXHIBIT I
 
Names and Addresses for Communications between Parties
EXHIBIT II
 
Form of Confirmation Statement
EXHIBIT III
 
Authorized Representatives of Seller
EXHIBIT IV
 
Form of Power of Attorney
EXHIBIT V
 
Representations and Warranties Regarding Individual Purchased Assets
EXHIBIT VI
 
Asset Information
EXHIBIT VII
 
Advance Procedures
EXHIBIT VIII
 
Form of Margin Call Notice
EXHIBIT IX
 
Form of Release Letter
EXHIBIT X
 
Form of Covenant Compliance Certificate
EXHIBIT XI
 
Prohibited Transferees
EXHIBIT XII
 
Form of Bailee Letter









iii

--------------------------------------------------------------------------------






MASTER REPURCHASE AGREEMENT
MASTER REPURCHASE AGREEMENT, dated as of June 19, 2018 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), by and between GOLDMAN SACHS BANK USA, a New York State member
bank (including any successor thereto, “Purchaser”) and CLNC CREDIT 6, LLC, a
Delaware limited liability company (“Seller”).

ARTICLE 1

APPLICABILITY
Subject to the terms of the Transaction Documents, from time to time the parties
hereto may enter into transactions in which Seller will sell to Purchaser, all
of Seller’s right, title and interest in and to certain Eligible Assets (as
defined herein) and the other related Purchased Items (as defined herein)
(collectively, the “Assets”) against the transfer of funds by Purchaser to
Seller, with a simultaneous agreement by Purchaser to re-sell back to Seller,
and by Seller to repurchase, such Assets at a date certain or on demand, against
the transfer of funds by Seller to Purchaser. Each such transaction shall be
referred to herein as a “Transaction” and, unless otherwise agreed in writing by
Seller and Purchaser, shall be governed by this Agreement, including any
supplemental terms or conditions contained in any exhibits identified herein as
applicable hereunder. Each individual transfer of an Eligible Asset shall
constitute a distinct Transaction. Notwithstanding any provision or agreement
herein, this Agreement is not a commitment by Purchaser to engage in
Transactions, but sets forth the requirements under which Purchaser would
consider entering into Transactions from time to time. At no time shall
Purchaser be obligated to purchase or effect the transfer of any Eligible Asset
from Seller to Purchaser.

ARTICLE 2

DEFINITIONS
The following capitalized terms shall have the respective meanings set forth
below.
“A-Note” shall mean a senior or pari passu senior Mortgage Note evidencing a
senior position in a Mortgage Loan.
“Accelerated Repurchase Date” shall have the meaning specified in Article 14(b).
“Accepted Servicing Practices” shall mean with respect to any Purchased Asset,
those mortgage loan, mezzanine loan or participation interest servicing
practices of prudent mortgage lending institutions that service mortgage loans,
mezzanine loans and/or participation interests of the same type as such
Purchased Asset in the U.S. jurisdiction where the related underlying real
estate directly or indirectly securing or supporting such Purchased Asset is
located.
“Account Bank” shall mean Wells Fargo Bank, N.A., or any successor appointed by
Purchaser and reasonably acceptable to Seller.


        

--------------------------------------------------------------------------------





“Account Control Agreement” shall mean that certain Deposit Account Control
Agreement, dated as of the Closing Date, among Purchaser, Seller and Account
Bank with respect to the Collection Account, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement.
“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
petition, commencing, or authorizing the commencement by such Person as debtor
or with the authorization of such Person of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced against such Person by another which is consented to
by such Person, not timely contested or results in entry of an order or decree
for relief that, in the case of an action not commenced by or with the consent
of such Person, is not dismissed or stayed within sixty (60) days; (b) the
seeking or consenting to the appointment of a receiver, trustee, custodian or
similar official for such Person or all or substantially all of the property of
such Person; (c) the appointment of a receiver, conservator, or manager for such
Person by any governmental agency or authority having the jurisdiction to do so;
(d) the making by such Person of a general assignment for the benefit of
creditors; (e) the admission in a legal proceeding by such Person of its
inability to, or intention not to, pay its debts or discharge its obligations as
they become due or mature; or (f) that any Governmental Authority or agency or
any person, agency or entity acting or purporting to act under Governmental
Authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or substantially all of the property of such
Person, or shall have taken any action to displace the management of such Person
or to curtail its authority in the conduct of the business of such Person.
“Affiliate” shall mean, (i) when used with respect to Seller, Guarantor or
Colony NorthStar Credit Real Estate, Inc., Colony NorthStar Credit Real Estate,
Inc. and their Subsidiaries, or (ii) when used with respect to any other
specified Person, (a) any other Person directly or indirectly Controlling,
Controlled by, or under common Control with, such Person or (b) any “affiliate”
of such Person, as such term is defined in the Bankruptcy Code.
“Agreement” shall have the meaning specified in the introductory paragraph
hereof.
“Alternative Rate” shall have the meaning specified in Article 6(b)(ii).
“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate for such Pricing
Rate Period is determined with reference to an Alternative Rate.
“Amortization Extension Period” shall mean an extension period commencing on the
earliest to occur of (a) the first day after the Stated Termination Date, (b)
the first day after the expiration of the Extension Period and (c) the date of
any Material Adverse Change Event, as applicable in accordance with Article
3(g), and ending on the earliest to occur of (i) twenty-four (24) months after
the Stated Termination Date, the termination of the Extension Period, or the
date of the Material Adverse Change Event, as applicable, (ii) the date which is
the Repurchase Date of the last remaining Purchased Asset subject to a
Transaction and (iii) the date on which the payment in full of the unpaid
principal balance of the last remaining Purchased Asset then subject to a
Transaction occurs.


2

--------------------------------------------------------------------------------





“Amortization Period Fee” shall have the meaning specified in the Fee Letter.
“Anti-Money Laundering Laws” shall have the meaning specified in Article 10(ll).
“Asset Information” shall mean, with respect to any Purchased Asset, the
information set forth in Exhibit VI attached hereto to the extent applicable to
such Purchased Asset.
“Asset Schedule and Exception Report” shall have the meaning specified in the
Custodial Agreement.
“Assets” shall have the meaning specified in Article 1.
“Bailee” shall mean Ropes & Gray LLP or any other law firm reasonably acceptable
to Purchaser that has delivered at Seller’s request a Bailee Letter with respect
to any Purchased Asset.
“Bailee Letter” shall mean a letter from Seller and acknowledged by Bailee and
Purchaser substantially in the form attached hereto as Exhibit XII, pursuant to
which the Bailee (i) agrees to issue a Bailee Trust Receipt upon taking
possession of the Purchased Asset Documents identified in such Bailee Letter,
(ii) confirms that it is holding the Purchased Asset Documents as bailee for the
benefit of Purchaser under the terms of such Bailee Letter, (iii) agrees that it
shall deliver such Purchased Asset Documents to the Custodian, or as otherwise
directed by Purchaser in writing, by not later than the third (3rd) Business Day
following the Purchase Date for the related Purchased Asset and (iv) agrees to
indemnify Purchaser and Seller for any failure of Bailee to deliver the
Purchased Asset Documents in accordance with the Bailee Letter.
“Bailee Trust Receipt” shall mean a trust receipt issued by Bailee to Purchaser
in accordance with and substantially in the form contained in the Bailee Letter
confirming the Bailee’s possession of the Purchased Asset Documents listed
thereon.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time, or any successor statute.
“Business Day” shall mean a day other than (a) a Saturday or Sunday, or (b) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.
“Breakage Costs” shall have the meaning specified in Article 27(b).
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent equity ownership interests in a Person which is not a
corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, and any and all warrants
or options to purchase any of the foregoing.
“Capitalized Lease Obligations” shall mean, with respect to any Person,
obligations of such Person to pay rent or other amounts under a lease of a
property that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on
the balance sheet prepared in accordance with GAAP of the applicable Person as
of the applicable date.


3

--------------------------------------------------------------------------------





“Change of Control” shall mean the occurrence of any of the following events:
(a) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 49% or more
of the total voting power of all classes of Capital Stock of Colony NorthStar
Credit Real Estate, Inc., a Maryland corporation (“Colony”), entitled to vote
generally in the election of the directors or such “person” or “group” obtains
Control of Colony, (b) Colony shall cease to directly or indirectly own of
record and beneficially at least 51% of the Capital Stock of Guarantor and
Control Guarantor; (c) the Guarantor shall cease to indirectly own and Control,
of record and beneficially, 100% of the Capital Stock of Pledgor; or (d) Pledgor
shall cease to directly own and Control, of record and beneficially, 100% of the
Capital Stock of Seller.
“Closing Date” shall mean June 19, 2018.
“Collateral” shall have the meaning specified in Article 7(a).
“Collection Account” shall have the meaning specified in Article 5(d).
“Concentration Limits” shall have the meaning set forth in the Fee Letter.
“Confirmation” shall have the meaning specified in Article 3(c)(iii).
“Control” shall mean, with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto.
“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate substantially in the form of Exhibit X hereto.
“Credit Event” shall mean, with respect to any Purchased Asset, (i) a material
adverse change in the credit characteristics (other than changes contemplated by
the related business plan as underwritten by Purchaser and expressly set forth
in the Confirmation with respect to such Purchased Asset) of the related
Mortgaged Property, any related Mortgagor, Mezzanine Borrower, guarantor, or any
other obligor or (ii) the occurrence and continuance of any monetary default or
material non-monetary default under the terms of such Purchased Asset or the
related Purchased Asset Documents, subject to any applicable cure periods;
provided, however, that in no event shall a Credit Event exist solely as a
result of any event that results from (a) any disruption in the commercial
mortgage backed securities market, capital markets or credit markets or (b) the
increase or decrease of interest rate spreads or other similar benchmarks.
“Custodial Agreement” shall mean the Custodial Agreement, dated as of the
Closing Date, by and among Custodian, Seller and Purchaser, as the same may be
amended, modified and/or restated from time to time, and/or any replacement
agreement.


4

--------------------------------------------------------------------------------





“Custodial Delivery” shall have the meaning specified in the Custodial
Agreement.
“Custodian” shall mean Wells Fargo Bank, N.A., or any successor custodian
appointed by Purchaser and reasonably acceptable to Seller.
“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.
“Defaulted Asset” shall mean any asset (a) that is thirty (30) or more days
(other than in the case of payments due at maturity) delinquent in the payment
of principal, interest, fees or other amounts payable under the terms of the
related Purchased Asset Documents, in each case, without regard to any waivers
or modifications of, or amendments to, the related Purchased Asset Documents,
other than those that were disclosed in writing to Purchaser prior to the
Purchase Date of the related Purchased Asset by inclusion thereof in the related
Purchased Asset File, or any other amendment consented to by Purchaser in
writing in accordance with the terms of this Agreement after the Purchase Date,
(b) as to which an Act of Insolvency shall have occurred with respect to the
related Mortgagor, Mezzanine Borrower or guarantor or (c) as to which a material
non-monetary default shall have occurred and been continuing under the terms of
the related Purchased Asset Document beyond any applicable notice and cure
periods set forth therein.
“Default Threshold” shall have the meaning specified in the Fee Letter.
“Dollars” and “$” shall mean freely transferable lawful money of the United
States of America.
“Due Diligence Package” shall have the meaning specified in Exhibit VII to this
Agreement.
“Early Repurchase Date” shall have the meaning specified in Article 3(e).
“Eligible Asset” shall mean any Mortgage Loan, Senior Note, Senior Participation
Interest or a Mezzanine Loan (a) that is approved by Purchaser in its sole and
absolute discretion, (b) that satisfies Seller’s underwriting guidelines as of
the applicable Purchase Date, (c) that satisfies the Eligibility Criteria, and
(d) on each day, with respect to which the applicable representations and
warranties set forth in this Agreement (including the exhibits hereto) are true
and correct in all material respects, except (i) to the extent disclosed in a
Requested Exceptions Report approved by Purchaser in writing and (ii) after the
Purchase Date for such Eligible Asset, any MTM Representations.
“Eligibility Criteria” shall mean: (a) with respect to any Mortgage Loan or
Mezzanine Loan, such Mortgage Loan or Mezzanine Loan, (i) is originated by
Seller or an Affiliate of Seller or, if approved by the Purchaser in its sole
discretion, was acquired by Seller from a third party, (ii) is performing and
not a Defaulted Asset, (iii) is fully disbursed, except for customary holdbacks,
reserves, escrows and future advances for interest, repairs, tenant
improvements, leasing commissions, capital improvements and such other items as
may be set forth in the related Purchased Asset Documents, (iv) accrues interest
at a floating rate based on LIBOR, (v)  has an interest rate cap in place that
is acceptable to Purchaser in its sole and absolute discretion, (vi) with
respect to which, in the case of a Mezzanine Loan, the related Mortgage Loan is
a Purchased Asset, (vii) has


5

--------------------------------------------------------------------------------





an underlying borrower/obligor that is a bankruptcy remote special purpose
entity (to the extent required pursuant to applicable rating agency criteria),
(viii) is secured by, in the case of a Mortgage Loan, a first Lien mortgage or
deed of trust on one or more properties that are of Eligible Property Type and
otherwise satisfies the criteria set forth in the definition of Eligible
Property Type and, in the case of a Mezzanine Loan, is secured by first priority
pledges of all of the Capital Stock of Persons that own, directly or indirectly,
the related Eligible Property Types, (ix) the Mortgaged Property LTV of such
Mortgage Loan does not exceed the Mortgaged Property LTV Threshold, (x) will not
cause Seller to violate any Concentration Limits if such Mortgage Loan is
included as a Purchased Asset, (xi) is not a ground-up construction loan or a
loan secured by raw, vacant or unimproved land (provided, for the avoidance of
doubt, that loan proceeds may be used for capital improvements and/or tenant
improvements), (xii) is not a mortgage-backed security and (xiii) has an
applicable appraisal that is (A) dated within one hundred eighty (180) days of
the related Purchase Date or (B) acceptable to Purchaser in its sole and
absolute discretion; or (b) with respect to any Senior Note or Senior
Participation Interest, the related Mortgage Loan and Mezzanine Loan, if any,
satisfies the criteria set forth in clause (a) above.
“Eligible Property Types” shall mean office, retail, industrial, hospitality,
multi-family or properties made up of any combination of the foregoing.
The Eligible Property Type criteria set forth herein may be revised by Purchaser
in its sole and absolute discretion with respect to any new Eligible Assets
proposed to be purchased by the Purchaser under this Agreement.
“Equity Pledge Agreement” shall mean that certain Pledge and Security Agreement,
dated as of the Closing Date, from Pledgor in favor of Purchaser, in form and
substance reasonably acceptable to Purchaser, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement.
“Equity Pledged Collateral” shall mean the “Pledged Collateral” as defined in
the Equity Pledge Agreement.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Internal Revenue Code of which Seller is a member and (b) solely for
purposes of potential liability under Section 302 of ERISA and Section 412 of
the Internal Revenue Code, described in Section 414(m) or (o) of the Internal
Revenue Code of which Seller is a member.
“Event of Default” shall have the meaning specified in Article 14(a).
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Purchaser or required to be withheld or deducted from a payment to
Purchaser: (a) Taxes imposed


6

--------------------------------------------------------------------------------





on or measured by net income or similar Taxes imposed in lieu of net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of Purchaser being organized under the laws of, or
having its principal office or the office from which it books a Transaction
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of Purchaser pursuant to
a law in effect as of the date on which such Person (i) acquires such interest
in a Transaction or (ii) changes its principal office or the office from which
it books a Transaction, except to the extent that, pursuant to Article 31, such
Taxes were payable to such party’s assignor immediately before such Person
became a party hereto or to such Person immediately before it changed its
applicable office, (c) Taxes attributable to Purchaser’s failure to comply with
Article 23(g) or Article 31 of this Agreement, and (d) any withholding Taxes
imposed under FATCA.
“Exit Fee” shall have the meaning specified in the Fee Letter.
“Extension Fee” shall have the meaning specified in the Fee Letter.
“Extension Period” shall have the meaning specified in Article 3(f).
“Facility Availability Period Expiration Date” shall mean the day that is the
earlier of (i) the Stated Termination Date, as such date may be extended
pursuant to Article 3(f) (excluding any Amortization Extension Period) and
(ii) any Accelerated Repurchase Date.
“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with),
together in each case with any current or future regulations, guidance or
official interpretations thereof, any agreements entered into pursuant thereto,
including any intergovernmental agreements and any rules or guidance
implementing such intergovernmental agreements.
“Fee Letter” shall mean the letter agreement, dated as of the Closing Date, from
Purchaser and accepted and agreed by Seller, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement.
“Funding Fee” shall have the meaning specified in the Fee Letter.
“Filings” shall have the meaning specified in Article 7(b).
“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be capitalized on a balance sheet of the lessee.
“Future Advance Failure” shall have the meaning specified in Article 12(n).
“Future Advance Purchased Asset” shall mean any Purchased Asset approved by
Purchaser, in its sole and absolute discretion, with respect to which less than
the full principal amount of the related Mortgage Loan or Mezzanine Loan is
funded at origination and Seller is obligated, subject


7

--------------------------------------------------------------------------------





to the satisfaction of certain conditions precedent under the related Purchased
Asset Documents, to make additional advances in the future to the related
Mortgagor or Mezzanine Borrower. For the avoidance of doubt, Purchaser shall be
under no obligation to make any additional advances under any Future Advance
Purchased Asset.
“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.
“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Guarantor” shall mean Credit RE Operating Company, LLC, a Delaware limited
liability company.
“Guarantor Financing Statement” shall have the meaning specified in Article
3(b).
“Guaranty” shall mean the Guaranty, dated as of the Closing Date, from Guarantor
in favor of Purchaser, in form and substance acceptable to Purchaser, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.
“Indebtedness” shall mean, for any Person at a particular time, without
duplication (a) obligations created, issued or incurred by such Person for
borrowed money (whether by loan, the issuance and sale of debt securities or the
sale of property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such property from such Person);
(b) obligations of such Person to pay the deferred purchase or acquisition price
of property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable within ninety
(90) days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a lien on the
property of such Person, whether or not the respective Indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) obligations of such Person under repurchase agreements, sale/buy-back
agreements or like arrangements; (f) Indebtedness of others guaranteed by such
Person to the extent of such guarantee; (g) all obligations of such Person
incurred in connection with the acquisition or carrying of fixed assets by such
Person; (h) Recourse Indebtedness of such Person; (i) Indebtedness of general
partnerships of which such Person is secondarily or contingently liable (other
than by endorsement of instruments in the course of collection), whether by
reason of any agreement to acquire such indebtedness to supply or advance sums
or otherwise; (j) Capitalized Lease Obligations of such Person; (k) all net
liabilities or obligations under any interest rate, interest rate swap, interest
rate cap, interest rate floor, interest rate collar, or other hedging instrument
or agreement; and (l) all obligations of such Person under Financing Leases.
Notwithstanding the foregoing, Indebtedness owing pursuant to a securitization
transaction such as a REMIC securitization, a collateralized loan


8

--------------------------------------------------------------------------------





obligation transaction or other similar securitization that is not Recourse
Indebtedness other than to Persons other than the special purpose vehicle that
is the issuer in such transaction shall not be considered Indebtedness for any
Person.
“Indemnified Amounts” and “Indemnified Parties” shall each have the respective
meanings specified in Article 27(a).
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Independent Manager” shall mean a natural Person who (a) is not at the time of
initial appointment and has never been, and will not while serving as
Independent Manager be: (i) a stockholder, director, officer, employee, partner,
member (other than a “special member” or “springing member”), manager (with the
exception of serving as the Independent Manager of Seller or any Affiliate
thereof), attorney or counsel of any Seller Party or any Affiliate or equity
owner of any Seller Party; (ii) a customer, supplier or other Person who derives
any of its purchases or revenues (other than any revenue derived from serving as
the Independent Manager of such party) from its activities with any Seller
Party, or any Affiliate or equity owner of any Seller Party; (iii) a Person
controlling or under common control with any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person of any Seller Party or any Affiliate or
equity owner of any Seller Party; or (iv) a member of the immediate family of
any such stockholder, director, officer, employee, partner, member, manager,
attorney, counsel, equity owner, customer, supplier or other Person of any
Seller Party or any Affiliate or equity owner of any Seller Party and (b) has
(i) prior experience as an independent director or independent manager for a
corporation, a trust or limited liability company whose charter documents
required the unanimous consent of all independent directors or independent
managers thereof before such corporation, trust or limited liability company
could consent to the institution of bankruptcy or insolvency proceedings against
it or could file a petition seeking relief under any applicable federal or state
law relating to bankruptcy and (ii) at least three (3) years of employment
experience and who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company or Lord Securities Company, or if none of these companies is then
providing professional independent directors, another nationally recognized
company acceptable to Purchaser, that is not an Affiliate of Seller and that
provides, inter alia, professional independent directors or independent managers
in the ordinary course of their respective business to issuers of securitization
or structured finance instruments, agreements or securities or lenders
originating commercial real estate loans for inclusion in securitization or
structured finance instruments, agreements or securities (a “Professional
Independent Manager”) and is an employee of such a company or companies at all
times during his or her service as an Independent Manager. A natural Person who
satisfies the foregoing definition except for being (or having been) the
independent director or independent manager of a “special purpose entity”
Affiliated with any Seller Party (provided such Affiliate does not or did not
own a direct or indirect equity interest in Seller) shall not be disqualified
from serving as an Independent Manager, provided that such natural Person
satisfies all other criteria set forth above and that the fees such individual
earns from serving as independent director or independent manager of Affiliates
of Seller or in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income


9

--------------------------------------------------------------------------------





for that year. A natural Person who satisfies the foregoing definition other
than clause (a)(ii) shall not be disqualified from serving as an Independent
Manager if such individual is a Professional Independent Manager and such
individual complies with the requirements of the previous sentence.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
determined by Purchaser to be (i) the per annum rate for one (1) month deposits
in Dollars, which appears on the Reuters Screen LIBOR01 Page (or any successor
thereto) as the London Interbank Offering Rate as of 11:00 a.m., London time, on
the Pricing Rate Determination Date (rounded upwards, if necessary, to the
nearest 1/1000 of 1%); (ii) if such rate does not appear on said Reuters Screen
LIBOR01 Page, the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates obtained by Purchaser from the Reference Banks for one (1)
month deposits in Dollars to prime banks in the London Interbank market as of
approximately 11:00 a.m., London time, on that Pricing Rate Determination Date
and in an amount that is representative for a single transaction in the relevant
market at the relevant time; or (iii) if fewer than two (2) Reference Banks
provide Purchaser with such quotations, the rate per annum which Purchaser
determines to be the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates which major banks in New York, New York selected by
Purchaser are quoting at approximately 11:00 a.m., New York City time, on the
Pricing Rate Determination Date for loans in Dollars to leading European banks
for a period equal to the applicable Pricing Rate Period in amounts of not less
than $1,000,000.00; provided, that such selected banks shall be the same banks
as selected for all of Purchaser’s other repurchase customers where LIBOR is to
be applied, to the extent such banks are available. Purchaser’s determination of
LIBOR shall be binding and conclusive on Seller absent manifest error. LIBOR may
or may not be the lowest rate based upon the market for U.S. Dollar deposits in
the London Interbank Eurodollar Market at which Purchaser prices loans on the
date which LIBOR is determined by Purchaser as set forth above. Notwithstanding
the foregoing, in no event shall LIBOR with respect to any Purchased Asset be
less than the LIBOR floor or other applicable interest rate floor set forth in
the applicable Purchased Asset Documents.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the UCC or comparable law of any
jurisdiction in respect of any of the foregoing.
“Litigation Threshold” shall have the meaning specified in the Fee Letter.
“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.
“Mandatory Early Repurchase Date” shall have the meaning specified in Article
3(d).


10

--------------------------------------------------------------------------------





“Mandatory Early Repurchase Event” shall mean, with respect to any Purchased
Asset (a) such Purchased Asset is subject to a breach of a representation and
warranty set forth in Exhibit V hereto (other than any MTM Representation and
except to the extent disclosed in a Requested Exceptions Report and approved by
Purchaser in writing as evidenced by Purchaser’s execution of the related
Confirmation), as determined by Purchaser in its sole discretion, exercised in
good faith, which breach has not been cured (beyond any applicable notice and
cure periods under the Purchased Asset Documents), (b) in respect of which the
complete Purchased Asset File has not been delivered to the Custodian in
accordance with the terms of the Custodial Agreement, (c) such Purchased Asset
has been released from the possession of the Custodian under the Custodial
Agreement to the Seller for a period in excess of the time period permitted
under the Custodial Agreement, (d) upon the occurrence of any Act of Insolvency
with respect to any co-participant or any other Person having an interest in
such Purchased Asset or any related Mortgaged Property that is pari passu in
right of payment or priority with the rights of Purchaser in such Purchased
Asset, (e) such Purchased Asset is determined by Purchaser, in its sole
discretion, exercised in good faith, to be a Defaulted Asset (beyond any
applicable notice and cure periods), (f) such Purchased Asset has not been
repurchased on the applicable Repurchase Date or (g) the failure of any
Purchased Asset to qualify for safe harbor treatment as contemplated in Article
23 of this Agreement.
“Margin Amount” shall mean, with respect to any Purchased Asset on any date, an
amount equal to (a) the lesser of (i) the unpaid principal balance of such
Purchased Asset and (ii) the Market Value of such Purchased Asset, multiplied by
(b) the Purchase Price Percentage for such Purchased Asset.
“Margin Call” shall have the meaning specified in Article 4(a).
“Margin Deficit” shall mean an amount determined by Purchaser in its sole
discretion (except as set forth below), exercised in good faith, as of any date
as follows:
(a)    with respect to any Margin Deficit Event described in clause (i) of the
definition of “Margin Deficit Event”, the Margin Deficit for the applicable
Purchased Asset shall be an amount equal to the positive difference (if any)
between the Purchase Price of such Purchased Asset and the Margin Amount for
such Purchased Asset, as determined by Purchaser in its reasonable discretion,
provided, however, that, if the Market Value of such Purchased Asset has
declined by thirty percent (30%) or more since the Purchase Date of such
Purchased Asset (adjusted for any Principal Payment received with respect to
such Purchased Asset), then the Margin Deficit for such applicable Purchased
Asset shall include an additional amount equal to the percentage amount of such
decline in Market Value that exceeds thirty percent (30%), as determined by
Purchaser in its sole discretion, exercised in good faith;
(b)    with respect to any Margin Deficit Event described in clause (ii) of the
definition of “Margin Deficit Event”, the Margin Deficit shall be equal to an
amount which, after payment of such Margin Deficit, will cause the Portfolio
Purchase Price Debt Yield to be equal to the Purchase Date Portfolio Purchase
Price Debt Yield; and


11

--------------------------------------------------------------------------------





(c)    with respect to any Margin Deficit Event described in clause (iii) of the
definition of “Margin Deficit Event”, the Margin Deficit for the applicable
Purchased Asset shall be equal to an amount which, after payment of such Margin
Deficit, will result in a Purchase Price LTV for the applicable Purchased Asset
equal to the Purchase Price LTV of such Purchased Asset on the Purchase Date
therefor, as set forth in the related Confirmation;
provided, that, if more than one Margin Deficit exists with respect to any of
(a), (b) or (c), above, on any date, then the Margin Deficit on such date shall
be equal to the greatest Margin Deficit then applicable.
“Margin Deficit Event” shall mean the occurrence or existence of any of the
following, as determined by Purchaser in its sole discretion (except as set
forth below), exercised in good faith:
(i)    upon the occurrence and continuance of a Credit Event or a breach of a
MTM Representation with respect to any Purchased Asset, a decline in the Market
Value of the related Purchased Asset which represents in the aggregate since the
Purchase Date of such Purchased Asset (adjusted for any Principal Payment
received with respect to such Purchased Asset) a decline in such Market Value by
twenty percent (20%) or more, as determined by Purchaser in its sole discretion,
exercised in good faith;
(ii)    the Portfolio Purchase Price Debt Yield is less than the Minimum
Portfolio Purchase Price Debt Yield; and/or
(iii)    with respect to any Purchased Asset, the Purchase Price LTV of such
Purchased Asset exceeds the Maximum Purchase Price LTV of such Purchased Asset.
“Margin Excess” shall have the meaning specified in Article 4(c).
“Market Value” shall mean, with respect to any Purchased Asset as of any
relevant date, the market value (i.e., the value at which such Purchased Asset
could be sold to a third party) for such Purchased Asset on such date as
determined by Purchaser in its sole discretion exercised in good faith.
The Market Value of each Purchased Asset may be determined by Purchaser on each
Business Day during the term of this Agreement; provided the Purchaser shall
only be permitted to make a Margin Call with respect to any such Purchased Asset
after the occurrence and continuance of a Credit Event or a breach of a MTM
Representation with respect to any Purchased Asset.
“Material Adverse Change Event” shall mean an event which results in (i) for a
period of ninety (90) or more consecutive days, the effective absence of, or a
material adverse change in, the market for repurchase facilities or other
related lending facilities for purchasing (subject to repurchase) or otherwise
financing debt obligations secured by commercial mortgage loans or securities,
in each case, generally affecting such markets and (ii) Purchaser not actively
participating in the business of entering into new facilities for the financing
of commercial mortgage loans through the repurchase facility market or related
lending market with similarly situated counterparties to Seller.  Any
determination that a Material Adverse Change Event has occurred shall be made by
Purchaser in its sole and absolute discretion.


12

--------------------------------------------------------------------------------





“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, condition (financial or otherwise), assets or operations of
the Seller Parties, taken as a whole, (b) the ability of any Seller Party to
perform its obligations under any of the Transaction Documents, (c) the validity
or enforceability of any of the Transaction Documents or (d) the rights and
remedies of Purchaser under any of the Transaction Documents, in each case, as
determined by Purchaser.
“Material Modification” shall mean (i) forbearance, extension, increase or
decrease in principal amount with respect to any Purchased Asset (other than
future advances and Principal Payments), (ii) any modification, consent to a
modification or waiver of any monetary term or material non-monetary term
(including, without limitation, prepayment terms, timing of payments and
acceptance of discounted payoffs) of a Purchased Asset or any extension of the
maturity date of such Purchased Asset (except pursuant to the express terms of
the Purchased Asset Documents), (iii) any release of collateral or any
acceptance of substitute or additional collateral for a Purchased Asset or any
consent to either of the foregoing, other than if required pursuant to the
specific terms of the related underlying loan documents relating to such
Purchased Asset and for which there is no material lender discretion, (iv) any
waiver of a “due-on-sale” or “due-on encumbrance” clause with respect to a
Purchased Asset or, if lender consent is required, any consent to such a waiver
or consent to a transfer of a Mortgaged Property or interests in the Borrower or
consent to the incurrence of additional debt, other than any such transfer or
incurrence of debt as may be effected without the consent of the lender under
the related Purchased Asset Documents, or (v) any acceptance of an assumption
agreement releasing a Borrower from all or a portion of liability under a
Purchased Asset other than pursuant to the specific terms of such Purchased
Asset and for which there is no material lender discretion.
“Maximum Facility Purchase Price” shall have the meaning specified in the Fee
Letter.
“Maximum Margin Excess Purchase Price Percentage” shall have the meaning
specified in Article 4(c).
“Maximum Purchase Price LTV” shall have the meaning specified in the Fee Letter.
“Maximum Purchase Price Percentage” shall have the meaning specified in the Fee
Letter.
“Mezzanine Borrower” shall mean the obligor on any applicable Mezzanine Note.
“Mezzanine Loan” shall mean a whole mezzanine loan secured by a pledge of 100%
of the Capital Stock of the Mortgagor under a related Mortgage Loan which is a
Purchased Asset.
“Mezzanine Loan Documents” shall mean, respect to any Purchased Asset that is a
Mezzanine Loan, the Mezzanine Note, those documents executed in connection with,
evidencing or governing such Mezzanine Loan, including, without limitation,
those documents which are required to be delivered to Custodian under the
Custodial Agreement.


13

--------------------------------------------------------------------------------





“Mezzanine Note” shall mean the original executed promissory note or other
tangible evidence of the Mezzanine Loan indebtedness.
“Minimum Initial Term Purchase Price Differential Amount” shall have the meaning
specified in the Fee Letter.
“Minimum Initial Term Utilization Amount” shall have the meaning specified in
the Fee Letter.
“Minimum Initial Term Utilization Fee” shall have the meaning specified in
Article 3(f).
“Minimum Portfolio Purchase Price Debt Yield” shall have the meaning specified
in the Fee Letter.
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in an estate in (i) fee simple in real property and the
improvements thereon or (ii) a ground lease, securing a Mortgage Note or similar
evidence of indebtedness.
“Mortgage Loan” shall mean a whole mortgage loan that is secured by a first Lien
on one or more Eligible Property Types.
“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.
“Mortgaged Property” shall mean, in the case of (a) a Mortgage Loan, the
mortgaged property securing such Mortgage Loan; (b) a Mezzanine Loan, the real
property owned by the Person the Capital Stock of which is pledged as collateral
for such Mezzanine Loan; and (c) a Participation Interest, the mortgaged
property, directly or indirectly, securing the Mortgage Loan and/or Mezzanine
Loan in which such Participation Interest represents a participation, as
applicable.
“Mortgaged Property LTV” shall mean, on any date with respect to any Purchased
Asset, a fraction (expressed as a percentage) (A) the numerator of which is the
unpaid principal balance of the related Purchased Asset and (B) the denominator
of which is the “as-is” appraised value of the related Mortgaged Property.
“Mortgaged Property LTV Threshold” shall have the meaning set forth in the Fee
Letter.
“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.
“MTM Representation” shall mean the representations and warranties set forth as
items (B)(11) (with respect to the last sentence of the second paragraph only),
(B)(12), (B)(15), (B)(26), (B)(36), (B)(37), (B)(38), (B)(41) (with respect to
the last sentence only), (D)(7) and (D)(9) on Exhibit V of this Agreement,
including if any of the foregoing representations and warranties are
incorporated by reference and made pursuant to Sections C or D of Exhibit V of
this Agreement.


14

--------------------------------------------------------------------------------





“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or have within the past
five years been required to have been, made by Seller or any ERISA Affiliate and
that is covered by Title IV of ERISA.
“Net Cash Flow” shall mean, with respect to any Purchased Asset at any time, all
monies collected from or in respect of such Purchased Asset, including without
limitation, payments of interest, principal, repayment, rental or other income,
insurance and liquidation proceeds, payments in respect of any associated
hedging transaction, and all net proceeds from sale or other disposition of such
Purchased Asset to a Person other than Purchaser. For the avoidance of doubt,
Net Cash Flow shall not include origination fees and expense deposits paid by
the Mortgagors or Mezzanine Borrowers in connection with the origination and
closing of the Purchased Asset, any reimbursement of out-of-pocket costs and
expenses and indemnification payments to Seller (other than indemnification
payments applied to the payment of principal or interest of the applicable
Purchased Asset) and any amounts deposited into an escrow reserve pursuant to
and in accordance with the related Purchased Asset Documents.
“Other Connection Taxes” shall mean Taxes imposed as a result of a present or
former connection between Purchaser and the jurisdiction imposing such Taxes
(other than a connection arising solely as a result of Purchaser having
executed, delivered, become a party to, performed its obligations under,
received payments under, or received or perfected a security interest under any
Transaction Document).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, a Transaction Document, except (i) any such Taxes imposed with
respect to an assignment, transfer or sale of participation or other interest in
or with respect to the Transaction Document and (ii) for the avoidance of doubt,
any Excluded Taxes.
“Participant Register” shall have the meaning specified in Article 20(d).
“Participation Certificate” shall mean the original participation certificate,
if any, that was executed and delivered in connection with a Participation
Interest.
“Participation Interest” shall mean a participation interest in a Mortgage Loan
or a Mezzanine Loan.
“Patriot Act” shall have the meaning specified in Article 10(ii).
“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust, joint
stock company, joint venture, unincorporated organization, or any other entity
of whatever nature, or a Governmental Authority.
“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered


15

--------------------------------------------------------------------------------





by Title IV of ERISA or Section 302 of ERISA or Section 412 of the Internal
Revenue Code, other than a Multiemployer Plan.
“Pledgor” shall mean CLNC Credit 6 Pledgor, LLC, a Delaware limited liability
company.
“Portfolio Purchase Price Debt Yield” shall have the meaning specified in the
Fee Letter.
“Pre-Purchase Due Diligence” shall have the meaning specified in Article 3(c).
“Pricing Rate” shall mean, for any Pricing Rate Period, an annual rate equal to
the sum of (i) LIBOR and (ii) the relevant Spread, in each case, for the
applicable Pricing Rate Period for the related Purchased Asset. The Pricing Rate
shall be subject to adjustment and/or conversion as provided in the Transaction
Documents (including, without limitation, as provided in Article 6) or the
related Confirmation.
“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to any Transaction, the second (2nd) Business Day preceding
the first day of such Pricing Rate Period.
“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date (a) in the case of the first Pricing Rate Period, the period
commencing on and including the Purchase Date for such Transaction and ending on
and excluding the following Remittance Date, and (b) in the case of any
subsequent Pricing Rate Period, the period commencing on and including the
immediately preceding Remittance Date and ending on and excluding the following
Remittance Date; provided, however, that in no event shall any Pricing Rate
Period for a Purchased Asset end subsequent to the Repurchase Date for such
Purchased Asset (or such later date on which the Purchased Asset is actually
repurchased).
“Principal Excess” shall have the meaning specified in Article 5(g).
“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received as, or applied to as, a payment or
prepayment of principal in respect thereof. For purposes of clarification,
payments of prepayment premiums, fees or penalties shall not be deemed to be
Principal Payments but shall be applied in accordance with Article 5(f).
“Pro Rata Reduction” shall have the meaning specified in Article 5(g).
“Prohibited Person” shall mean (i) a person or entity whose name appears on the
list of Specially Designated Nationals and Blocked Persons by the Office of
Foreign Asset Control (“OFAC”), (ii) any foreign shell bank, and (iii) any
person or entity resident in or whose subscription funds are transferred from or
through an account in a jurisdiction that has been designated as a
non-cooperative with international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering (“FATF”), of which the U.S. is a member
and with which designation the U.S. representative to the group or organization
continues to concur.
“Prohibited Transferee” shall mean each Person set forth on Exhibit XI hereto.


16

--------------------------------------------------------------------------------





“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Purchaser purchases such Purchased Asset from Seller hereunder.
“Purchase Date Portfolio Purchase Price Debt Yield” shall have the meaning
specified in the Fee Letter.
“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is transferred by Seller to Purchaser on the
applicable Purchase Date, decreased by (a) the portion of any Principal Payments
on such Purchased Asset that are applied pursuant to Article 5(f) to reduce the
Purchase Price for such Purchased Asset, (b) any amounts applied to reduce the
Purchase Price of the Purchased Asset pursuant to Article 4(a) on account of a
Margin Call and (c) any other amounts applied by Purchaser to reduce the
Purchase Price for the Purchased Asset and increased by (i) any future advance
funded pursuant to Article 3(h), (ii) any accrued and unpaid Purchase Price
Differential (other than with respect to accrued and unpaid Purchase Price
Differential for the current Pricing Period) with respect to such Purchased
Asset or (iii) otherwise under this Agreement (including on account of a Margin
Excess pursuant to Article 4(c)).
“Purchase Price Differential” shall mean, with respect to any Purchased Asset as
of any date of determination, the amount equal to the product of (a) the
applicable Pricing Rate for such Purchased Asset and (b) the daily outstanding
Purchase Price of such Purchased Asset, calculated on the basis of a 360-day
year and the actual number of days during the period commencing on (and
including) the Purchase Date for such Purchased Asset and ending on (but
excluding) the date of determination (reduced by any amount of such Purchase
Price Differential previously paid by Seller to Purchaser with respect to such
Purchased Asset).
“Purchase Price LTV” shall have the meaning specified in the Fee Letter.
“Purchase Price Percentage” shall have the meaning specified in the Fee Letter.
“Purchased Asset” shall mean (a) with respect to any Transaction, the Eligible
Asset sold by Seller to Purchaser in such Transaction and (b) with respect to
the Transactions in general, all Eligible Assets sold by Seller to Purchaser
(other than Purchased Assets that have been repurchased by Seller). A Purchased
Asset that is repurchased by Seller in accordance with this Agreement shall
cease to be a Purchased Asset.
“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset upon its
release pursuant to Article 7(b).
“Purchased Asset File” shall mean, with respect to any Purchased Asset, the
documents specified as the “Purchased Asset File” in the Custodial Agreement,
together with any additional documents and information required to be delivered
to Purchaser or its designee (including the Custodian or a Bailee) pursuant to
this Agreement and/or the Custodial Agreement.
“Purchased Asset Schedule” shall mean, with respect to any Purchased Asset, a
schedule attached to the related Confirmation containing information relating to
such Purchased Asset, which schedule shall be substantially similar to Schedule
1 attached to the Form of Confirmation Statement attached hereto as Exhibit II.


17

--------------------------------------------------------------------------------





“Purchased Items” shall mean all of Seller’s right, title and interest in, to
and under each of the following items of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located:
(i)    the Purchased Assets;
(ii)    the Purchased Asset Documents, the Servicing Rights, the Servicing
Agreement, the Servicing Records, mortgage guaranties, mortgage insurance,
insurance policies, insurance claims, collection and escrow accounts, and
letters of credit, in each case, relating to the Purchased Assets;
(iii)    the Collection Account and Servicer Account;
(iv)    all related forward trades and takeout commitments placed on the
Purchased Assets;
(v)    all proceeds relating to the sale, securitization, liquidation, or other
disposition of the Purchased Assets;
(vi)    all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments”, “securities accounts” and “deposit accounts”, each as
defined in the UCC, relating to or constituting any and all of the foregoing;
and
(vii)    all replacements, substitutions or distributions on or proceeds,
payments, Net Cash Flow and profits of, and records (but excluding any financial
models or other proprietary information) and files relating to any and all of
any of the foregoing.
“Purchaser” shall have the meaning specified in the introductory paragraph
hereof.
“Recourse Indebtedness” shall mean, for any Person on any date, without
duplication, the indebtedness of such Person for which such Person is directly
responsible or liable as obligor or guarantor (excluding obligations arising by
reason of customary recourse carve-outs under a non-recourse instrument,
including, but not limited to, fraud, misappropriation and misapplication, and
environmental indemnities).
“Reference Banks” shall mean banks designated by Purchaser, in its sole and
absolute discretion, each of which shall (i) be a leading bank engaged in
transactions in Eurodollar deposits in the international Eurocurrency market and
(ii) have an established place of business in London.
“Register” shall have the meaning specified in Section 20(c).
“Related Credit Enhancement” shall have the meaning specified in Section 7(a).
“Related Purchased Asset” shall mean (i) with respect to any Mortgage Loan which
is a Purchased Asset, any Mezzanine Loan related to such Mortgage Loan and (ii)
with respect to any Mezzanine Loan which is a Purchased Asset, the related
Mortgage Loan.


18

--------------------------------------------------------------------------------





“Release Letter” shall mean a letter substantially in the form of Exhibit IX
hereto (or such other form as may be acceptable to Purchaser).
“Remittance Date” shall mean the nineteenth (19th) calendar day of each month,
or the immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and
Purchaser.
“Repurchase Date” shall mean, with respect to any Purchased Asset, the earliest
to occur of (a) the date set forth in the applicable Confirmation, or if such
day is not a Business Day, the immediately following Business Day (as same may
be extended by mutual agreement between Purchaser and Seller); (b) the maturity
date or the payment in full of the unpaid principal balance of such Purchased
Asset (as same may be extended pursuant to the Purchased Asset Documents); (c)
the Termination Date; (d) the Early Repurchase Date with respect to such
Purchased Asset; (e) the Accelerated Repurchase Date; (f) any Mandatory Early
Repurchase Date with respect to such Purchased Asset; or (g) upon the occurrence
of a Future Advance Failure with respect to such Purchased Asset, the date
Seller is required to repurchase such Purchased Asset pursuant to and in
accordance with Article 12(n).
“Repurchase Obligations” shall have the meaning assigned thereto in Article
7(a).
“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Purchaser to Seller; such price will be determined in each case
as the sum of, without duplication, (i) the outstanding Purchase Price of such
Purchased Asset as of such date; (ii) the accrued and unpaid Purchase Price
Differential with respect to such Purchased Asset as of such date (other than,
with respect to calculations in connection with the determination of a Margin
Deficit, accrued and unpaid Purchase Price Differential for the current Pricing
Rate Period); (iii) all accrued and unpaid out-of-pocket costs and expenses
(including, without limitation, the reasonable fees and expenses of outside
counsel) of Purchaser relating to such Purchased Assets required to be paid by
Seller hereunder; and (iv) any other amounts due and owing by Seller pursuant to
the terms of the Transaction Documents as of such date.
“Requested Exceptions Report” shall have the meaning specified in Exhibit VII
hereto.
“Requirement of Law” shall mean any applicable law, treaty, rule, regulation,
code, directive, policy, order or requirement or determination of an arbitrator
or a court or other Governmental Authority whether now or hereafter enacted or
in effect.
“Reserve Fund” shall have the meaning specified in Article 12(n).
“Responsible Officer” shall mean any duly appointed officer of Seller.
“SEC” shall have the meaning specified in Article 24(a).
“Seller” shall have the meaning assigned thereto in the introductory paragraph
hereof.
“Seller Certificate” shall have the meaning specified in the Custodial
Agreement.


19

--------------------------------------------------------------------------------





“Seller Party” shall mean, collectively or individually, as the context may
require, Seller, Pledgor and Guarantor.
“Seller Financing Statement” shall have the meaning specified in Article 3(b).
“Senior Note” shall mean a Mortgage Note evidencing a senior or pari passu
senior position in a Mortgage Loan. A Senior Note shall not be junior to any
other Mortgage Note secured by the same Mortgaged Property.
“Senior Participation Interest” shall mean a senior or pari passu senior
Participation Interest in a Mortgage Loan or a Mezzanine Loan and the related
Mortgage Loan evidenced by a Participation Certificate. A Senior Participation
Interest shall not be junior to any other participation interest or Mortgage
Note secured directly or indirectly by the same Mortgaged Property.
“Servicer” shall mean Wells Fargo Bank, N.A., or any other servicer approved by
Purchaser and reasonably acceptable to Seller.
“Servicer Account” shall mean the “Servicer Account” under the Servicing
Agreement.
“Servicer Letter” shall have the meaning specified in Article 29(e).
“Servicing Agreement” shall mean (i) that certain Servicing Agreement, dated as
of June 19, 2018, by and between Servicer and Purchaser subject to the Servicer
Letter, (ii) any other servicing agreement, in form and substance acceptable to
Purchaser in its sole and absolute discretion, entered into among Seller,
Servicer and Purchaser or with Seller and Servicer and subject to the Servicer
Letter and/or (iii) any replacement servicing agreement acceptable to Purchaser
in its sole and absolute discretion, in each case, as the same may be amended,
modified and/or restated from time to time.
“Servicing Records” shall have the meaning specified in Article 29(f).
“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice, the Purchased Assets or to possess related Servicing Records.
“Settlement Agent” shall mean a settlement agent, escrow agent or bailee under
the Bailee Letter.
“SIPA” shall have the meaning specified in Article 24(a).
“Spread” shall have the meaning specified in the Fee Letter.
“Stated Termination Date” shall mean June 19, 2020.
“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests, in each case,
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,


20

--------------------------------------------------------------------------------





partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.
“Substitute Rate” shall mean any published index now or hereafter generally
adopted by Purchaser as a replacement for LIBOR for variable rate loans or
repurchased facilities, as determined by Purchaser in its sole discretion and
applied to other similarly situated sellers under similar repurchase facilities
with Purchaser; provided that in no event shall such Substitute Rate at any time
be less than 0.00%.
“Substitute Rate Applicable Spread” shall mean, if the Pricing Rate has
converted to the Substitute Rate pursuant to Article 6(b) of this Agreement, an
amount equal to the difference (expressed as a number of basis points) between
(a) LIBOR plus the Applicable Spread on the date LIBOR was last applicable to
the outstanding Transactions prior to such conversion and (b) the Substitute
Rate on the date that LIBOR was last applicable to the outstanding Transactions
prior to such conversion; provided, that in no event shall such difference be a
negative number.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to Tax or penalties applicable thereto.
“Termination Date” shall mean the day that is the earlier of (i) the Stated
Termination Date, as such date may be extended pursuant to Article 3(f) or
Article 3(g) hereof; and (ii) any Accelerated Repurchase Date.
“Termination Date Extension Conditions” shall have the meaning specified in
Article 3(f).
“Title Insurer” shall mean a nationally recognized title insurance company
qualified to do business in the jurisdiction where the applicable Mortgaged
Property is located.
“Title Policy” shall mean an American Land Title Association (ALTA) lender’s
title insurance policy or a comparable form of lender’s title insurance policy
(or escrow instructions binding on the Title Insurer and irrevocably obligating
the Title Insurer to issue such title insurance policy, a title policy
commitment or pro-forma “marked up” at the closing of the related Purchased
Asset and countersigned by the Title Insurer or its authorized agent) as adopted
in the applicable jurisdiction.
“Transaction” shall mean a Transaction, as specified in Article 1.
“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Exhibits to this Agreement, the Fee Letter, the Guaranty, the Custodial
Agreement, the Servicing Agreement, the Account Control Agreement, the Equity
Pledge Agreement, all Confirmations and assignment documentation executed
pursuant to this Agreement in connection with specific Transactions, and all
other documents executed in connection with this Agreement or any Transaction.
“Trust Receipt” shall have the meaning specified in the Custodial Agreement.


21

--------------------------------------------------------------------------------





“UCC” shall have the meaning specified in Article 7(b).
“UCC Filing Jurisdiction” shall mean, with respect to each Seller Party, the
State of Delaware.
“UCC Financing Statement” shall mean the Seller Financing Statement or the
Pledgor Financing Statement, individually or collectively as the context may
require.
“Underwriting Issues” shall mean, with respect to any Eligible Asset as to which
Seller intends to request a Transaction, (i) all material information that has
come to Seller’s attention after exercising reasonable care and diligence used
by a prudent commercial real estate lender making a similar loan that would be
considered a materially “negative” factor (either separately or in the aggregate
with other information) or (ii) a material defect in loan documentation or
closing deliveries (such as any absence of any material Purchased Asset
Document(s)) known by Seller.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” shall have the meaning specified in Article
31(d) hereof.
“Wet Purchased Asset” shall mean an Eligible Asset which Seller is selling to
Purchaser simultaneously with the origination thereof and for which the related
Purchased Asset File has not been delivered to Custodian as of the related
Purchase Date.
The terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender. All references to
articles, schedules and exhibits are to articles, schedules and exhibits in or
to this Agreement unless otherwise specified. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “include” or “including” shall mean without limitation by
reason of enumeration. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
References to “good faith” in this Agreement shall mean “honesty in fact in the
conduct or transaction concerned”.

ARTICLE 3

INITIATION; CONFIRMATION; TERMINATION; EXTENSION
(a)    Entry into Transactions. On or after the Closing Date but prior to the
Facility Availability Period Expiration Date, upon the satisfaction of all
conditions set forth in Article 3(b) for the initial Transaction and Article
3(c) for each Transaction (including the initial Transaction), the related
Eligible Asset shall be transferred to Purchaser against the transfer of the
Purchase Price therefor to an account of Seller. Each Confirmation, together
with this Agreement, shall be conclusive evidence of the terms of the
Transaction covered thereby. If terms in a Confirmation are inconsistent with
terms of this Agreement with respect to a particular Transaction, the
Confirmation shall prevail.


22

--------------------------------------------------------------------------------





(b)    Conditions Precedent to Initial Transaction. Purchaser’s agreement to
enter into the initial Transaction is subject to the satisfaction (or waiver by
Purchaser in writing), immediately prior to or concurrently with the making of
such Transaction, of the following conditions precedent to the satisfaction of
Purchaser in its sole and absolute discretion:
(i)    Delivery of Documents. The following documents, shall have been delivered
to Purchaser:
(A)    this Agreement, duly completed and executed by each of the parties
hereto;
(B)    the Fee Letter, duly completed and executed by each of the parties
thereto;
(C)    the Custodial Agreement, duly completed and executed by each of the
parties thereto;
(D)    the Account Control Agreement, duly completed and executed by each of the
parties thereto;
(E)    the Guaranty, duly completed and executed by each of the parties thereto;
(F)    the Servicing Agreement, duly completed and executed by each of the
parties thereto;
(G)    the Servicer Letter, duly completed and executed by each of the parties
thereto;
(H)    the Equity Pledge Agreement, duly completed and executed by each of the
parties thereto;
(I)    Intentionally Omitted;
(J)    any and all consents and waivers applicable to Seller or to the Purchased
Assets subject to such Transaction;
(K)    a power of attorney from Seller substantially in the form of Exhibit IV
hereto, duly completed and executed;
(L)    a UCC financing statement for filing in the UCC Filing Jurisdiction of
Seller, naming Seller as “Debtor” and Purchaser as “Secured Party” and
describing as “Collateral” “all assets” (the “Seller Financing Statement”);
(M)    a UCC financing statement for filing in the UCC Filing Jurisdiction of
Pledgor, naming Pledgor as “Debtor” and Purchaser as “Secured Party” and


23

--------------------------------------------------------------------------------





describing as “Collateral” all of the items set forth in the definition of
Equity Pledged Collateral (the “Pledgor Financing Statement”);
(N)    Intentionally Omitted;
(O)    opinions of outside counsel to the Seller Parties in form and substance
reasonably acceptable to Purchaser (including, but not limited to, those
relating to corporate matters, enforceability, applicability of the Investment
Company Act of 1940 including, with respect to Seller, that it is not relying on
an exemption from the definition of “investment company” under Section 3(c)(1)
or Section 3(c)(7) of the Investment Company Act of 1940, security interests and
Bankruptcy Code safe harbors);
(P)    for each Seller Party, a good standing certificate dated within thirty
(30) calendar days prior to the Closing Date, certified true, correct and
complete copies of organizational documents and certified true, correct and
complete copies of resolutions (or similar authority documents) with respect to
the execution, delivery and performance of the Transaction Documents and each
other document to be delivered by such party from time to time in connection
herewith;
(Q)    evidence acceptable to Purchaser from Custodian that Custodian is in
possession of the Seller Certificate; and
(R)    all such other and further documents and documentation in Seller’s
possession as Purchaser shall reasonably require.
(ii)    Reimbursement of Costs and Expenses. Seller shall have paid, or
reimbursed Purchaser for, all reasonable out-of-pocket costs and expenses,
including but not limited to reasonable legal fees of outside counsel to
Purchaser and due diligence expenses of Purchaser, actually incurred by
Purchaser in connection with the development, preparation and execution of the
Transaction Documents and any other documents prepared in connection herewith or
therewith required to be paid by Seller hereunder.
(c)    Conditions Precedent to All Transactions. Purchaser’s agreement to enter
into each Transaction (including the initial Transaction) is subject to the
satisfaction (or waiver by Purchaser in writing) of the following further
conditions precedent to the satisfaction of Purchaser, immediately prior to
entering into such Transaction and also after giving effect to the consummation
thereof and the intended use of the proceeds of the sale:
(i)    Transaction Approval. Purchaser shall have (A) determined, in its sole
discretion, that each related proposed Purchased Asset is an Eligible Asset and
(B) received internal credit approval with respect to the proposed Transaction,
each of the foregoing and (C) determined that all conditions precedent to such
Transaction as set forth in this Article 3 have been satisfied, as evidenced by
Purchaser’s execution and delivery of a Confirmation with respect thereto.
(ii)    Maximum Facility Purchase Price; Concentration Limits. The sum of (A)
the aggregate unpaid Repurchase Price for all outstanding Transactions
(excluding accrued


24

--------------------------------------------------------------------------------





and unpaid Purchase Price Differential for the then current Pricing Rate Period)
and (B) the requested Purchase Price for the pending Transaction shall not
exceed an amount equal the Maximum Facility Purchase Price. The Concentration
Limits shall not be violated after giving effect to the requested Transaction.
(iii)    Notice of Pledge. Seller shall have, no less than ten (10) Business
Days prior to the requested Purchase Date (or such shorter time period as may be
approved by Purchaser in its sole discretion):
(A)    given notice to Purchaser of the proposed Transaction; and
(B)    with respect to each Eligible Asset subject to the pending Transaction,
delivered to Purchaser the documents required pursuant to Exhibit VII hereto in
accordance with the time frames set forth therein (unless otherwise waived by
Purchaser).
(iv)    Custodial Delivery; Trust Receipt; Asset Schedule and Exception Report.
Other than with respect to a Wet Purchased Asset or any other Purchased Asset
for which Seller has delivered a Bailee Letter, Seller shall have delivered to
Custodian, in accordance with the Custodial Agreement, the Custodial Delivery
and the Purchased Asset File with respect to each Eligible Asset.
(v)    Confirmation by Settlement Agent. With respect to any Wet Purchased Asset
or any other Purchased Asset for which Seller has delivered a Bailee Letter, if
approved by Purchaser in its sole discretion, the related Settlement Agent shall
have confirmed possession of the related Purchased Asset File in accordance with
the related Bailee Letter.
(vi)    Due Diligence Review. Purchaser shall have completed its due diligence
investigation of the Eligible Assets subject to the pending Transaction and such
other documents, records, agreements, instruments, mortgaged properties or
information relating to such Eligible Assets and, in accordance with Article 28,
each Seller Party, as Purchaser in its sole and absolute discretion deems
appropriate to review and such review shall be satisfactory to Purchaser in its
sole and absolute discretion (the “Pre-Purchase Due Diligence”) and has
determined, in its sole and absolute discretion, to purchase any or all of the
Eligible Assets proposed to be sold to Purchaser by Seller. Purchaser shall
inform Seller of its determination with respect to any such proposed Transaction
solely in accordance with Exhibit VII hereto.
(vii)    Confirmation. Purchaser and Seller shall have mutually delivered an
executed and completed confirmation substantially in the form of Exhibit II
hereto (a “Confirmation”). The Confirmation shall be signed by a Responsible
Officer of Seller.
(viii)    No Default. No Default or Event of Default shall have occurred and be
continuing under this Agreement or any other Transaction Document;
(ix)    No Material Adverse Effect. No event shall have occurred and be
continuing which has, or would reasonably be expected to have, a Material
Adverse Effect.


25

--------------------------------------------------------------------------------





(x)    Waiver of Exceptions. Purchaser shall have waived in writing all
exceptions in the related Requested Exceptions Report, as evidenced by
Purchaser’s execution of the Confirmation to which such Requested Exception
Report is attached.
(xi)    Representations and Warranties. The representations and warranties made
by Seller in Article 10 (other than with respect to any MTM Representations
relating to Purchased Assets not subject to the proposed Transaction) shall be
true, correct and complete on and as of the Purchase Date for the pending
Transaction in all material respects with the same force and effect as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).
(xii)    Acknowledgement to Servicer. Purchaser shall have received from Seller
a written acknowledgement to the Servicer that each Eligible Asset to be sold to
Purchaser will be serviced in accordance with the Servicing Agreement as of the
related Purchase Date.
(xiii)    No Margin Deficit. No Margin Deficit shall exist, either immediately
prior to or after giving effect to the requested Transaction.
(xiv)    Receipt of Trust Receipt. With respect to any Eligible Asset other than
a Wet Purchased Asset or any other Purchased Asset for which Seller has
delivered a Bailee Letter, if approved by Purchaser in its sole discretion,
Purchaser shall have received from Custodian on each Purchase Date (other than
with respect to a Wet Purchased Asset) a Trust Receipt accompanied by an Asset
Schedule and Exception Report with respect to each Eligible Asset to be sold to
Purchaser, dated no later than the Purchase Date, duly completed and with
exceptions acceptable to Purchaser in its sole discretion in respect of Eligible
Assets to be purchased hereunder on such Purchase Date. With respect to a Wet
Purchased Asset or any other Purchased Asset for which Seller has delivered a
Bailee Letter, if approved by Purchaser in its sole discretion, Purchaser shall
have received from Custodian within the time frame specified in the Custodial
Agreement a Trust Receipt accompanied by an Asset Schedule and Exception Report
with respect to such Purchased Asset sold to Purchaser, duly completed and
Purchaser shall have, in its sole and absolute discretion, approved any and all
exceptions listed on such Asset Schedule and Exception Report.
(xv)    Seller Release Letter. Purchaser shall have received from Seller a
Release Letter covering each Eligible Asset to be sold to Purchaser.
(xvi)    No Change in Law. Purchaser shall not have determined (in its sole
discretion exercised in good faith) that the introduction of or a change in any
Requirement of Law or in the interpretation or administration of any Requirement
of Law has made it unlawful, and no Governmental Authority shall have asserted
that it is unlawful, for Purchaser to enter into Transactions.
(xvii)    Repurchase Date. The Repurchase Date for such Transaction is not later
than the Termination Date.


26

--------------------------------------------------------------------------------





(xviii)    Security Interest. Seller shall have taken such other action as
Purchaser shall have reasonably requested that is necessary in order to transfer
the Eligible Assets being transferred to Purchaser pursuant to this Agreement
and to perfect all security interests granted under this Agreement or any other
Transaction Document in favor of Purchaser as secured party under the UCC with
respect to such Eligible Assets.
(xix)    True Sale. If the proposed Purchased Asset is originated by any
Affiliate of Seller (but not, for the avoidance of doubt, Seller) or obtained by
Seller from any Affiliate of Seller, then Seller shall deliver to Purchaser a
true sale opinion from outside counsel with respect to such Purchased Asset
reasonably acceptable to Purchaser.
(xx)    Further Assurances. Purchaser shall have received all such other and
further documents, documentation and legal opinions as Purchaser shall have
reasonably required.
(xxi)    Payment of Fees. Purchaser shall have received payment from Seller of
the Funding Fee and all reasonable out-of-pocket costs and expenses of Purchaser
in connection with the Transaction (including reasonable fees and costs of
outside counsel) required to be paid by Seller hereunder.
(xxii)    Other Documents.  Purchaser or its designee (including the Custodian,
its counsel or, with respect to any Wet Purchased Asset) shall have received all
such other and further documents, documentation as Purchaser in its reasonable
discretion shall require including, but not limited to, endorsements in blank of
the original Mortgage Note and, as applicable, the Mezzanine Note and the
original certificate evidencing the Capital Stock securing such Mezzanine Loan
and assignments in blank of the underlying Mortgage and related Mortgage
documents.
(d)    Early Repurchase; Prepayment.
(i)    Early Repurchase. Seller shall be entitled to terminate a Transaction on
demand and repurchase the Purchased Asset subject to such Transaction on any
Business Day prior to the Repurchase Date (an “Early Repurchase Date”);
provided, however, that:
(A)    no later than three (3) Business Days prior to such Early Repurchase
Date, Seller notifies Purchaser in writing of its intent to terminate such
Transaction and repurchase such Purchased Asset, setting forth the Early
Repurchase Date and identifying with particularity the Purchased Asset to be
repurchased on such Early Repurchase Date; provided that, Seller shall have the
right to revoke such notice at any time up to the Business Day prior to such
Early Repurchase Date and that if the repurchase is for purposes of Seller’s
cure or satisfaction of a Default, Event of Default or Margin Deficit, no such
prior notice shall be required;
(B)    no Default or Event of Default shall have occurred and be continuing both
as of the date notice is delivered pursuant to Article 3(d)(i) above and as of
the applicable Early Repurchase Date, unless such Default or Event of Default is
cured by such repurchase;


27

--------------------------------------------------------------------------------





(C)    on such Early Repurchase Date, Seller pays to Purchaser an amount equal
to the Repurchase Price for the applicable Purchased Asset against transfer to
Seller or its designated agent of such Purchased Asset;
(D)    any Margin Deficit then existing for which a Margin Call has been
delivered is cured contemporaneously with such early repurchase; and
(E)    on such Early Repurchase Date, Seller pays to Purchaser the Exit Fee, if
any, for such Purchased Asset.
With respect to any Purchased Asset, within five (5) Business Days after the
earlier to occur of (i) Seller obtaining knowledge that a Mandatory Early
Repurchase Event has occurred and is continuing with respect to a Purchased
Asset or (ii) receipt of written notice from Purchaser that a Mandatory Early
Repurchase Event has occurred and is continuing with respect to a Purchased
Asset, Seller shall be required to terminate the relevant Transaction and
repurchase such Purchased Asset and pay to Purchaser cash in an amount equal to
the Repurchase Price for such Purchased Asset (the date of such repurchase, the
“Mandatory Early Repurchase Date”).
(ii)    Prepayment of Repurchase Price. On any Remittance Date before the
Repurchase Date for a Purchased Asset, Seller shall have the right, from time to
time, to transfer cash to Purchaser for the purpose of reducing the Repurchase
Price of, but not terminating, a Transaction and without the release of any
Collateral, but subject to the payment of any Exit Fee due and payable with
respect to such Purchased Asset in connection with such payment.
(e)    Repurchase on the Repurchase Date. On the Repurchase Date for any
Transaction, termination of the Transaction will be effected by transfer to
Seller (or Seller’s designee) of the Purchased Assets being repurchased along
with any Net Cash Flow in respect thereof received by Purchaser (including, in
the case of a Principal Payment, remittance of such Principal Payment into the
Collection Account) (and not previously credited or transferred to, or applied
to the obligations of, Seller pursuant to Article 5) against the simultaneous
transfer of the Repurchase Price for such Purchased Asset to an account of
Purchaser (including by remittance into the Collection Account); provided that,
Purchaser shall have no obligation to permit Seller to repurchase individual
Purchased Assets if an Event of Default shall have occurred and be continuing,
other than in connection with a repayment in full of any Purchased Asset giving
rise to such Event of Default by the Mortgagor thereunder, provided that Seller
delivers to Purchaser for application in accordance with Article 5(e) an amount
equal to the greater of (i) the lesser of (x) the Repurchase Price of such
Purchased Asset and (y) the outstanding Repurchase Price of all Purchased Assets
as of such date and (ii) one hundred percent (100%) of the Principal Payment
received by Seller with respect to such Purchased Asset (with the excess, if
any, being applied in accordance with Article 5(h). Promptly following such
Repurchase Date for a Purchased Asset and satisfaction of the conditions in the
preceding sentence, and so long as no Event of Default shall have occurred and
be continuing (except as set forth in the immediately preceding sentence),
Purchaser’s security interest in such Purchased Asset and the related Collateral
shall automatically terminate in accordance with Article 7(c).


28

--------------------------------------------------------------------------------





(f)    Termination Date Extension. (i) Provided that all of the extension
conditions listed in clause (ii) below (collectively, the “Termination Date
Extension Conditions”) shall have been satisfied, Seller shall have the option
to extend the Stated Termination Date for an additional one (1) year period
ending on the one (1) year anniversary of the Stated Termination Date (the
“Extension Period”). Seller shall provide notice to Purchaser at least five (5)
Business Days prior to the date on which Seller pays the Extension Fee pursuant
to Article 3(f)(ii)(C).
(ii)    For purposes of this Article 3(f), the Termination Date Extension
Conditions shall be deemed to have been satisfied if:
(A)    Seller shall have delivered to Purchaser written notice of its request to
extend the Stated Termination Date at least thirty (30) days, but not more than
ninety (90) days, prior to the Stated Termination Date.
(B)    The ratio, expressed as a percentage, of (i) the sum of the average
Purchase Prices of all Purchased Assets subject to all Transactions that
occurred during the period commencing on the Closing Date and ending on the
Stated Termination Date (including any Eligible Assets approved by Purchaser but
not then subject to a Transaction and any future advances approved by Purchaser)
over (ii) the Maximum Facility Purchase Price shall be not less than the Minimum
Initial Term Utilization Amount; provided, however, that Seller shall be
permitted to (i) permanently reduce the Maximum Facility Purchase Price in an
amount sufficient to cause the foregoing condition to be satisfied or (ii)
deliver to Purchaser a one-time fee payment in an amount equal to the positive
difference, if any, between (a) $1,250,000.00, minus (b) the amount of all
Funding Fees paid to Purchaser prior to the Stated Termination Date with respect
to any Purchased Assets (the “Minimum Initial Term Utilization Fee”).  Payment
of the Minimum Initial Term Utilization Fee shall not be applied towards, nor
shall such Minimum Initial Term Utilization Fee reduce, satisfy or waive any
obligation of Seller to pay any Purchase Price Differential due under this
Agreement or the Repurchase Price of any Purchased Asset.
(C)    Purchaser shall have received, on or before the Stated Termination Date,
payment from Seller, as consideration for Purchaser’s agreement to extend the
Stated Termination Date, of the Extension Fee;
(D)    no monetary or material non-monetary Default, Margin Deficit Event or
Event of Default under this Agreement shall have occurred and be continuing as
of the Stated Termination Date; and
(E)    all representations and warranties made by any Seller Party in the
Transaction Documents, shall be true, correct, complete and accurate in all
material respects as of the Stated Termination Date (other than with respect to
any MTM Representations).
In addition to the foregoing, Seller may request from time to time, upon not
less than one hundred twenty (120) days prior notice, additional extensions of
the Termination Date for


29

--------------------------------------------------------------------------------





additional one (1) year periods following the end of the Extension Period, which
extensions shall be conditioned upon the consent of Purchaser in its sole and
absolute discretion, and such other terms and conditions as Purchaser may
request in its sole and absolute discretion. If Purchaser rejects any request by
Seller for additional extensions pursuant to the foregoing sentence, then Seller
shall have no further right to request any additional extensions of the
Termination Date pursuant to this Agreement.
(g)    Amortization Extension Period. (i) The Amortization Extension Period
shall commence automatically upon the occurrence of a Material Adverse Change
Event. In addition, Seller may request by written notice to Purchaser delivered
no later than thirty (30) days, but not more than ninety (90) days, prior to the
Stated Termination Date or the end of the Extension Period (as applicable), an
extension of the Termination Date for a period not to exceed the Amortization
Extension Period, which extension shall be conditioned upon (A) no Margin
Deficit Event, monetary or material non-monetary Default or Event of Default
under this Agreement shall have occurred and be continuing and (B) all
representations and warranties made by any Seller Party in the Transaction
Documents shall be true, correct, complete and accurate in all material respects
(other than with respect to any MTM Representations). Seller shall not be
permitted to enter into any new Transactions during the Amortization Extension
Period.
(ii)     Each Purchased Asset subject to a Transaction during the Amortization
Extension Period shall accrue the Amortization Period Fee described in Section 3
of the Fee Letter on each day during the Amortization Extension Period.
(h)    Future Advances. (i) In connection with the making of a future advance to
the Mortgagor or Mezzanine Borrower under a Future Advance Purchased Asset,
Seller may request an increase of the Purchase Price of such Future Advance
Purchased Asset in an amount not to exceed the product of (i) the principal
balance of the future advance made by Seller and (ii) the Purchase Price
Percentage of such Purchased Asset (as determined by Purchaser in its sole
discretion); provided that (A) each such increase request shall be for an amount
of not less than $250,000 and (B) Seller shall not request more than one (1)
increase with respect to the same Purchased Asset during any thirty (30) day
period. Any approval by Purchaser of such increase of the Purchase Price shall
be in writing and given in Purchaser’s sole and absolute discretion, which
approval shall be conclusively evidenced by Purchaser’s execution of the amended
and restated Confirmation for the applicable Transaction described in subclause
(ii)(B) of this Article 3(h).
(ii)    If such approval for a Purchase Price increase is granted, Purchaser’s
funding of such increase shall be subject to the satisfaction (or waiver in
writing) of the following conditions, which satisfaction or waiver shall be
conclusively evidenced by Purchaser’s execution of the amended and restated
Confirmation for the applicable Transaction described in subclause (B) below:
(A)    at least five (5) Business Days prior to the requested Purchase Price
increase date, Seller shall have requested such increase in writing and
delivered to Purchaser, which may be in the form of a draft amended and restated
Confirmation for the applicable Transaction described in subclause (B) below:


30

--------------------------------------------------------------------------------





(1)    copies of all documentation submitted by Mortgagor or Mezzanine Borrower
in connection with the applicable future advance;
(2)    a written certification stating that all conditions precedent to such
future advance under the related Purchased Asset Documents (a) have been
satisfied or will be satisfied as of the date of the related funding with
evidence of satisfaction having been provided to Purchaser or (b) have been
specifically identified to Purchaser in writing and waived by Purchaser in
writing; and
(3)    such other information and documentation (including, without limitation,
either an updated title policy or an appropriate date-down endorsement) as
Purchaser requests, in its sole and absolute discretion;
(B)    delivery by Seller to Purchaser of an amended and restated Confirmation
for the applicable Transaction which reflects the increase in the Purchase Price
signed by a Responsible Officer of Seller, and delivery by Purchaser to Seller
of a countersigned copy of such amended and restated Confirmation;
(C)    the Purchase Price Percentage after giving effect to such increase and
the corresponding increase in the outstanding principal balance of the Purchased
Asset shall not exceed the Purchase Price Percentage set forth in the related
Confirmation for such Purchased Asset.
(D)    as of the proposed date of such increase, the sum, without duplication,
of (x) the aggregate unpaid Repurchase Price for all outstanding Transactions
(excluding accrued and unpaid Purchase Price Differential for the then current
Pricing Rate Period) and (y) the requested Purchase Price increase shall not
exceed an amount equal the Maximum Facility Purchase Price;
(E)    no event shall have occurred and be continuing which has, or would
reasonably be expected to have, a Material Adverse Effect;
(F)    no Default or Event of Default shall have occurred and be continuing as
of the related Purchase Price increase date;
(G)    no Margin Deficit shall exist, either immediately prior to or after
giving effect to the requested Purchase Price increase;
(H)    on or prior to the related Purchase Price increase date, Purchaser shall
have received a written certification by Seller stating that all conditions
precedent to the funding of such future advance under the related Purchased
Asset Documents have been satisfied (or waived by Purchaser in its sole
discretion if applicable) in all material respects (which certification may be
made via a representation in the amended and restated Confirmation for the
applicable Transaction described in subclause (B) above); and; and


31

--------------------------------------------------------------------------------





(I)    all representations and warranties made by any Seller Party in the
Transaction Documents shall be true, correct and complete on and as of the
related Purchase Price increase date in all material respects with the same
force and effect as if made on and as of such date (other than with respect to
any MTM Representations); provided, that, (x) to the extent that any such
representation or warranty relates to a specific date, they shall be true and
correct as of such specific date and (y) any such representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all material respects after giving effect
to any such qualification therein).
(iii)    Upon the satisfaction (or waiver by Purchaser in writing) of all
conditions set forth in Article 3(h)(ii) as determined by Purchaser, in its sole
and absolute discretion, exercised in good faith, which satisfaction or waiver
shall be conclusively evidenced by Purchaser’s execution of the amended and
restated Confirmation for the applicable Transaction described in subclause (B)
of this Article 3(h), Purchaser shall transfer the amount of the Purchase Price
increase to an account of Seller or, if such increase is being funded on the
same day as the future advance is being made to the related Mortgagor or
Mezzanine Borrower, directly to the Mortgagor or Mezzanine Borrower, the
Servicer or any title company, settlement agent or other Person, as directed by
Seller in such amended and restated Confirmation or otherwise agreed to by
Purchaser and Seller in writing.
Seller acknowledges and agrees that, with respect to any Future Advance
Purchased Asset and whether or not Purchaser advances any additional Purchase
Price hereunder, Seller shall advance, as and when required under the related
Purchased Asset Documents, any and all future advance obligations and
commitments thereunder for so long as such Purchased Asset is subject to a
Transaction hereunder.

ARTICLE 4

MARGIN MAINTENANCE
(a)    If a Margin Deficit exists at any time, then Purchaser may, by written
notice to Seller substantially in the form of Exhibit VIII hereto (a “Margin
Call”), require Seller to make a cash payment and/or apply Margin Excess from
other Purchased Assets in reduction of the Repurchase Price of such Purchased
Asset so that after giving effect to such payment, no Margin Deficit shall exist
with respect to such Purchased Asset.
(b)    No later than 10:00 a.m. (New York City time) two (2) Business Days
following receipt of such Margin Call, Seller shall cure the related Margin
Deficit as provided in Article 4(a). For the avoidance of doubt, if a Margin
Call is given by Purchaser under Article 4(a) on any Business Day after the time
set forth above, such Margin Call shall be considered given prior to such time
on the immediately following Business Day.
(c)    If Purchaser issues a Margin Call under Article 4(a) with respect to a
Purchased Asset and if the Purchase Price Percentage at which Purchaser would,
in Purchaser’s sole and absolute discretion, enter into a Transaction with
respect to the applicable Purchased Asset on the


32

--------------------------------------------------------------------------------





date of such Margin Call (the “Maximum Margin Excess Purchase Price Percentage”)
is greater than the Purchase Price Percentage set forth in the Confirmation with
respect to such Purchased Asset, then Purchaser shall, in its sole discretion,
in response to Seller’s written request following Purchaser’s delivery of a
Margin Call to Seller, provided that no (i) Default or Event of Default or (ii)
Margin Deficit with respect to any other Purchased Asset will occur as a result
of such application as determined by Purchaser in its sole discretion, apply an
amount (expressed in Dollars) up to the positive difference (if any) between the
Maximum Margin Excess Purchase Price Percentage and the Purchase Price
Percentage set forth in the related Confirmation (such amount, a “Margin
Excess”) to all or a portion of the related Margin Deficit in Purchaser’s sole
discretion.
(d)    The failure or delay by Purchaser, on any one or more occasions, to
exercise its rights under this Article 4 shall not change or alter the terms and
conditions or limit or waive the right of Purchaser to do so at a later date or
in any way create additional rights for Seller.

ARTICLE 5

PAYMENTS; COLLECTION ACCOUNT
(a)    Unless otherwise mutually agreed in writing, all transfers of funds to be
made by Seller hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim.
(b)    [Reserved]
(c)    All payments required to be made directly to Purchaser shall be made in
accordance with the wiring instructions set forth below (or such other wire
instructions provided by Purchaser to Seller in writing), not later than 2:00
p.m. (New York City time) (or such other time set forth herein with respect to
such payment), on the date on which such payment shall become due (and each such
payment made after such time shall be deemed to have been made on the next
succeeding Business Day).
Bank Name:         ########
ABA Number:     ########
Account Number:     ########
Account Name:     ########
Reference:        ########
Attention:         ########
(d)    Concurrently with the execution and delivery of this Agreement, Seller
shall establish a segregated deposit account (the “Collection Account”) in the
name of Seller for the benefit of Purchaser at Account Bank. The Collection
Account shall be subject to an Account Control Agreement in favor of Purchaser.
(e)    Seller shall cause Servicer to promptly remit, and in any event no later
than two (2) Business Days after receipt thereof, all Net Cash Flow in respect
of the Purchased Assets directly into the Servicer Account, and no later than
two (2) Business Days prior to each Remittance Date, to the Collection Account.
In furtherance of the foregoing, at the request of Purchaser, Seller shall cause
each Servicer to execute and deliver a Servicer Letter in accordance with
Article 29(e). If


33

--------------------------------------------------------------------------------





any Seller Party or any Affiliate of thereof shall receive any Net Cash Flow
with respect to a Purchased Asset other than by remittance from the Collection
Account in accordance with the following sentence, such party shall (and Seller
shall cause such party to) promptly (and in any case within two (2) Business
Days after receipt of notice thereof from Purchaser) remit such amounts to
Servicer for deposit into the Collection Account. Amounts in the Collection
Account shall be remitted by Account Bank in accordance with the provisions of
Articles 5(f) and 5(g).
(f)    So long as no Event of Default shall have occurred and be continuing,
Account Bank shall, on each Remittance Date remit all amounts on deposit in the
Collection Account (other than Principal Payments) in the following amounts and
order of priority:
(i)    first, to pay all fees and other amounts then due and payable to
Custodian pursuant to the Custodial Agreement and Servicer pursuant to the
Servicing Agreement then due and payable;
(ii)    second, to Purchaser, an amount equal to all accrued and unpaid Purchase
Price Differential then due and payable;
(iii)    third, to Purchaser, an amount equal to any unpaid Margin Deficit;
(iv)    fourth, if a Future Advance Failure exists, to Purchaser, all excess
proceeds with respect to the Purchased Asset subject to such Future Advance
Failure to be applied in reduction of the Repurchase Price of such Purchased
Asset until such Repurchase Price is equal to zero (0);
(v)    fifth, to Purchaser, an amount equal to any other amounts then due and
payable to Purchaser under any Transaction Document; and
(vi)    sixth, the surplus, if any, to Seller.
(g)    So long as no Event of Default shall have occurred and be continuing,
Account Bank shall, within two (2) Business Days after receipt by Account Bank
of any Principal Payments, remit all such Principal Payments in the following
amounts and order of priority:
(i)    first, to pay all fees and other amounts then due and payable to
Custodian pursuant to the Custodial Agreement and Servicer pursuant to the
Servicing Agreement then due and payable (in each case to the extent not paid
pursuant to Section 5(f));
(ii)    second, to Purchaser, an amount equal to all accrued and unpaid Purchase
Price Differential then due and payable through the end of the then applicable
Pricing Rate Period, such payment to be allocated amongst all relevant Purchased
Assets on a pro rata basis based upon the outstanding Purchase Price of each
Purchased Asset (to the extent not paid pursuant to Section 5(f));
(iii)    third, to Purchaser, an amount equal to any unpaid Margin Deficit (to
the extent not paid pursuant to Section 5(f));


34

--------------------------------------------------------------------------------





(iv)    fourth, to Purchaser to be applied in reduction of the Purchase Price of
the related Purchased Asset, an amount equal to the product of (x) the amount of
such Principal Payment multiplied by (y) the related Purchase Price Percentage
for such Purchased Asset (the “Pro Rata Reduction”);
(v)    fifth, during the Amortization Extension Period (if applicable), to
Purchaser to be applied in reduction of the Purchase Price of the Purchased
Assets, an amount equal to (a) with respect to the receipt of Principal Payments
(in the aggregate with respect to all Purchased Assets during the term hereof)
representing a repayment of 25% or less of the Maximum Facility Purchase Price,
one hundred percent (100%) of the difference between (1) the amount of the
Principal Payment received and (2) the amount of the Pro Rata Reduction pursuant
to clause (iv) (the “Principal Excess”),  (b) with respect to the receipt of
Principal Payments (in the aggregate with respect to all Purchased Assets during
the term hereof) representing a repayment of greater than 25%, but less than
50%, of the Maximum Facility Purchase Price, fifty percent (50%) of the
Principal Excess and (c) with respect to the receipt of Principal Payments (in
the aggregate with respect to all Purchased Assets during the term hereof)
representing a repayment of greater than 50% of the Maximum Facility Purchase
Price, zero percent (0%) of the Principal Excess;
(vi)    sixth, if a Future Advance Failure exists, to Purchaser, all excess
proceeds with respect to the Purchased Asset subject to such Future Advance
Failure to be applied in reduction of the Repurchase Price of such Purchased
Asset until such Repurchase Price is equal to zero (0);
(vii)    seventh, to Purchaser, an amount equal to any other amounts then due
and payable to Purchaser under any Transaction Document (to the extent not paid
pursuant to Section 5(f)); and
(viii)    eighth, the surplus, if any, to Seller.
(h)    Upon receipt of notice from Purchaser that an Event of Default shall have
occurred and is continuing, and so long as such Event of Default is continuing,
Account Bank shall cease remitting funds to, or at the direction of, Seller
pursuant to Article 5(f) and shall instead remit, on each Business Day beginning
on the Business Day after receipt of such notice from Purchaser, all amounts on
deposit in the Collection Account as of the prior Business Day to Purchaser for
application to the Repurchase Obligations in such order of priority as Purchaser
shall determine in its sole and absolute discretion; provided, that if Buyer has
not exercised the remedies described in Article 14(b)(ii)(D)(2) with respect to
any or all Purchased Assets, then the excess, if any, of such amounts over the
amount of the Repurchase Obligations then outstanding under the Transaction
Documents shall be remitted to Seller.
(i)    Except as expressly set forth herein, any amounts paid toward the
Repurchase Price for any Purchased Asset shall be applied by Purchaser to any
items constituting the Repurchase Price thereof in such order of priority as
Purchaser shall determine in its sole and absolute discretion.


35

--------------------------------------------------------------------------------






ARTICLE 6

REQUIREMENTS OF LAW; ALTERNATIVE RATE
(a)    Requirements of Law. (i) Notwithstanding any other provision herein, if
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof shall make it unlawful for Purchaser (A) to enter into
Transactions, then any commitment of Purchaser hereunder to enter into any
Transaction shall forthwith be canceled, (B) to maintain or continue any
Transaction, and Purchaser does not have any means of complying with
Requirements of Law other than to terminate such Transaction after exercising
commercially reasonable efforts to comply with such Requirements of Law without
having to terminate such Transaction (including, if applicable, by converting
the Transaction to an Alternative Rate Transaction pursuant to the immediately
following subclause (C)), then a Repurchase Date for such Transaction shall
occur on the later to occur of (x) the date that is ten (10) Business Days after
delivery of written notice thereof from Purchaser to Seller and (y) the next
Remittance Date, or on such earlier date as may be required by law, or (C) to
accrue Purchase Price Differential based on a LIBOR rate, then each Transaction
shall be converted automatically to an Alternative Rate Transaction on the next
Pricing Rate Determination Date or within such earlier period as may be required
by law. If any such conversion of a Transaction occurs on a day that is not the
last day of the then current Pricing Rate Period with respect to such
Transaction, Seller shall pay to Purchaser any applicable Breakage Costs. In
exercising its rights under this Article 6(a)(i), Purchaser shall exercise its
rights and remedies in a manner which is similar to the manner in which
Purchaser is contemporaneously exercising similar remedies in repurchase
agreements, warehouse facilities, credit facilities or other similar
arrangements which finance commercial real estate mortgage loans with similarly
situated counterparties. In addition, Purchaser will provide Seller with notice
promptly after any such determination under this Article 6(a)(i) is made.
(ii)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Purchaser with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Purchaser made subsequent to the date hereof:
(A)    shall subject Purchaser to any Tax (other than (x) Indemnified Taxes and
(y) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
(B)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Purchaser that is
not otherwise included in the determination of LIBOR hereunder; or
(C)    shall impose on Purchaser any other condition (excluding any Tax);


36

--------------------------------------------------------------------------------





and the result of any of the foregoing is to increase the cost to Purchaser, by
an amount that Purchaser deems, in the exercise of its reasonable business
judgment, to be material, of entering into, continuing or maintaining
Transactions or to reduce in a material manner any amount receivable under the
Transaction Documents in respect thereof; then, in any such case, Seller shall
promptly pay Purchaser, upon its written demand, any additional amounts
necessary to compensate Purchaser for such increased cost or reduced amount
receivable. In exercising its rights under this Article 6(a)(ii), Purchaser
shall exercise its rights and remedies in a manner which is consistent with the
manner in which Purchaser is contemporaneously exercising similar remedies under
commercial real estate mortgage loan repurchase facilities with similarly
situated counterparties. In addition, Purchaser will provide Seller with notice
as soon as practical of any demand for any additional amounts payable by Seller
under this Article 6(a)(ii). Such notification as to the calculation of any
additional amounts payable pursuant to this subsection shall be submitted by
Purchaser to Seller and shall be conclusive evidence of such additional amounts
absent manifest error. This covenant shall survive the termination and the
repurchase by Seller of any or all of the Purchased Assets.
(iii)    If Purchaser shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Purchaser or any
corporation controlling Purchaser with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof has, or will have, the effect of
reducing the rate of return on Purchaser’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which Purchaser
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration Purchaser’s or such corporation’s policies
with respect to capital adequacy) by an amount deemed by Purchaser, in the
exercise of its reasonable business judgment, to be material, then from time to
time, after submission by Purchaser to Seller of a written request therefor,
Seller shall pay to Purchaser such additional amount or amounts as will
compensate Purchaser for such reduction. In exercising its rights under this
Article 6(a)(iii), Purchaser shall exercise its rights and remedies in a manner
consistent with the manner in which Purchaser is contemporaneously exercising
similar remedies under commercial real estate mortgage loan repurchase
facilities with similarly situated counterparties. In addition, Purchaser will
provide Seller with notice as soon as practical of any demand for any additional
amounts payable by Seller under this Article 6(a)(iii). Such notification as to
the calculation of any additional amounts payable pursuant to this subsection
shall be submitted by Purchaser to Seller and shall be conclusive evidence of
such additional amounts absent manifest error. This covenant shall survive for a
period of twelve (12) months from the date of the incurrence of such increased
costs or reduced amount receivable and Seller shall have no further obligation
hereunder with respect to such increased costs or reduced amounts.
(b)    Alternative Rate. If on or prior to the Pricing Rate Determination Date
for any Pricing Rate Period with respect to any Transaction, Purchaser shall
have determined in the exercise of its sole business judgment exercised in good
faith (which determination shall be conclusive and binding upon Seller absent
manifest error) that (i) by reason of circumstances affecting the relevant


37

--------------------------------------------------------------------------------





market, adequate and reasonable means do not exist for ascertaining LIBOR for
such Pricing Rate Period, or (ii) Purchaser shall have determined (which
determination shall be conclusive and binding upon Seller) that LIBOR has been
or is likely to be replaced by an alternative index or interest rate, Purchaser
shall give notice thereof to Seller as soon as practicable thereafter. If such
notice is given, Purchaser shall determine the Pricing Rate with respect to such
Transaction until such notice has been withdrawn as a per annum rate equal to,
in Purchaser’s sole discretion, the Substitute Rate plus the Substitute Rate
Applicable Spread (the “Alternative Rate”). In addition, Purchaser will endeavor
to provide Seller with notice promptly after any such determination is made.
Notwithstanding anything herein to the contrary, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
shall make it unlawful for Purchaser to effect or continue Transactions as
contemplated by the Transaction Documents, the Transactions then outstanding
shall, as of such date, be converted automatically to Alternative Rate
Transactions. In exercising its rights and remedies under this Article 6(b),
Purchaser shall act in a manner similar to all repurchase facilities of which
Purchaser is contemporaneously exercising similar rights and remedies in
agreements with similarly situated counterparties.

ARTICLE 7

SECURITY INTEREST
(a)    Purchaser and Seller intend that the Transactions hereunder be sales to
Purchaser of the Purchased Assets and not loans from Purchaser to Seller secured
by the Purchased Assets (other than for U.S. federal, state and local income and
franchise Tax purposes more fully described in Article 23(g)). However, in order
to preserve Purchaser’s rights under the Transaction Documents, including in the
event that, other than for such Tax purposes, a court or other forum
re-characterizes the Transactions hereunder as other than sales, and as security
for the performance by Seller of all of Seller’s obligations to Purchaser under
the Transaction Documents and the Transactions entered into hereunder, or in the
event that a transfer of a Purchased Asset is otherwise ineffective to effect an
outright transfer of such Purchased Asset to Purchaser, Seller hereby assigns,
pledges and grants a security interest in all of its right, title and interest
in, to and under the Collateral, whether now owned or hereafter acquired, now
existing or hereafter created and wherever located, subject to the terms and
conditions of this Agreement, to Purchaser to secure the payment of the
Repurchase Price on all Transactions to which it is a party and all other
amounts owing by it to Purchaser hereunder, including, without limitation,
amounts owing pursuant to Article 27, and under the other Transaction Documents
(collectively, the “Repurchase Obligations”). Seller agrees to mark its books
and records to evidence the interests granted to Purchaser hereunder. Seller
hereby pledges, assigns and grants to Purchaser as further security for Seller’s
obligations to Purchaser hereunder, a continuing first priority security
interest in and Lien upon any Mezzanine Loan which constitutes a Purchased Asset
hereunder, and Purchaser shall have all the rights and remedies of a “secured
party” under the Uniform Commercial Code with respect thereto (such pledge, the
“Related Credit Enhancement”). For purposes of this Agreement, “Collateral”
shall mean:
(i)    the Purchased Assets;
(ii)    the Purchased Asset Documents, the Servicing Rights, the Servicing
Agreement, the Servicing Records, mortgage guaranties, mortgage insurance,
insurance


38

--------------------------------------------------------------------------------





policies, insurance claims, collection and escrow accounts, and letters of
credit, in each case, relating to the Purchased Assets;
(iii)    the Collection Account and Servicer Account;
(iv)    all related forward trades and takeout commitments placed on the
Purchased Assets;
(v)    all proceeds relating to the sale, securitization, liquidation, or other
disposition of the Purchased Assets;
(vi)    all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments”, “securities accounts” and “deposit accounts”, each as
defined in the UCC, relating to or constituting any and all of the foregoing;
and
(vii)    all replacements, substitutions or distributions on or proceeds,
payments, Net Cash Flow and profits of, and records (but excluding any financial
models or other proprietary information) and files relating to any and all of
any of the foregoing.
(b)    Intentionally omitted.
(c)    Purchaser’s security interest in the Collateral shall terminate only upon
satisfaction of the Repurchase Obligations, provided that, so long as no Event
of Default shall have occurred and be continuing, Purchaser’s security interest
with respect to any Purchased Asset shall terminate automatically effective upon
the repurchase thereof in accordance with the terms of this Agreement and
receipt by Purchaser of the Repurchase Price therefor (including the deposit
into the Collection Account of an amount equal to the Repurchase Price for the
applicable Purchased Asset, provided that there are sufficient funds in the
Collection Account to pay all amounts then due and payable pursuant to Article
5(f) in full). Upon such satisfaction and upon request by Seller, Purchaser
shall, at Seller’s sole expense, deliver to Seller such UCC termination
statements and other release documents as may be commercially reasonable and
return (or approve the return by Custodian in accordance with the Custodial
Agreement, as applicable) the Purchased Assets to Seller and reconvey the
Purchased Items to Seller and release its security interest in the Collateral,
such release to be effective automatically without further action by any party.
For purposes of the grant of the security interest pursuant to this Article 7,
this Agreement shall be deemed to constitute a security agreement under the New
York Uniform Commercial Code (the “UCC”). Purchaser shall have all of the rights
and, upon the occurrence and during the continuance of an Event of Default, may
exercise all of the remedies of a secured creditor under the UCC and the other
laws of the State of New York. In furtherance of the foregoing, (i) Purchaser,
at Seller’s sole cost and expense, as applicable, shall cause to be filed in
such locations as may be necessary to perfect and maintain perfection and
priority of the security interest granted hereby, UCC financing statements and
continuation statements (collectively, the “Filings”), and shall forward copies
of such Filings to Seller upon completion thereof, and (ii) Seller shall from
time to time take such further actions as may be reasonably requested by
Purchaser, to maintain and continue the perfection and priority of the security
interest granted hereby (including marking its records and files to evidence the
interests granted to Purchaser hereunder). Notwithstanding the foregoing, the
Repurchase Obligations shall be full recourse to Seller.


39

--------------------------------------------------------------------------------





(d)    Seller acknowledges that it has no rights to service the Purchased Assets
but only has rights granted to it pursuant to Article 29. Without limiting the
generality of the foregoing and the grant of a security interest pursuant to
Article 7(a), and in the event that Seller is deemed by a court, other forum or
otherwise to retain any residual Servicing Rights (notwithstanding that such
Servicing Rights are Purchased Items hereunder), and for the avoidance of doubt,
Seller hereby acknowledges and agrees that the Servicing Rights constitute
Collateral hereunder for all purposes. The foregoing provision is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and Transactions hereunder as defined under Sections
101(47)(v) and 741(7)(x) of the Bankruptcy Code.
(e)    Seller agrees, to the extent permitted by any Requirement of Law, that
neither it nor anyone claiming through or under it will set up, claim or seek to
take advantage of any appraisement, valuation, stay, extension or redemption law
now or hereafter in force in any locality where any Purchased Asset or Mortgaged
Property may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Purchased
Assets (subject to Purchaser’s obligation to transfer the Purchased Assets to
Seller pursuant to Article 3, if applicable), or the final and absolute putting
into possession thereof, immediately after such sale, of the purchasers thereof,
and Seller, for itself and all who may at any time claim through or under it,
hereby waives, to the full extent that it may be lawful so to do, the benefit of
all such laws and any and all right to have any of the properties or assets
constituting the Purchased Assets marshaled upon any such sale, and agrees that
Purchaser or any court having jurisdiction to foreclose the security interests
granted in this Agreement may sell the Purchased Assets individually or
collectively (in any number of parts) as Purchaser or such court may determine.

ARTICLE 8

TRANSFER AND CUSTODY
(a)    On the Purchase Date for each Transaction, ownership of the related
proposed Purchased Assets and other Purchased Items shall be transferred to
Purchaser or its designee (including the Custodian, its counsel or, with respect
to any Wet Purchased Asset or any other Purchased Asset for which Seller has
delivered a Bailee Letter, if approved by Purchaser in its sole discretion, the
Bailee) against the simultaneous transfer of the Purchase Price for such
Purchased Asset in immediately available funds to an account of Seller (or an
account directed by Seller) specified in the Confirmation relating to such
Transaction and, upon satisfaction of the conditions precedent in Article 3(b)
and (c), such proposed Purchased Asset shall become a Purchased Asset hereunder.
(b)    Seller shall deposit the Purchased Asset Files representing the Purchased
Assets, or direct that the Purchased Asset Files be deposited directly
(including, with respect to any Wet Purchased Asset or any other Purchased Asset
for which Seller has delivered a Bailee Letter, if approved by Purchaser in its
sole discretion, by the Bailee), with the Custodian in accordance with the
Custodial Agreement. The Purchased Asset Files shall be maintained in accordance
with the Custodial Agreement. If a Purchased Asset File is not delivered to
Purchaser or its designee (including the Custodian), such Purchased Asset File
shall be held in trust by Seller or its designee for the benefit of Purchaser as
the owner thereof. Seller or its designee shall maintain a copy of


40

--------------------------------------------------------------------------------





the Purchased Asset File and the originals of the Purchased Asset File not
delivered to Purchaser or its designee (including the Custodian). The possession
of the Purchased Asset File by Seller or its designee is at the will of
Purchaser for the sole purpose of servicing the related Purchased Asset, and
such retention and possession by Seller or its designee is in a custodial
capacity only. The books and records (including, without limitation, any
computer records or tapes) of Seller or its designee shall be marked
appropriately to reflect clearly the sale, subject to the terms and conditions
of this Agreement, of the related Purchased Asset to Purchaser. Seller or its
designee (including the Custodian) shall release its custody of the Purchased
Asset File only in accordance with a written request acknowledged in writing by
Purchaser and otherwise in accordance with the Custodial Agreement.
(c)    From time to time, Seller shall forward to the Custodian, with copy to
Purchaser, additional original documents or additional documents evidencing any
assumption, modification, consolidation or extension of a Purchased Asset
approved in accordance with the terms of this Agreement, and upon receipt of any
such other documents (which shall be clearly marked as to which Purchased Asset
File such documents relate), Custodian will be required to hold such other
documents in the related Purchased Asset File in accordance with the Custodial
Agreement.

ARTICLE 9

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS
(a)    Title to each Purchased Assets shall pass to Purchaser on the related
Purchase Date, and Purchaser shall have free and unrestricted use of each
Purchased Asset, subject, however, to the terms of this Agreement. Nothing in
this Agreement or any other Transaction Document shall preclude Purchaser from
engaging, at Purchaser’s sole cost and expense, in repurchase transactions with
the Purchased Assets or otherwise selling, transferring, pledging, repledging,
hypothecating or rehypothecating the Purchased Assets, all on terms that
Purchaser may determine in its sole and absolute discretion, in conformity with
the terms and conditions of the Purchased Asset Documents, provided that (i)
unless an Event of Default has occurred and is continuing, Purchaser may only
engage in repurchase transactions or sell, transfer, pledge, repledge,
hypothecate or rehypothecate the Purchased Assets to a Person that is not a
Prohibited Transferee or a Borrower or any Affiliate thereof, and (ii) no such
transaction shall relieve Purchaser of its obligations to transfer the same
Purchased Assets to Seller pursuant to Article 3 or of Purchaser’s obligation to
credit or pay Net Cash Flow to, or apply Net Cash Flow to the obligations of,
Seller pursuant to Article 5 of this Agreement or otherwise affect the rights,
obligations and remedies of any party to this Agreement.
(b)    Nothing contained in this Agreement or any other Transaction Document
shall obligate Purchaser to segregate any Purchased Asset delivered to Purchaser
by Seller. Except to the extent expressly set forth in this Agreement or any
other Transaction Document, no Purchased Asset shall remain in the custody of
Seller or any Affiliate of Seller.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES


41

--------------------------------------------------------------------------------





Seller represents and warrants to Purchaser as of the date hereof and as of each
Purchase Date and covenants that at all times while this Agreement or any
Transaction is in effect as follows:
(a)    Organization. Seller (i) is duly organized, validly existing and in good
standing under the laws and regulations of the jurisdiction of its formation,
(ii) has the power to own and hold the assets it purports to own and hold, and
to carry on its business as now being conducted and proposed to be conducted and
(iii) has the power to execute, deliver, and perform its obligations under this
Agreement and the other Transaction Documents.
(b)    Authority. (i) Seller is duly authorized to execute and deliver the
Transaction Documents to which it is a party, to enter into the Transactions
contemplated hereunder and to perform its obligations under the Transaction
Documents, and has taken all necessary action to authorize such execution,
delivery and performance, and (ii) each person signing any Transaction Document
on its behalf is duly authorized to do so on its behalf.
(c)    Due Execution and Delivery; Consideration. The Transaction Documents to
which it is a party have been or will be duly executed and delivered by Seller,
for good and valuable consideration.
(d)    Enforceability. The Transaction Documents constitute the legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms subject to bankruptcy, insolvency, and other limitations
on creditors’ rights generally and to equitable principles.
(e)    Approvals and Consents. No consent, approval or other action of, or
filing by, Seller with any Governmental Authority or any other Person is
required to authorize, or is otherwise required in connection with, the
execution, delivery and performance of any of the Transaction Documents (other
than consents, approvals and filings that have been obtained or made, as
applicable, and any such consents, approvals and filings that have been obtained
are in full force and effect).
(f)    Licenses and Permits. Seller is duly licensed, qualified and in good
standing in every jurisdiction where such licensing, qualification or standing
is necessary, and has all licenses, permits and other consents that are
necessary, for the transaction of Seller’s business or the acquisition,
origination (if applicable), ownership or sale of any Purchased Asset or other
Purchased Item, except where the failure to do so is not reasonably likely to
have a Material Adverse Effect.
(g)    Intentionally Omitted.
(h)    Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the organizational documents of Seller, (ii) any material
agreement by which Seller is bound or to which any assets of Seller are subject
or constitute a default thereunder, or result thereunder in the creation or
imposition of any Lien upon any of the


42

--------------------------------------------------------------------------------





assets of Seller, other than pursuant to the Transaction Documents, (iii) any
judgment or order, writ, injunction, decree or demand of any court applicable to
Seller in any material respect, or (iv) any applicable Requirement of Law in any
material respect.
(i)    Litigation/Proceedings. As of the date hereof and as of the Purchase Date
for any Transaction, except as disclosed in writing to Purchaser on or before
the date hereof or the Purchase Date for any Transaction and from time to time,
there is no action, suit, proceeding, investigation, or arbitration pending or,
to the best knowledge of Seller, threatened in writing against any Seller Party
that (i) questions or challenges the validity or enforceability of any of the
Transaction Documents or any action to be taken in connection with the
transactions contemplated thereby, (ii) makes a claim in an aggregate amount
greater than the Litigation Threshold or (iii) which, individually or in the
aggregate, could be reasonably likely to have a Material Adverse Effect.
(j)    No Outstanding Judgments. Except as disclosed in writing to Purchaser,
there are no judgments for an aggregate amount greater than the Litigation
Threshold against any Seller Party unsatisfied of record or docketed in any
court located in the United States of America.
(k)    No Bankruptcies. No Act of Insolvency has ever occurred with respect to
any Seller Party.
(l)    Compliance with Law. Seller is in compliance in all material respects
with all Requirements of Law. Except as disclosed in writing to Purchaser on or
before the date hereof or the Purchase Date for any Transaction and from time to
time, no Seller Party is in default in any material respect with respect to any
judgment, order, writ, injunction, decree, rule or regulation of any arbitrator
or Governmental Authority.
(m)    Acting as Principal. Seller is engaging in the Transactions as principal.
(n)    No Broker. Seller has not dealt with any broker, investment banker,
agent, or other Person (other than Purchaser or an Affiliate of Purchaser) who
may be entitled to any commission or compensation in connection with the sale of
any Purchased Asset pursuant to any of the Transaction Documents.
(o)    No Default. No Default or Event of Default has occurred and is continuing
under or with respect to the Transaction Documents that has not been disclosed
to Purchaser in writing.
(p)    No Decline in Market Value. Except as disclosed in writing to Purchaser
prior to the applicable Purchase Date, the best of Seller’s knowledge, there are
no facts or circumstances that are reasonably likely to cause or have caused a
Margin Deficit with respect to any Purchased Asset as of the Purchase Date.
(q)    No Material Adverse Effect. Except as disclosed in writing to Purchaser
on or before the date hereof or the Purchase Date for any Transaction and from
time to time, as of the date hereof and as of the Purchase Date for any
Transaction, Seller has no knowledge of any actual or prospective development,
event or other fact that could reasonably be expected to have a Material Adverse
Effect.


43

--------------------------------------------------------------------------------





(r)    No Adverse Selection. No Purchased Asset under this Agreement has been
selected by Seller in a manner different from the manner in which Seller selects
assets with respect to any other facilities to which it is a party or, in any
event, so as to affect adversely the interests of Purchaser.
(s)    Full and Accurate Disclosure. All information, reports, statements,
exhibits, schedules and certificates (i) furnished in writing by or on behalf of
any Seller Party in connection with the negotiation, preparation or delivery of
the Transaction Documents, or after the date hereof pursuant to the terms of any
Transaction Document, (ii) included in any Transaction Document or (iii)
produced by third-parties and reasonably relied upon by Seller, when taken as a
whole, do not and will not, contain any untrue statement of a material fact or,
to Seller’s knowledge, omit to state a material fact necessary to make the
statements contained therein not misleading in light of the circumstances under
which they were made, or (in the case of projections) is or will be based on
good faith estimates based upon assumptions believed to be reasonable at the
time of preparation, on the date as of which such information is stated or
certified, it being understood that such projections may vary from actual
results and that such variances may be material.
(t)    Financial Information. All financial data concerning the Seller Parties
or, to Seller’s knowledge, the Purchased Asset and the other Purchased Items
that has been delivered by or on behalf of any Seller Party to Purchaser is
true, correct and complete in all material respects. All financial data
concerning the Seller Parties has been prepared fairly in accordance with GAAP
consistently applied. All financial data concerning the Purchased Asset and the
other Purchased Items has been prepared in accordance with standard industry
practices. Since the delivery of such data, except as otherwise disclosed in
writing to Purchaser, there has been no material adverse change in the financial
position of the Seller Parties or, to Seller’s knowledge, the Purchased Assets
and the other Purchased Items or in the results of operations of any Seller
Party which change is reasonably likely to result in a Material Adverse Effect.
(u)    Authorized Representatives. The duly authorized representatives of Seller
are listed on, and true signatures of such authorized representatives are set
forth on, Exhibit III hereto, or such other most recent list of authorized
representatives substantially in the form of Exhibit III hereto as Seller may
from time to time deliver to Purchaser.
(v)    Chief Executive Office; Jurisdiction of Organization; Location of Books
and Records. Each Seller Party’s chief executive office is located at the
address for notices specified for such Seller Party on Exhibit I, unless such
Seller Party has provided a new chief executive office address to Purchaser in
writing. Seller’s jurisdiction of organization is the State of Delaware. The
location where Seller keeps its books and records, including all computer tapes
and records relating to the Collateral, is its chief executive office.
(w)    Representations and Warranties Regarding the Purchased Assets. Each of
the representations and warranties made in respect of the Purchased Assets
pursuant to Exhibit V are true, complete and correct in all material respects
(other than with respect to any MTM Representations and except to the extent
disclosed in a Requested Exceptions Report approved by Purchaser in writing).


44

--------------------------------------------------------------------------------





(x)    Good Title to Purchased Asset. Immediately prior to the purchase of any
Purchased Asset and other Purchased Items by Purchaser from Seller, (i) such
Purchased Asset and other Purchased Items are free and clear of any Lien or
impediment to transfer (including any “adverse claim” as defined in Article
8-102(a)(1) of the UCC) (other than any such Lien or impediment to transfer that
is released simultaneously with such purchase), (ii) such Purchased Asset and
other Purchased Items are not subject to any right of set-off, any prior sale,
transfer or assignment, or any agreement by Seller for Seller to assign, convey
or transfer such Purchased Asset and other Purchased Items, in each case, in
whole or in part, (iii) Seller is the beneficial owner of and, upon recordation
of relevant assignment documents, shall be the record owner of, and had good and
marketable title to, and the right to sell and transfer, such Purchased Asset
and other Purchased Items to Purchaser, and (iv) Seller has the right to sell
and transfer such Purchased Asset and other Purchased Items to Purchaser. Upon
the purchase of any Purchased Asset and other Purchased Items by Purchaser from
Seller, Purchaser shall be the sole owner of such Purchased Asset and other
Purchased Items (other than for U.S. federal, state and local income and
franchise tax purposes more fully described in Article 23(g)) free from any
adverse claim, subject to the rights of Seller pursuant to the terms of this
Agreement.
(y)    No Encumbrances. There are (i) no outstanding rights, options, warrants
or agreements on the part of Seller for a purchase, sale or issuance, in
connection with any Purchased Asset or other Purchased Item, (ii) no agreements
on the part of Seller to issue, sell or distribute any Purchased Asset or other
Purchased Item and (iii) no obligations on the part of Seller (contingent or
otherwise) to purchase, redeem or otherwise acquire any securities or interest
therein, in each case, except as contemplated by the Transaction Documents.
(z)    Security Interest Matters.
(i)    The provisions of the Transaction Documents are effective to either
(x) constitute a sale of Purchased Items to Purchaser (other than for United
States federal, state and local income and franchise Tax purposes more fully
described in Article 23(g)) or (y) create in favor of Purchaser a legal, valid
and enforceable first priority “security interest” (as defined in Section
1-201(b)(35) of the UCC) in all rights, title and interest of Seller in, to and
under the Collateral.
(ii)    Upon possession by the Custodian or by a Bailee pursuant to the Bailee
Letter of each Mortgage Note or Participation Certificate, endorsed in blank by
a duly authorized officer of Seller, Purchaser shall have a legal, valid,
enforceable and fully perfected first priority security interest in all right,
title and interest of Seller in such Mortgage Note or Participation Certificate,
as applicable.
(iii)    Upon the filing of the UCC Financing Statements in the applicable UCC
Filing Jurisdiction, Purchaser shall have a legal, valid, enforceable and fully
perfected first priority security interest in that portion of the Collateral or
the Equity Pledged Collateral, as applicable, in which a security interest can
be perfected under the UCC by the filing of financing statements.
(iv)    Upon execution and delivery of the Account Control Agreement, Purchaser
shall have a legal, valid, enforceable and fully perfected first priority
security interest in all


45

--------------------------------------------------------------------------------





right, title and interest of Seller in the Collection Account and all funds at
any time credited thereto.
(aa)    Solvency; No Fraudulent Transfer. Seller has, as of the Closing Date and
each Purchase Date, access to adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations. Seller is generally able to pay, and, as
of the Closing Date, is paying, its debts as they come due. Neither the
Transaction Documents nor any Transaction are entered into in contemplation of
insolvency or with actual intent to hinder, delay or defraud any of Seller’s
creditors. As of each Purchase Date, Seller is not insolvent within the meaning
of 11 U.S.C. Section 101(32) or any successor provision thereto and the transfer
and sale of related Purchased Assets on such Purchase Date pursuant hereto and
the obligation to repurchase such Purchased Assets (i) will not cause the
liabilities of Seller to exceed the assets of Seller, (ii) will not result in
Seller having unreasonably small capital, and (iii) will not result in debts
that would be beyond Seller’s ability to pay as the same mature. Seller received
reasonably equivalent value in exchange for the transfer and sale of each
Purchased Asset and other Purchased Item subject hereto. Seller has only entered
into agreements on terms that would be considered arm’s length and otherwise on
terms consistent with other similar agreements with other similarly situated
entities.
(bb)    Intentionally Omitted.
(cc)    Intentionally Omitted.
(dd)    Investment Company Act. Seller is not required to register as an
“investment company,” and is not a company “controlled by an investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
Seller is not relying on an exemption from the definition of “investment
company” under Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act
of 1940.
(ee)    Taxes. Seller has filed or caused to be filed all required U.S. federal
and other material tax returns that would be delinquent if they had not been
filed on or before the date hereof and has paid all taxes shown to be due and
payable on or before the date hereof on such returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it and any of its assets by any Governmental Authority except for any
such taxes as (i) are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP or (ii) are de minimis in amount; no
tax liens have been filed against any of Seller’s assets and, to Seller’s
knowledge, no claims are being asserted in writing with respect to any such
taxes, fees or other charges.
(ff)    ERISA. Neither Seller nor any ERISA Affiliate of Seller sponsors,
maintains or contributes to any Plans or any Multiemployer Plans. Seller is not,
and is not using any assets of, a “benefit plan investor” as defined in Section
3(42) of ERISA.
(gg)    Use of Proceeds; Margin Regulations. All proceeds of each Transaction
shall be used by Seller for purposes permitted under Seller’s governing
documents, provided that no part of the proceeds of any Transaction will be used
by Seller to purchase or carry any margin stock or


46

--------------------------------------------------------------------------------





to extend credit to others for the purpose of purchasing or carrying any margin
stock. Neither the entering into of any Transaction nor the use of any proceeds
thereof will violate, or be inconsistent with, any provision of Regulation T, U
or X of the Board of Governors of the Federal Reserve System.
(hh)     No Real Property. Neither Seller nor any Subsidiary of Seller has at
any time since its formation held title to any real property.
(ii)    Trading with the Enemy Act and Patriot Act; No Prohibited Persons. Each
Seller Party and each of their respective Affiliates is in compliance with (i)
the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, and (ii) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
(PATRIOT) Act of 2001, as amended (the “Patriot Act”). No Seller Party or any
Subsidiary or, to the best knowledge of Seller, officer, director, partner,
member or employee of any Seller Party or of such Subsidiary, is an entity or
person that is, or, to the actual knowledge of Seller, is acting on behalf of,
any Prohibited Person. Seller agrees that, from time to time upon the prior
written request of Purchaser, it shall execute and deliver such further
documents, provide such additional information and reports and perform such
other acts as Purchaser may reasonably request in order to ensure compliance
with the provisions hereof (including, without limitation, compliance with the
Patriot Act); provided, however, that nothing in this Article 10(ii) shall be
construed as requiring Purchaser to conduct any inquiry or decreasing Seller’s
responsibility for its statements, representations, warranties or covenants
hereunder.
(jj)    Anti-Bribery Laws. No part of the proceeds of any Transaction will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
(kk)    Insider. Seller is not an “executive officer,” “director,” or “person
who directly or indirectly or acting through or in concert with one or more
persons owns, controls, or has the power to vote more than 10% of any class of
voting securities” (as those terms are defined in 12 U.S.C. § 375(b) or in
regulations promulgated pursuant thereto) of Purchaser, of a bank holding
company of which Purchaser is a Subsidiary, or of any Subsidiary, of a bank
holding company of which Purchaser is a Subsidiary, of any bank at which
Purchaser maintains a correspondent account or of any lender which maintains a
correspondent account with Purchaser.
(ll)    Anti-Money Laundering Laws. Each Seller Party has complied with all
applicable anti-money laundering laws and regulations (collectively, the
“Anti-Money Laundering Laws”).
(mm)    Ownership. Seller is and shall remain at all times a wholly-owned direct
or indirect subsidiary of Guarantor.
(nn)    Tax Status. For U.S. federal income tax purposes, Seller is a
disregarded entity.


47

--------------------------------------------------------------------------------






ARTICLE 11

NEGATIVE COVENANTS OF SELLER
On and as of the date hereof and at all times while this Agreement or a
Transaction hereunder is in effect, Seller shall not without the prior written
consent of Purchaser, which may be granted or denied at Purchaser’s sole and
absolute discretion:
(i)    Subject to Seller’s right to repurchase any Purchased Asset, take any
action that would directly or indirectly impair or adversely affect Purchaser’s
title to any Purchased Asset or other Purchased Item;
(ii)    transfer, assign, convey, grant, bargain, sell, set over, deliver or
otherwise dispose of, or pledge or hypothecate, directly or indirectly, any
interest in any Purchased Asset or other Purchased Item to any Person other than
Purchaser, or engage in repurchase transactions or similar transactions with
respect to any Purchased Asset or other Purchased Item with any Person other
than Purchaser;
(iii)    create, incur, assume or suffer to exist any Lien, encumbrance or
security interest in or on any of its property, assets, revenue, the Purchased
Assets or the other Collateral, whether now owned or hereafter acquired, other
than the Liens and security interest granted by Seller pursuant to the
Transaction Documents;
(iv)    create, incur, assume or suffer to exist any Indebtedness or other
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation) to the extent the same would cause
Seller to violate the covenants contained in this Agreement or Guarantor to
violate the financial covenants contained in the Guaranty;
(v)    enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution), or sell all or substantially all of its assets (except in
connection with the Transactions or the sale or securitization of the Purchased
Assets in the ordinary course of Seller’s business after the repurchase thereof
in accordance with this Agreement);
(vi)    permit a Change of Control;
(vii)    permit (through the giving of consent, waiver, failure to object or
otherwise) any Mortgaged Property, any Capital Stock in any Mortgagor securing
any Mezzanine Loan, Mortgagor or Mezzanine Borrower, to create, incur, assume or
suffer to exist any Liens or Indebtedness, including without limitation, senior
or pari passu mortgage debt, junior mortgage debt or mezzanine debt (in each
case, unless expressly permitted by the applicable Purchased Asset Documents and
excluding non-consensual Liens against any related Mortgaged Property);
(viii)    with respect to any Purchased Asset, consent or assent to any Material
Modification of any related Purchased Asset Document other than in accordance
with Article 29 and the Servicing Agreement or Servicer Letter (as applicable);


48

--------------------------------------------------------------------------------





(ix)    permit the organizational documents of Seller to be amended in any
material respect;
(x)    after the occurrence and during the continuance of a monetary Default or
an Event of Default, make any distribution, payment on account of, or set apart
assets for, a sinking or other analogous fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Capital Stock of Seller,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Seller;
(xi)    acquire or maintain any right or interest in any Purchased Asset or any
Mortgaged Property relating to any Purchased Asset that is senior to, or pari
passu with, the rights and interests of Purchaser therein under this Agreement
and the other Transaction Documents unless such right or interest becomes a
Purchased Asset hereunder;
(xii)    use any part of the proceeds of any Transaction hereunder for any
purpose which violates, or would be inconsistent with, the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System;
and
(xiii)    directly, or through a Subsidiary, acquire or hold title to any real
property.

ARTICLE 12

AFFIRMATIVE COVENANTS OF SELLER
On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller covenants that:
(a)    Seller Notices.
(i)    Material Adverse Effect. Seller shall promptly notify Purchaser of any
material adverse effect (as determined by Seller) on its business operations
and/or financial condition of which Seller has knowledge; provided, however,
that nothing in this Article 12 shall relieve Seller of its obligations under
this Agreement.
(ii)    Default or Event of Default. Seller shall, as soon as possible, but in
no event later than two (2) Business Days after obtaining actual knowledge of
such event, notify Purchaser of any Default or Event of Default.
(iii)    Margin Deficit Event. Seller shall, as soon as possible, but in no
event later than two (2) Business Days after obtaining actual knowledge of such
event, notify Purchaser of any Margin Deficit Event.
(iv)    Purchased Asset Matters. Seller shall promptly (and in any event not
later than two (2) Business Days after obtaining actual knowledge thereof)
notify Purchaser of: (A) any default or event of default under any Purchased
Asset; (B) any facts or circumstances that are reasonably likely to cause, or
have caused, a Mandatory Early Repurchase Event;


49

--------------------------------------------------------------------------------





(C) any Future Advance Failure; or (D) any representation or warranty being
untrue or incorrect (including any MTM Representation).
(v)    Other Defaults, Litigation and Judgments. Seller shall promptly (and in
any event not later than two (2) Business Days after obtaining actual knowledge
thereof) deliver to Purchaser any notice (A) of the occurrence of any default or
event of default under any Purchased Asset; or (B) of the commencement or threat
in writing of, settlement of, or judgment in, any litigation, action, suit,
arbitration, investigation or other legal or arbitrable proceeding involving any
Seller Party that (1) makes a claim or claims in aggregate amount greater than
the applicable Litigation Threshold or (2) which, individually or in the
aggregate, if adversely determined, would reasonably be likely to have a
Material Adverse Effect.
(vi)    Corporate Change. Seller shall advise Purchaser in writing of the
opening of any new chief executive office, or the closing of any such office, of
any Seller Party and of any change in any Seller Party’s name or the places
where the books and records pertaining to the Purchased Asset are held not less
than thirty (30) days prior to taking any such action.
(vii)    Anti-Terrorism; Anti-Bribery and Anti-Money Laundering Laws. Seller
shall promptly (and in any event within two (2) Business Days after knowledge
thereof) notify Purchaser of any violation of the representation and warranty
contained in Article 10(ii) (Trading with the Enemy Act and Patriot Act; No
Prohibited Persons), Article 10(jj) (Anti-Bribery Laws) or Article 10(ll)
(Anti-Money Laundering Laws).
(b)    Reporting and Other Information. Seller shall provide, or to cause to be
provided, to Purchaser the following financial and reporting information:
(i)    Purchased Asset Information. (A) Promptly after receipt by Seller, but no
less frequently than once per calendar month, copies of property level
information made available to Seller and all other required reports, rent rolls,
financial statements (including, without limitation, cash flow statements),
certificates and notices (including, without limitation, any notice of the
occurrence of a default or an event of default under the Purchased Asset
Documents) it receives pursuant to the Purchased Asset Documents relating to any
Purchased Asset and (B) any other information with respect to the Purchased
Assets that may be reasonably requested by Purchaser from time to time.
(ii)    Quarterly Purchased Asset Reports. Within fifteen (15) days after
Purchaser request, but no more frequently than once per calendar quarter, a
summary property performance report for each Purchased Asset in a form
reasonably acceptable to Purchaser, which shall include, without limitation, net
operating income, a debt service coverage ratio calculation, occupancy, revenue
per available unit (for hospitality properties) and sales per square foot (for
retail properties) for the preceding calendar quarter. For any portfolio, the
report shall include a summary of the performance of the portfolio on a
consolidated basis.


50

--------------------------------------------------------------------------------





(iii)    Quarterly Reports. Within forty-five (45) days after the end of each of
the first three (3) quarterly fiscal periods of each fiscal year of Guarantor,
the unaudited, consolidated balance sheets of Guarantor as at the end of such
period and the related unaudited, consolidated statements of income, partners’
capital and cash flows for Guarantor for such period and the portion of the
fiscal year through the end of such period (and in each case with comparisons to
applicable information in the financial statements from the same quarter of the
previous year), accompanied by an officer’s certificate of Guarantor that
includes a statement of Guarantor that said consolidated financial statements
fairly and accurately present the consolidated financial condition and results
of operations of Guarantor in accordance with GAAP, consistently applied, as at
the end of, and for, such period (subject to customary year-end audit
adjustments) or, if such financial statements being delivered have been filed
with the SEC pursuant to the requirements of the Exchange Act, or similar state
securities laws, presented in accordance with applicable statutory and/or
regulatory requirements and delivered to Purchaser within the same time frame as
are required to be filed in accordance with such applicable statutory and/or
regulatory requirements.
(iv)    Annual Reports. Within ninety (90) days after the end of each fiscal
year of Guarantor, the consolidated balance sheets of Guarantor as at the end of
such fiscal year and the related consolidated statements of income, partners’
capital and cash flows for Guarantor for such year, accompanied by an opinion
thereon of independent certified public accountants of recognized national
standing, which opinion shall not be qualified as to scope of audit or going
concern and shall state that said consolidated financial statements fairly and
accurately present the consolidated financial condition and results of
operations of Guarantor in accordance with GAAP, consistently applied, as at the
end of, and for, such fiscal year or, if such financial statements being
delivered have been filed with the SEC pursuant to the requirements of the
Exchange Act, or similar state securities laws, presented in accordance with
applicable statutory and/or regulatory requirements and delivered to Purchaser
within the same time frame as are required to be filed in accordance with such
applicable statutory and/or regulatory requirements.
(v)    Covenant Compliance Certificate. Along with each delivery pursuant to
clauses (iii) and (iv) above, a completed and executed Covenant Compliance
Certificate.
(vi)    Other Documentation. Within ten (10) Business Days after Purchaser’s
request therefor, Seller shall provide, or shall cause to be provided, to
Purchaser such other documents, reports and information as Purchaser may
reasonably request (A) with respect to the financial affairs of the Seller
Parties, and (B) to the extent available to Seller pursuant to the Purchased
Asset Documents related to such Purchased Asset, with respect to any Purchased
Asset or the operation of any Mortgaged Property.
(c)    Defense of Purchaser’s Security Interest. Seller shall (i) defend the
right, title and interest of Purchaser in and to the Purchased Assets or the
other Collateral against, and take such other action as is necessary to remove,
the Liens, security interests, claims and demands of all Persons (other than
security interests by or through Purchaser) and (ii) at Purchaser’s reasonable
request, take all action Purchaser deems necessary or desirable to ensure that
Purchaser will have


51

--------------------------------------------------------------------------------





a first priority security interest in the Purchased Assets and other Collateral
subject to any of the Transactions in the event such Transactions are
recharacterized as secured financings.
(d)    Additional Rights. If Seller shall at any time become entitled to receive
or shall receive any rights, whether in addition to, in substitution of, as a
conversion of, or in exchange for a Purchased Asset, or otherwise in respect
thereof, Seller shall accept the same as Purchaser’s agent, hold the same in
trust for Purchaser and deliver the same forthwith to Purchaser (or the
Custodian, as appropriate) in the exact form received, duly endorsed by Seller
to Purchaser, if required, together with, if applicable, an undated interest
power covering such additional rights duly executed in blank to be held by
Purchaser hereunder as additional collateral security for the Transactions. If
any sums of money or property so paid or distributed in respect of the Purchased
Assets shall be received by Seller, Seller shall, until such money or property
is paid or delivered to Purchaser, hold such money or property in trust for
Purchaser, segregated from other funds of Seller, as additional collateral
security for the Transactions.
(e)    Further Assurances. At any time from time to time upon the reasonable
request of Purchaser, at the sole expense of Seller, Seller shall promptly and
duly execute and deliver such further instruments and documents and take such
further actions as Purchaser may deem reasonably necessary or desirable to (i)
obtain or preserve the security interest granted hereunder, (ii) ensure that
such security interest remains fully perfected at all times and remains at all
times first in priority as against all other creditors of Seller (whether or not
existing as of the Closing Date or in the future) and (iii) obtain or preserve
the rights and powers herein granted (including, among other things, filing such
UCC financing statements as Purchaser may request). If any amount payable under
or in connection with any of the Collateral shall be or become evidenced by any
promissory note, other instrument or certificated security, such note,
instrument or certificated security shall be promptly delivered to Purchaser,
duly endorsed in blank, to be itself held as Collateral pursuant to the
Transaction Documents.
(f)    Preservation of Existence; Licenses. Seller shall at all times do or
cause to be done all things necessary to maintain and preserve its legal
existence and all of its rights, privileges, licenses, permits and franchises
necessary for the operation of its business (including, without limitation,
preservation of all lending licenses held by Seller and of Seller’s status as a
“qualified transferee” (however denominated) under all documents which govern
the Purchased Assets), to protect the validity and enforceability of the
Transaction Documents and each Purchased Asset and for its performance under the
Transaction Documents, except to the extent such failure to maintain would not
be reasonably likely to result in a Material Adverse Effect.
(g)    Compliance with Transaction Documents. Seller shall observe, perform and
satisfy all the terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents.
(h)    Compliance with Other Obligations. Seller shall at all times comply
(i) with its organizational documents in all material respects, (ii) in all
respects with any agreements by which it is bound or to which its assets are
subject, except where failure to comply would not be reasonably likely to have a
Material Adverse Effect, and (iii) in all respects with any applicable
Requirement of Law.


52

--------------------------------------------------------------------------------





(i)    Books and Record. Seller shall, and shall cause each other Seller Party
to, at all times keep proper books of records and accounts in which full, true
and correct entries shall be made of its transactions fairly in accordance with
GAAP, and set aside on its books from its earnings for each fiscal year all such
proper reserves in accordance with GAAP.
(j)    Taxes and Other Charges. Seller shall pay and discharge all material
taxes, assessments, levies, liens and other charges imposed on it, on its income
or profits or on any of its property prior to the date on which penalties attach
thereto, except for any such taxes, assessments, levies, liens and other charges
which (i) are being contested in good faith and by proper proceedings and
against which adequate reserves have been provided in accordance with GAAP or
(ii) are de minimis in amount.
(k)    Operations. Seller shall continue to engage in business of the same
general type as now conducted by it or otherwise as reasonably approved by
Purchaser prior to the date hereof. Seller shall maintain records with respect
to the Collateral and Purchased Items and the conduct and operation of its
business with no less a degree of prudence than if the Collateral and Purchased
Items were held by Seller for its own account and shall furnish Purchaser, upon
reasonable request by Purchaser or its designated representative, with
reasonable information reasonably obtainable by Seller with respect to the
Collateral and Purchased Items and the conduct and operation of its business.
(l)    Responsibility for Fees and Expenses of Third Parties. Seller shall be
solely responsible for the fees and expenses of Custodian, Account Bank and
Servicer except to the extent expressly set forth in the Custodial Agreement,
Account Control Agreement or Servicing Agreement.
(m)    Intentionally Omitted.
(n)    Future Advances. To the extent any future advance is required to be made
pursuant to the Purchased Asset Documents with respect to any Purchased Asset,
Seller shall be required to fund such future advance in accordance with such
Purchased Asset Documents, regardless of whether Purchaser agrees to fund an
increase in the Purchase Price or the conditions for increasing the Purchase
Price under this Agreement have been satisfied with respect to such future
advance. Any Purchased Asset with respect to which there is any litigation or
other proceeding alleging a failure to fund any future advance as and when
required under the Purchased Asset Documents (collectively, a “Future Advance
Failure”) shall cease being an Eligible Asset, and Purchaser, upon written
notice to Seller, may require that Seller repurchase such Purchased Asset, and a
Repurchase Date shall occur with respect to such Purchased Asset within five (5)
Business Days after such notice unless, within such five (5) Business Day period
(i) Seller has provided evidence satisfactory to Purchaser, in its sole
discretion exercised in good faith, that Seller is contesting, or will contest,
such alleged Future Advance Failure in good faith, (ii) Seller has deposited
into the Collection Account (to be held therein until released by Purchaser
pursuant to this Agreement) a cash reserve (each, a “Reserve Fund”) equal to the
disputed future funding amount and (iii) any excess proceeds with respect to
such Purchased Asset shall be applied to the payment of the Repurchase Price for
such Purchased Asset in accordance with Article 5(f) and 5(g). Purchaser shall
apply Reserve Funds (i) so long as no Event of Default shall have occurred and
is continuing, at the request of Seller, to cure the applicable Future Advance
Failure, (ii) upon the occurrence and during the continuance of


53

--------------------------------------------------------------------------------





an Event of Default, in Purchaser’s sole discretion, either to cure such Future
Advance Failure or in the priority as Purchaser shall determine in its sole
discretion exercised in good faith or (iii) provided no Event of Default is
continuing, if Seller shall fail to continue to contest such alleged Future
Advance Failure in good faith, to cure the applicable Future Advance Failure.
Provided that no Default or Event of Default shall have occurred and is
continuing, upon the final unconditional resolution of the applicable Future
Advance Failure to the satisfaction of Purchaser in its sole discretion
exercised in good faith, Purchaser shall promptly remit the Reserve Funds to
Seller.

ARTICLE 13

SINGLE PURPOSE ENTITY COVENANTS
On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, Seller covenants that:
(i)    Seller shall own no assets, and shall not engage in any business, other
than with respect to the Purchased Assets (including Eligible Assets which
Seller intends to sell to Purchaser subject to a Transaction hereunder), those
Purchased Assets which have been repurchased from Purchaser by Seller (provided
that such Purchased Assets are transferred promptly to an entity other than
Seller after such repurchase), and other assets incidental to the origination,
acquisition, ownership, financing and disposition of the Purchased Assets;
(ii)    Seller shall not make any loans or advances to any Affiliate or third
party and shall not acquire obligations or securities of its Affiliates (in each
case, other than advances under the Purchased Assets (or Eligible Assets which
Seller intends to sell to Purchaser subject to a Transaction hereunder) to
Mortgagors or Mezzanine Borrowers or otherwise in connection therewith);
(iii)    Seller shall pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) only from its own assets as the same
shall become due;
(iv)    Seller shall comply with the provisions of its organizational documents
in all material respects;
(v)    Seller shall do all things necessary to observe its organizational
formalities and to preserve its existence;
(vi)    Seller shall maintain all of its books, records, financial statements
and bank accounts separate from those of its Affiliates (except that such
financial statements may be consolidated to the extent consolidation is
permitted or required under GAAP or as a matter of Requirements of Law;
provided, that (i) appropriate notation shall be made on such consolidated
financial statements to indicate the separateness of Seller from such Affiliate
and to indicate that Seller’s assets and credit are not available to satisfy the
debts and other obligations of such Affiliate or any other Person and (ii) such
assets shall also be listed on Seller’s own separate balance sheet) and file its
own tax returns, if any (except to the extent


54

--------------------------------------------------------------------------------





consolidation is required or permitted under Requirements of Law, such as in the
case of a disregarded entity);
(vii)    Seller shall be, and at all times shall hold itself out to the public
as, a legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, and shall not identify
itself or any of its Affiliates as a division of the other;
(viii)    Seller shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and shall remain solvent; provided, that
the foregoing shall not require any member, partner or shareholder of Seller to
make any additional capital contributions to Seller;
(ix)    Seller shall not commingle its funds or other assets with those of any
Affiliate or any other Person and shall maintain its properties and assets in
such a manner that it would not be costly or difficult to identify, segregate or
ascertain its properties and assets from those of others;
(x)    Intentionally Omitted;
(xi)    Seller shall not hold itself out to be responsible for the debts or
obligations of any other Person;
(xii)    Seller shall not, without the prior written consent of its Independent
Manager, take any action that will result in an Act of Insolvency;
(xiii)    Seller shall, at all times, have at least one (1) Independent Manager;
(xiv)    Seller’s organizational documents shall provide (i) that Purchaser be
given at least two (2) Business Days prior notice of the removal and/or
replacement of any Independent Manager, together with the name and contact
information of the replacement Independent Manager and evidence of the
replacement’s satisfaction of the definition of Independent Manager and (ii)
that any Independent Manager of Seller shall not have any fiduciary duty to
anyone including the holders of the equity interest in Seller and any Affiliates
of Seller except Seller and the creditors of Seller with respect to taking of,
or otherwise voting on, any Act of Insolvency; provided, that the foregoing
shall not eliminate the implied contractual covenant of good faith and fair
dealing;
(xv)    Seller shall not enter into any transaction with an Affiliate of Seller
except on commercially reasonable terms substantially similar to those that
would be available to unaffiliated parties in an arm’s length transaction;
(xvi)    Seller shall maintain a sufficient number of employees (or obtain
services to be performed by its Affiliates and/or their respective employees) in
light of contemplated business operations, provided that Seller shall not be
required to maintain any employees;


55

--------------------------------------------------------------------------------





(xvii)    Seller shall use separate stationary, invoices and checks bearing its
own name, and allocate fairly and reasonably any overhead for shared office
space and for services performed by an employee of an Affiliate;
(xviii)    Seller shall not pledge its assets to secure the obligations of any
other Person other than to Purchaser pursuant to the Transaction Documents;
(xix)    Seller shall not form, acquire or hold any Subsidiary or own any equity
interest in any other entity; and
(xx)    Seller shall not create, incur, assume or permit to exist any
Indebtedness or Lien in or on any of its property, assets, revenue, the
Purchased Assets or the other Collateral, whether now owned or hereafter
acquired, other than (A) obligations under the Transaction Documents,
(B) obligations under the documents evidencing the Purchased Assets, and
(C) unsecured trade payables, in an aggregate amount not to exceed $250,000 at
any one time outstanding, incurred in the ordinary course of acquiring, owning,
financing and disposing of the Purchased Assets; provided, however, that any
such trade payables incurred by Seller shall be paid within ninety (90) days of
the date incurred unless the same are being contested in good faith and adequate
reserves in respect of which are maintained.

ARTICLE 14

EVENTS OF DEFAULT; REMEDIES
(a)    Events of Default. Each of the following events shall constitute an
“Event of Default” under this Agreement:
(i)    Failure to Repurchase or Repay. Seller shall fail to repurchase any
Purchased Asset upon the applicable Repurchase Date or shall fail to pay the
applicable Repurchase Price when and as required pursuant to the Transaction
Documents.
(ii)    Failure to Pay Purchase Price Differential. Seller shall fail to pay on
any Remittance Date the accrued and unpaid Purchase Price Differential.
(iii)    Failure to Cure Margin Deficit. Seller shall fail to cure any Margin
Deficit within the period specified in Article 4.
(iv)    Failure to Remit Principal Payment. Seller fails to remit (or cause to
be remitted) to Purchaser any Principal Payment received with respect to a
Purchased Asset for application to the payment of the Repurchase Price for such
Purchased Asset in accordance with Article 5(e).
(v)    Failure to Pay Fees. Purchaser shall fail to receive any Funding Fee,
Exit Fee, Extension Fee or Amortization Period Fee as and when due.
(vi)    Other Payment Default. Seller shall fail to make any payment not
otherwise enumerated that is owing to Purchaser that has become due, whether by
acceleration or


56

--------------------------------------------------------------------------------





otherwise under the terms of this Agreement, within five (5) Business Days after
written notice thereof to Seller from Purchaser.
(vii)    Negative Acts. Seller shall fail to perform, comply with or observe any
term, covenant or agreement applicable to Seller contained in (x) Article 11
(Negative Covenants of Seller) which failure is not remedied within five (5)
Business Days after written notice thereof to Seller from Purchaser or (y)
Article 13 (Single Purpose Entity Covenants) unless (A) such failure is
inadvertent, immaterial and non-recurring and (B) if such failure is curable,
Seller shall have cured such breach within five (5) Business Days following the
date upon which Seller first obtains knowledge of such breach or violation.
(viii)    Act of Insolvency. An Act of Insolvency occurs with respect to any
Seller Party.
(ix)    Admission of Inability to Perform. Any Seller Party shall admit in
writing to any Person its inability to, or its intention not to, perform any of
its respective obligations under any Transaction Document.
(x)    Transaction Documents. Any Transaction Document or a replacement therefor
acceptable to Purchaser shall for whatever reason be terminated (other than by
Purchaser without cause) or cease to be in full force and effect, or shall not
be enforceable in accordance with its terms, or any Person (other than
Purchaser) shall contest the validity or enforceability of any Transaction
Document or the validity, perfection or priority of any Lien granted thereunder,
or any Person (other than Purchaser) shall seek to disaffirm, terminate or
reduce its obligations under any Transaction Document.
(xi)    Cross-Default. Any Seller Party shall be in default beyond all
applicable notice, cure or grace periods under (i) any Indebtedness of such
Seller Party which default (A) involves the failure to pay a matured obligation
or (B) permits the acceleration of the maturity of obligations by any other
party to or beneficiary with respect to such Indebtedness; or (ii) any other
material contract to which such Seller Party is a party which default
(A) involves the failure to pay a matured obligation or (B) permits the
acceleration of the maturity of obligations by any other party to or beneficiary
of such contract, in each case of clauses (i) and (ii), only to the extent the
obligations, in connection with such default individually or in the aggregate
with other defaults, exceed the applicable Default Threshold; provided, however,
that any such default or failure to perform shall not constitute an Event of
Default if the applicable Seller Party cures such default or failure to perform,
as the case may be, within the notice, cure or grace period, if any, provided
under the applicable agreement.
(xii)    ERISA. (A) Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code) involving any Plan that is not exempt from such Sections of ERISA
and the Internal Revenue Code, (B) any material “accumulated funding deficiency”
(as defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of Seller or any ERISA Affiliate, (C) a Reportable Event (as
referenced in Section 4043(b)(3) of ERISA) shall occur with respect


57

--------------------------------------------------------------------------------





to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Plan, which Reportable
Event or commencement of proceedings or appointment of a trustee is, in the
reasonable opinion of Purchaser, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (D) any Plan shall terminate for
purposes of Title IV of ERISA, or (E) Seller or any ERISA Affiliate shall, or in
the reasonable opinion of Purchaser is likely to, incur any liability in
connection with a withdrawal from, or the insolvency or reorganization of, a
Multiemployer Plan; and in each case in clauses (A) through (E) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect.
(xiii)    Recharacterization. Either (A) the Transaction Documents shall for any
reason not cause, or shall cease to cause, Purchaser to be the owner free of any
adverse claim of any of the Purchased Assets and other Purchased Items or (B) if
a Transaction is recharacterized as a secured financing, and the Transaction
Documents with respect to such Transaction shall for any reason cease to create
and maintain a valid first priority security interest in favor of Purchaser in
any of the Purchased Assets, and, in each case, Seller fails to repurchase the
applicable Purchased Asset within three (3) Business Days following receipt of
written notice thereof from Purchaser;
(xiv)    Governmental or Regulatory Action. Any governmental, regulatory, or
self-regulatory authority shall have taken any action to remove, limit,
restrict, suspend or terminate the rights, privileges, or operations of any
Seller Party, which suspension has a Material Adverse Effect as determined by
Purchaser in its sole discretion exercised in good faith.
(xv)    Change of Control. A Change of Control shall have occurred without the
prior written consent of Purchaser.
(xvi)    Representation or Warranty Breach. If any representation, warranty or
certification (other than the MTM Representations which shall be considered
solely for the purpose of determining the Market Value) made to Purchaser by any
Seller Party shall have been incorrect or untrue in any material respect when
made or repeated or deemed to have been made or repeated and such breach has not
been cured within ten (10) days following written notice thereof from Purchaser
to Seller; provided that the representations and warranties made by Seller in
Articles 10(s), 10(t), 10(w) or 10(x) (in each case, with respect to the
affected Purchased Asset only) hereof shall not be considered an Event of
Default if incorrect or untrue in any material respect (which determination
shall be made with respect to the representations and warranties in Exhibit V
without regard to any knowledge qualifier therein), if Seller repurchases the
related Purchased Asset(s) on an Early Repurchase Date no later than ten (10)
days after receiving written notice of such incorrect or untrue representation;
provided, however, that if (A) Seller shall have made any such representation
and warranties with actual knowledge that they were materially false or
misleading at the time made, such misrepresentation shall constitute an Event of
Default.
(xvii)    Judgment. Any final non-appealable judgment by any competent court in
the United States of America for the payment of money is rendered against any
Seller Party


58

--------------------------------------------------------------------------------





in an amount at least equal to the applicable Litigation Threshold, and such
judgment remains undischarged or unpaid for a period of forty-five (45) days,
during which period execution of such judgment is not effectively stayed by
bonding over or other means reasonably acceptable to Purchaser.
(xviii)    Guarantor Breach. The breach by Guarantor of the covenants made by it
in Article V(i) (Limitation on Distributions) or Article V(k) (Financial
Covenants) of the Guaranty.
(xix)    Affiliated Servicer Breach. The breach by any Servicer that is an
Affiliate of any Seller Party of its obligation to deposit or remit any Net Cash
Flow received by such Servicer in accordance with Article 5(d).
(xx)    Other Covenant Default. If any Seller Party shall breach or fail to
perform any of the terms, covenants, obligations or conditions under any
Transaction Document, other than as specifically otherwise referred to in this
definition of “Event of Default”, provided, that, if such breach or failure to
perform is susceptible to cure as determined by Purchaser in its sole and
absolute discretion, then such Person shall have five (5) Business Days after
the earlier to occur of notice to such Person from Purchaser, or such Person’s
actual knowledge, of such breach or failure to perform, to remedy such breach or
failure to perform (provided further that, if Seller or Guarantor, as
applicable, shall have commenced to cure such breach or failure within such five
(5) Business Days period and thereafter diligently and expeditiously proceeds to
cure the same, such five (5) Business Day period shall be extended for such time
as is reasonably necessary for Seller or Guarantor, as applicable, in the
exercise of due diligence, to cure such breach of failure, and in no event shall
such cure period exceed thirty (30) days from Seller’s receipt of Purchaser’s
notice of such breach or failure to perform provided that Seller or Guarantor is
continuously and diligently curing such breach; provided that any breach from
the gross negligence, willful misconduct or bad faith of any applicable Person
or any Affiliate thereof shall not be susceptible to cure). For the avoidance of
doubt, any breach or failure to perform resulting from the gross negligence,
willful misconduct or bad faith of any applicable Person or any Affiliate
thereof shall not be susceptible to cure.
(b)    Remedies. After the occurrence and during the continuance of an Event of
Default, Seller hereby appoints Purchaser as attorney-in-fact of Seller for the
purpose of taking any action and executing or endorsing any instruments that
Purchaser may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney-in-fact is irrevocable and coupled with
an interest. If an Event of Default shall occur and be continuing with respect
to Seller, the following rights and remedies shall be available to Purchaser:
(i)    At the option of Purchaser, exercised by written notice to Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Act of Insolvency with respect to any
Seller Party), the Repurchase Date for each Transaction hereunder shall, if it
has not already occurred, immediately occur (such date, the “Accelerated
Repurchase Date”).


59

--------------------------------------------------------------------------------





(ii)    If Purchaser exercises or is deemed to have exercised the option
referred to in Article 14(b)(i):
(A)    Seller’s obligations hereunder to repurchase all Purchased Assets shall
become immediately due and payable on and as of the Accelerated Repurchase Date
and Purchaser may immediately terminate all Transactions pursuant to the
Transaction Documents and terminate this Agreement;
(B)    to the extent permitted by applicable law, the Repurchase Price with
respect to each Transaction (determined as of the Accelerated Repurchase Date)
shall be increased by the aggregate amount obtained by daily application of, on
a 360 day per year basis for the actual number of days during the period from
and including the Accelerated Repurchase Date to but excluding the date of
payment of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Purchaser by the Account Bank
or Seller from time to time pursuant to Article 5 and applied to such Repurchase
Price, and (II) any amounts applied to the Repurchase Price pursuant to Article
14(b)(iii));
(C)    the Custodian shall, upon the request of Purchaser, deliver to Purchaser
all instruments, certificates and other documents then held by the Custodian
relating to the Purchased Assets; and
(D)    Purchaser may (1) immediately sell, at a public or private sale in a
commercially reasonable manner and at such price or prices as Purchaser may deem
satisfactory, any or all of the Purchased Assets, and/or (2) in its sole and
absolute discretion elect, in lieu of selling all or a portion of such Purchased
Assets, to give Seller credit for such Purchased Assets in an amount equal to
the Market Value of such Purchased Assets (as determined by Purchaser in its
sole discretion, exercised in good faith) against the aggregate unpaid
Repurchase Price for such Purchased Assets and any other amounts owing by Seller
under the Transaction Documents. The proceeds of any disposition of Purchased
Assets effected pursuant to this Article 14(b)(ii)(D) shall be applied to the
Repurchase Obligations in such order of priority as Purchaser shall determine in
its sole and absolute discretion.
(iii)    the parties acknowledge and agree that (A) the Purchased Assets subject
to any Transaction hereunder are not instruments traded in a recognized market,
(B) in the absence of a generally recognized source for prices or bid or offer
quotations for any Purchased Asset, the Purchaser may establish the source
therefor in its sole and absolute discretion and (C) all prices, bids and offers
shall be determined together with accrued Net Cash Flow (except to the extent
contrary to market practice with respect to the relevant Purchased Assets). The
parties recognize that it may not be possible to purchase or sell all of the
Purchased Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the Purchased Assets does not require
a public purchase or sale and that a


60

--------------------------------------------------------------------------------





good faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner. Accordingly, Purchaser may elect, in its sole
and absolute discretion, the time and manner of liquidating any Purchased
Assets, and nothing contained herein shall (A) obligate Purchaser to liquidate
any Purchased Assets on the occurrence and during the continuance of an Event of
Default or to liquidate all of the Purchased Assets in the same manner or on the
same Business Day or (B) constitute a waiver of any right or remedy of
Purchaser.
(iv)    Seller shall be liable to Purchaser and its Affiliates and shall
indemnify Purchaser and its Affiliates for the amount (including, without
limitation, in connection with the enforcement of this Agreement) of all
out-of-pocket losses, costs and expenses (including, without limitation, the
reasonable fees and expenses of counsel) actually incurred by Purchaser in
connection with or as a consequence of an Event of Default.
(v)    Purchaser shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC, to the extent that the UCC
is applicable, and the right to offset any mutual debt and claim), in equity,
and under any other agreement between Purchaser and Seller. Without limiting the
generality of the foregoing, Purchaser shall be entitled to set off the proceeds
of the liquidation of the Purchased Assets against all of Seller’s obligations
to Purchaser under this Agreement, without prejudice to Purchaser’s right to
recover any deficiency.
(vi)    Purchaser may exercise any or all of the remedies available to Purchaser
immediately upon the occurrence of an Event of Default and at any time during
the continuance thereof. All rights and remedies arising under the Transaction
Documents, as amended from time to time, are cumulative and not exclusive of any
other rights or remedies that Purchaser may have.
(vii)    Purchaser may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Purchaser to enforce its rights by
judicial process. Seller also waives, to the extent permitted by law, any
defense Seller might otherwise have arising from the use of nonjudicial process,
disposition of any or all of the Purchased Assets, or from any other election of
remedies. Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.

ARTICLE 15

SET-OFF
(a)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, Seller hereby grants
to Purchaser a right of set-off, without notice to Seller, any sum or obligation
(whether or not arising under this Agreement, whether matured or unmatured,


61

--------------------------------------------------------------------------------





whether or not contingent and irrespective of the currency, place of payment or
booking office of the sum or obligation) owed by Seller to Purchaser against (i)
any sum or obligation (whether or not arising under this Agreement, whether
matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) owed by
Purchaser to Seller and (ii) any and all deposits (general or specified),
monies, credits, securities, collateral or other property of Seller and the
proceeds therefrom, now or hereafter held or received for the account of Seller
(whether for safekeeping, custody, pledge, transmission, collection, or
otherwise) by Purchaser or its Affiliates or any entity under the control of
Purchaser or its Affiliates and its respective successors and assigns
(including, without limitation, branches and agencies of Purchaser, wherever
located).
(b)    If a sum or obligation is unascertained, Purchaser may in good faith
estimate that obligation and set-off in respect of the estimate, subject to the
relevant party accounting to the other when the obligation is ascertained.
Nothing in this Article 15 shall be effective to create a charge or other
security interest. This Article 15 shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other rights to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).
(c)    ANY AND ALL RIGHTS TO REQUIRE PURCHASER TO EXERCISE THEIR RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS THAT SECURE THE
AMOUNTS OWING TO PURCHASER BY SELLER UNDER THE TRANSACTION DOCUMENTS, PRIOR TO
EXERCISING THEIR RIGHT OF SET-OFF WITH RESPECT TO SUCH MONIES, SECURITIES,
COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF SELLER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.

ARTICLE 16

SINGLE AGREEMENT
Purchaser and Seller acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Purchaser and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

ARTICLE 17

RECORDING OF COMMUNICATIONS


62

--------------------------------------------------------------------------------





EACH OF PURCHASER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM
TIME TO TIME TO MAKE OR CAUSE TO BE MADE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED, HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL
BE LIMITED TO COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF
THE APPLICABLE PARTY. EACH OF PURCHASER AND SELLER HEREBY CONSENTS TO THE
ADMISSIBILITY OF SUCH RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER
PROCEEDINGS, AND AGREES THAT A DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE
RECORDING SHALL BE DEEMED TO BE A WRITING CONCLUSIVELY EVIDENCING THE PARTIES’
AGREEMENT.

ARTICLE 18

NOTICES AND OTHER COMMUNICATIONS
Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if sent by (a) hand delivery, with proof of
delivery, (b) certified or registered United States mail, postage prepaid, (c)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery, (d) by telecopier (with answerback
acknowledged) provided that such telecopied notice must also be delivered by one
of the means set forth in (a), (b) or (c) above, or (e) by electronic mail
provided that such electronic mail notice must also be delivered by one of the
means set forth in (a), (b) or (c) above, to the address specified in Exhibit I
hereto or at such other address and person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Article 18. A notice shall be
deemed to have been given: (v) in the case of hand delivery, at the time of
delivery, (w) in the case of registered or certified mail, the Business Day when
delivered or the first attempted delivery on a Business Day, (x) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day,
(y) in the case of telecopier, upon receipt of answerback confirmation, or (z)
in the case of electronic mail, upon receipt of a verbal or electronic
communication confirming receipt thereof. A party receiving a notice that does
not comply with the technical requirements for notice under this Article 18 may
elect to waive any deficiencies and treat the notice as having been properly
given.

ARTICLE 19

ENTIRE AGREEMENT; SEVERABILITY
This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.


63

--------------------------------------------------------------------------------






ARTICLE 20

NON-ASSIGNABILITY
(a)    No Seller Party may assign any of its rights or obligations under this
Agreement or the other Transaction Documents without the prior written consent
of Purchaser (which may be granted or withheld in Purchaser’s sole and absolute
discretion) and any attempt by any Seller Party to assign any of its rights or
obligations under this Agreement or any other Transaction Document without the
prior written consent of Purchaser shall be null and void.
(b)    Purchaser may, without consent of Seller, at any time and from time to
time, assign or participate some or all of its rights and obligations under the
Transaction Documents and/or under any Transaction (subject to Article 9(a)) to
any Person. In connection therewith, Purchaser may bifurcate or allocate (i.e.
senior/subordinate) amounts due to Purchaser. Seller agrees to reasonably
cooperate with Purchaser, at Purchaser’s sole cost and expense, in connection
with any such assignment, transfer or sale of participating interest and to
enter into such restatements of, and amendments, supplements and other
modifications to, the Transaction Documents to which it is a party in order to
give effect to such assignment, transfer or sale of participating interest.
Notwithstanding the foregoing, Purchaser agrees that, prior to the occurrence
and continuance of an Event of Default, (i) Purchaser shall not assign,
participate or sell one hundred percent (100%) of its rights or obligations
under the Transaction Documents other than to an Affiliate of Purchaser, (ii)
Purchaser shall not assign, participate or sell all or any portion of its rights
and obligations under the Transaction Documents to a Prohibited Transferee or
any Affiliate thereof, (iii) Purchaser shall not assign, participate or sell any
portion of its rights and obligations under the Transaction Documents to any
Mortgagor or Mezzanine Borrower, or any Affiliate of any Mortgagor or Mezzanine
Borrower, and (iv) in connection with any assignment, participation or sale (A)
Purchaser shall remain sole agent under the Transaction Documents and will
retain administrative responsibility and continue to control all decisions under
the Transaction Documents, and (B) Seller shall continue to deal solely and
directly with Purchaser in connection with any Transaction. In connection with
the foregoing, Purchaser shall not assign its rights or sell participations in a
manner that would have material adverse tax consequences to Seller, Guarantor or
any of their direct or indirect owners (including, without limitation, causing
all or any portion of Seller or Guarantor to be treated as a “taxable mortgage
pool” for federal income Tax purposes).
(c)    Purchaser, acting solely for this purpose as an agent of Seller, shall
maintain at one of its offices in the United States, a copy of each such sale,
transfer and assignment and assumption delivered to it and a register for the
recordation of the names and addresses of Purchaser and each permitted
purchaser, transferee and assignee, as applicable, and the amounts (and stated
interest) owing to, each purchaser, transferee and assignee pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the parties hereunder shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Purchaser for all purposes of this Agreement. The Register shall be
available for inspection by the Seller at any reasonable time and from time to
time upon reasonable prior notice.
(d)    If Purchaser sells a participation with respect to its rights under this
Agreement or under any other Transaction Document with respect to the Purchased
Assets, it shall, acting solely


64

--------------------------------------------------------------------------------





for this purpose as an agent of Seller, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Purchased Assets (the
“Participant Register”); provided that Purchaser shall have no obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any Transaction Document) to any Person except to Seller or to the extent that
such disclosure is necessary to establish that such interest is in registered
form under Section 5f.103-1(c) of the United States Treasury regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and Purchaser and Seller shall treat each Person whose name is recorded in the
register as the owner of such participation interest for all purposes of this
Agreement notwithstanding any notice to the contrary.
(e)    Subject to the foregoing, the Transaction Documents and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. Nothing in the Transaction Documents, express
or implied, shall give to any Person, other than the parties to the Transaction
Documents and their respective successors, any benefit or any legal or equitable
right, power, remedy or claim under the Transaction Documents.

ARTICLE 21

GOVERNING LAW
THIS AGREEMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

ARTICLE 22

WAIVERS AND AMENDMENTS
No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.

ARTICLE 23

INTENT
(a)    The parties intend and acknowledge that (i) each Transaction is a
“repurchase agreement” as that term is defined in Section 101(47) of the
Bankruptcy Code (except insofar as the type of Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741(7) of the Bankruptcy Code (except insofar as the type of assets
subject to such Transaction would render


65

--------------------------------------------------------------------------------





such definition inapplicable), (ii) each Purchased Asset consisting of a
Mortgage Loan or a Senior Participation Interest in a Mortgage Loan constitutes
either a “mortgage loan” or “an interest in a mortgage” as such terms are used
in the Bankruptcy Code and (iii) all payments hereunder are deemed “margin
payments” or settlement payments” as defined in Title II of the Bankruptcy Code.
(b)    The parties intend and acknowledge that either party’s right to cause the
termination, liquidation or acceleration of, or to set-off termination values,
payment amounts or other transfer obligations arising under, or in connection
with, this Agreement or any Transaction hereunder or to exercise any other
remedies pursuant to Article 14 is in each case a contractual right to cause or
exercise such right as described in Sections 362(b)(6), 555 and 559 of the
Bankruptcy Code, as applicable.
(c)    The parties intend and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).
(d)    The parties intend that this Agreement constitutes a “netting contract”
as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
(e)    The parties intend that this Agreement constitutes a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code, and as used in
Section 561 of the Bankruptcy Code and intend and acknowledge that this
Agreement constitutes a “securities contract” with the meaning of Section 555 of
the Bankruptcy Code.
(f)    The parties intend and acknowledge that any provisions hereof or in any
other document, agreement or instrument that is related in any way to this
Agreement shall be deemed “related to” this Agreement within the meaning of
Section 741 of the Bankruptcy Code.
(g)    Notwithstanding anything to the contrary in this Agreement, it is the
intention of the parties that, for U.S. Federal, state and local income and
franchise Tax purposes and for accounting purposes, each Transaction constitute
a financing to Seller, and that Seller be (except to the extent that Purchaser
shall have exercised its remedies following an Event of Default) the owner of
the Purchased Assets for such purposes. Unless prohibited by applicable law,
Seller and Purchaser agree to treat the Transactions as described in the
preceding sentence for all U.S. federal, state, and local income and franchise
Tax purposes (including, without limitation, on any and all filings with any
U.S. Federal, state, or local taxing authority) and agree not to take any action
inconsistent with such treatment.


66

--------------------------------------------------------------------------------






ARTICLE 24

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
The parties acknowledge that they have been advised that:
(a)    in the case of any Transaction in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Exchange Act, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 (“SIPA”) do not protect the other party with respect to such
Transaction;
(b)    in the case of any Transaction in which one of the parties is a
government securities broker or a government securities dealer registered with
the SEC under Section 15C of the 1934 Act, SIPA will not provide protection to
the other party with respect to such Transaction; and
(c)    in the case of any Transactions in which one of the parties is a
financial institution, funds held by the financial institution in connection
with such Transaction are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable.

ARTICLE 25

CONSENT TO JURISDICTION; WAIVERS
(a)    Each party irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile. The parties hereby agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(b)    To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.
(c)    The parties consent to the service of any summons and complaint and any
other process by the mailing of copies of such process to them at their
respective address specified herein. Nothing in this Article 25 shall affect the
right of either party to serve legal process in any other manner permitted by
law or affect the right of either party to bring any action or proceeding
against the other party or its property in the courts of other jurisdictions.


67

--------------------------------------------------------------------------------





(d)    EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.

ARTICLE 26

NO RELIANCE
Each of Seller and Purchaser hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:
(a)    it is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;
(b)    it has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent that it has deemed
necessary, and it has made its own investment, hedging and trading decisions
(including decisions regarding the suitability of any Transaction) based upon
its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the other party;
(c)    it is a sophisticated and informed Person that has a full understanding
of all the terms, conditions and risks (economic and otherwise) of the
Transaction Documents and each Transaction thereunder and is capable of assuming
and willing to assume (financially and otherwise) those risks;
(d)    it is entering into the Transaction Documents and each Transaction
thereunder for the purposes of managing its borrowings or investments or hedging
its assets or liabilities and not for purposes of speculation;
(e)    no joint venture exists between Purchaser and any Seller Party pursuant
to any Transaction Document; and
(f)    it is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other party and has not given the other party (directly
or indirectly through any other Person) any assurance, guarantee or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Transaction
Documents or any Transaction thereunder.

ARTICLE 27

INDEMNITY AND EXPENSES
(a)    Seller hereby agrees to indemnify Purchaser, Purchaser’s Affiliates and
each of its and their officers, directors, employees and agents (“Indemnified
Parties”) for, and hold harmless from, any and all actual out-of-pocket
liabilities, obligations, losses, damages, penalties, actions,


68

--------------------------------------------------------------------------------





judgments, suits, fees, costs, expenses (including, without limitation, the
reasonable out-of-pocket fees and expenses of outside counsel) or disbursements
(all of the foregoing, collectively “Indemnified Amounts”) that may at any time
(including, without limitation, such time as this Agreement shall no longer be
in effect and the Transactions shall have been repaid in full) be imposed on or
asserted against any Indemnified Party in any way whatsoever arising out of or
in connection with, or relating to, or as a result of, this Agreement, the other
Transaction Documents, any Transactions, any Event of Default or any action
taken or omitted to be taken by any Indemnified Party under or in connection
with any of the foregoing; provided that Seller shall not be liable for
Indemnified Amounts resulting from the gross negligence or willful misconduct of
any Indemnified Party. Without limiting the generality of the foregoing, Seller
agrees to hold Purchaser harmless from and indemnify Purchaser against all
Indemnified Amounts with respect to all Purchased Assets relating to or arising
out of any violation or alleged violation of any environmental law, rule or
regulation or any consumer credit laws, including without limitation ERISA, the
Truth in Lending Act and/or the Real Estate Settlement Procedures Act that, in
each case, does not result from the gross negligence or willful misconduct of
any Indemnified Party. In any suit, proceeding or action brought by Purchaser in
connection with any Purchased Asset for any sum owing thereunder, or to enforce
any provisions of any Purchased Asset, Seller agrees to hold Purchaser harmless
from and indemnify Purchaser from and against all Indemnified Amounts suffered
by Purchaser by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by any Seller Party or any Affiliate thereof of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from any Seller Party or any Affiliate thereof. The obligation of
Seller hereunder is a recourse obligation of Seller. This Article 27(a) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.
(b)    Seller agrees to pay or reimburse upon written demand all of Purchaser’s
reasonable out-of-pocket costs and expenses (including, without limitation, the
reasonable fees and expenses of outside counsel) incurred in connection with
(i) the preparation, negotiation, execution and consummation of, and any
amendment, supplement or modification to, any Transaction Document or any
Transaction thereunder, whether or not such Transaction Document (or amendment
thereto) or such Transaction is ultimately consummated, (ii) the consummation
and administration of any Transaction, (iii) any enforcement of any of the
provisions of the Transaction Documents, any preservation of the Purchaser’s
rights under the Transaction Documents or any performance by Purchaser of any
obligations of Seller in respect of any Purchased Asset, or if an Event of
Default has occurred and continuing, any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral or the Equity Pledged Collateral, (iv) the custody, care or
preservation of the Collateral or the Equity Pledged Collateral (including
insurance, filing and recording costs) and defending or asserting rights and
claims of Purchaser in respect thereof, by litigation or otherwise, (v) the
maintenance of the Collection Account and the Servicer Account and registering
the Collateral and the Equity Pledged Collateral in the name of Purchaser or its
nominee, (vi) any default by Seller in repurchasing the Purchased Asset after
Seller has given a notice in accordance with Article 3(e) of an Early Repurchase
Date, (vii) any payment of the Repurchase Price on any day other than a
Remittance Date or conversion to an Alternative Rate in accordance with
Article 6(b) on any day other than a Pricing Rate Determination Date


69

--------------------------------------------------------------------------------





(including in each case, without limitation, as a consequence of terminating any
hedging transactions entered into by Purchaser in relation to the Purchased
Asset) (“Breakage Costs”), (viii) any actions taken and which are reasonably
necessary to perfect or continue any lien created under any Transaction
Document, (ix) Purchaser owning any Purchased Asset or other Purchased Item
other than any costs and expenses with respect to any Purchased Assets or other
Purchased Items which are first incurred after Purchaser has exercised its
remedies under Article 14(b)(ii)(D), in which case Purchaser shall assume such
obligations from and after such exercise of remedies and/or (x) any due
diligence performed by Purchaser in accordance with Article 28. All such
expenses shall be recourse obligations of Seller to Purchaser under this
Agreement. A certificate as to such costs and expenses, setting forth the
calculations thereof shall be conclusive and binding upon Seller absent manifest
error; provided, however, that notwithstanding anything to the contrary in this
Agreement, Seller shall have no obligation to reimburse Purchaser for the costs
and expenses related to any appraisal conducted with respect to any Purchased
Asset other than to the extent requested by Purchaser in writing (x) after the
occurrence and during the continuance of an Event of Default or (y) to the
extent Seller has the right under the related Purchased Asset Documents to
without cost or expense to Seller cause the related Mortgagor to deliver such
appraisal to Seller.
(c)    This Article 27 shall survive termination of this Agreement and the
repurchase of all Purchased Assets.

ARTICLE 28

DUE DILIGENCE
(a)    Seller acknowledges that Purchaser has the right to perform continuing
due diligence reviews with respect to the Purchased Assets (which, in the case
of appraisals shall not exceed one appraisal per year for any Mortgaged Property
at the expense of the Seller, provided that Purchaser may obtain additional
appraisals at its sole expense), the Seller Parties and Servicer for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, or otherwise. Seller agrees that upon reasonable prior notice
(but not less than one (1) Business Day, unless an Event of Default has occurred
and is continuing, in which case no prior notice shall be required), Seller
shall provide (or shall cause any other Seller Party or Servicer, as applicable,
to provide) reasonable access to Purchaser and any of its agents,
representatives or permitted assigns to the offices of Seller, such other Seller
Party or Servicer, as the case may be, during normal business hours and permit
them to examine, inspect, and make copies and extracts of the Purchased Asset
Files, Servicing Records and any and all documents, records, agreements,
instruments or information relating to such Purchased Assets in the possession
or under the control of such party.
(b)    Seller agrees that it shall, promptly upon reasonable request of
Purchaser, deliver (or shall cause to be delivered) to Purchaser and any of its
agents, representatives or permitted assigns copies of any documents permitted
to be reviewed by Purchaser in accordance with Article 28(a).
(c)    Seller agrees to make available (or to cause any other Seller Party or
Servicer, as applicable, to make available) to Purchaser and any of its agents,
representatives or permitted assigns (i) in person at the time of any inspection
pursuant to Article 28(a) or (ii) upon prior written notice


70

--------------------------------------------------------------------------------





(unless an Event of Default has occurred and is continuing, in which case no
prior notice shall be required and there shall be no limitation on frequency),
by phone, as applicable, a knowledgeable financial or accounting officer or
asset manager, as applicable, of Seller, such other Seller Party or Servicer, as
the case may be, for the purpose of answering questions about any of the
foregoing Persons, or any other matters relating to the Transaction Documents or
any Transaction that Purchaser wishes to discuss with such Person.
(d)    Without limiting the generality of the foregoing, Seller acknowledges
that Purchaser may enter into Transactions with Seller based solely upon the
information provided by Seller to Purchaser and the representations, warranties
and covenants contained herein, and that Purchaser, at its option, has the right
at any time to conduct a partial or complete due diligence review on some or all
of the Purchased Assets. Purchaser may underwrite such Purchased Assets itself
or engage a third-party underwriter to perform such underwriting. Seller agrees
to reasonably cooperate with Purchaser and any third party underwriter
designated by Purchaser in writing in connection with such underwriting,
including, but not limited to, providing Purchaser and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Purchased Assets in the possession,
or under the control, of any Seller Party or any Affiliate thereof reasonably
requested by Purchaser in writing.
(e)    Seller agrees to reimburse Purchaser within ten (10) Business Days after
receipt of an invoice thereof for any and all reasonable out-of-pocket costs and
expenses (including, without limitation, the reasonable out-of-pocket fees and
expenses of outside counsel) actually incurred by Purchaser in connection with
its continuing due diligence activities pursuant to this Article 28.

ARTICLE 29

SERVICING
(a)    The parties hereto agree and acknowledge that the Purchased Assets are
sold to Purchaser on a “servicing released” basis and Purchaser is owner of all
Servicing Rights so long as the Purchased Assets are subject to this Agreement.
Notwithstanding the foregoing, Seller shall be granted a revocable license
(which license shall automatically be revoked (i) every thirty (30) days unless
Purchaser provides written notice to Seller that such license is extended for
another thirty (30) days or (ii) upon the occurrence and continuance of an Event
of Default) to cause Servicer to service the Purchased Assets, and Seller shall,
at Seller’s sole cost and expense, cause the Servicer to service the Purchased
Assets in accordance with the Servicing Agreement and this Article 29 and for
the benefit of Purchaser. Notwithstanding the foregoing, Seller shall not take
any action or effect any Material Modification of any Purchased Asset without
first having given prior notice thereof to Purchaser in each such instance and
receiving the prior written consent of Purchaser.
(b)    The obligation of Servicer (or Seller to cause Servicer) to service any
of the Purchased Assets shall cease, at Purchaser’s option, upon the earliest of
(i) Purchaser’s termination of Servicer in accordance with Article 29(c), (ii)
Purchaser not extending Seller’s revocable license in accordance with Article
29(a) or (iii) the transfer of servicing to any other Servicer and the
assumption of such servicing by such other Servicer. Seller agrees to reasonably
cooperate with Purchaser in connection with any termination of Servicer. Upon
any termination of Servicer, if no


71

--------------------------------------------------------------------------------





Event of Default shall have occurred and be continuing, Seller shall at its sole
cost and expense transfer the servicing of the effected Purchased Assets to
another Servicer designated by Purchaser as expeditiously as possible.
(c)    Purchaser may, in its sole and absolute discretion, terminate Servicer or
any sub-servicer with respect to any Purchased Asset (i) upon the occurrence of
a default by the Servicer under the Servicing Agreement, (ii) upon the
occurrence of a default by the Servicer under the Servicing Agreement or
Servicer Letter (as applicable) or (iii) during the continuance of an Event of
Default, either for cause or without cause, in each case of clauses (i) through
(iii), without payment of any penalty or termination fee.
(d)    Seller shall not, and shall not permit Servicer to, employ any other
sub-servicers to service the Purchased Assets without the prior written approval
of Purchaser. If the Purchased Assets are serviced by a sub-servicer, Seller
shall irrevocably assign all rights, title and interest (if any) in the
servicing agreements with such sub-servicer to Purchaser; provided that Servicer
may delegate certain administrative functions to third parties without
Purchaser’s consent provided that Servicer shall at all times remain liable for
such functions.
(e)    Seller shall cause Servicer and any sub-servicer to service the Purchased
Assets pursuant to the Servicing Agreement or other applicable servicing
agreement, as the case may be, in each case in accordance with Accepted
Servicing Practices. Seller shall cause Servicer (at the request of Purchaser)
and any sub-servicers engaged by Seller to execute a letter agreement with
Purchaser substantially in the form reasonably acceptable to Purchaser (a
“Servicer Letter”) acknowledging Purchaser’s security interest in the Purchased
Assets and agreeing to remit all Net Cash Flow received with respect to the
Purchased Asset to the Collection Account in accordance with Article 5(e) or as
otherwise directed by Purchaser in accordance with the Servicer Letter.
(f)    Seller agrees that Purchaser is the owner of all servicing records
relating to the Purchased Assets, including but not limited to the Servicing
Agreement, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of Purchased Assets (the “Servicing
Records”) so long as the Purchased Assets are subject to this Agreement. Seller
covenants to (or use commercially reasonable efforts to cause Servicer to)
safeguard such Servicing Records and to deliver them promptly to Purchaser or
its designee (including the Custodian) at Purchaser’s request.
(g)    The payment of servicing fees shall be solely the responsibility of
Seller and shall be subordinate to payment of amounts outstanding and due to
Purchaser under the Transaction Documents other than in respect of servicing
fees related to any Purchased Asset for which Purchaser has exercised its
remedies under Article 14(b)(ii)(D), if Purchaser elects not to terminate the
Servicing Agreement, in which case Purchaser shall assume the obligations of the
owner under the Servicing Agreement which first occur or arise after the date
Purchaser exercises its remedies under Article 14(b)(ii)(D).


72

--------------------------------------------------------------------------------






ARTICLE 30

MISCELLANEOUS
(a)    All rights, remedies and powers of Purchaser hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Purchaser
whether under law, equity or agreement. In addition to the rights and remedies
granted to it in this Agreement, to the extent this Agreement is determined to
create a security interest, Purchaser shall have all rights and remedies of a
secured party under the UCC.
(b)    The Transaction Documents may be executed in counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument. Signature pages to
any Transaction Document or certification delivered pursuant hereto delivered in
electronic form (such as PDF) shall be considered binding with the same force
and effect as original signatures.
(c)    The headings in the Transaction Documents are for convenience of
reference only and shall not affect the interpretation or construction of the
Transaction Documents.
(d)    Each provision of this Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or be invalid under such law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
(e)    This Agreement, the Fee Letter and each Confirmation contain a final and
complete integration of all prior expressions by the parties with respect to the
subject matter hereof and thereof and shall constitute the entire agreement
among the parties with respect to such subject matter, superseding all prior
oral or written understandings.
(f)    The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.
(g)    Should any provision of this Agreement require judicial interpretation,
it is agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.
(h)    Unless otherwise specifically enumerated, wherever pursuant to this
Agreement Purchaser exercises any right given to it to consent or not consent,
or to approve or disapprove, or any arrangement or term is to be satisfactory
to, Purchaser in its sole and absolute discretion, Purchaser shall decide to
consent or not consent, or to approve or disapprove or to decide that


73

--------------------------------------------------------------------------------





arrangements or terms are satisfactory or not satisfactory, in its sole and
absolute discretion and such decision by Purchaser shall be final and
conclusive.

ARTICLE 31

TAXES
(a)    Any and all payments by or on account of any obligation of Seller under
this Agreement shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then Seller shall
make (or cause to be made) such deduction or withholding and shall timely pay
(or cause to be timely paid) the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Seller shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Article 31), Purchaser receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)    Seller shall timely pay, without duplication, any Other Taxes (i) imposed
on Seller to the relevant Governmental Authority in accordance with Requirements
of Law, and (ii) imposed on Purchaser, as the case may be, upon written notice
from Purchaser setting forth in reasonable detail the calculation of such Other
Taxes.
(c)    Seller shall indemnify Purchaser, within twenty (20) Business Days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Article) payable or paid by Purchaser or required to be withheld or
deducted from a payment to Purchaser, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
(provided that if Seller reasonably believes that such Taxes were not correctly
or legally asserted, Purchaser will use reasonable efforts to cooperate with
Seller to obtain a refund of such Taxes (which shall be repaid to Seller in
accordance with Article 31(e)) so long as such efforts would not, in the sole
determination of Purchaser, result in any additional out-of-pocket costs or
expenses not reimbursed by Seller or be otherwise materially disadvantageous to
Purchaser). A certificate as to the amount of such payment or liability
delivered to Seller by Purchaser shall be conclusive absent manifest error.
(d)    Status of Purchaser.
(i)    If Purchaser is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under the Transaction Documents, Purchaser
shall deliver to Seller, prior to becoming a party to this Agreement, and at the
time or times reasonably requested by Seller, such properly completed and
executed documentation reasonably requested by Seller as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, Purchaser, if reasonably requested by Seller, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Seller as
will enable Seller to determine whether or not Purchaser is subject to backup


74

--------------------------------------------------------------------------------





withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Article 31(d)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Purchaser’s reasonable judgment such completion, execution or submission would
subject such Purchaser to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Purchaser.
(ii)
Without limiting the generality of the foregoing,

(A)    if Purchaser is a U.S. Person, it shall deliver to Seller on or prior to
the date on which Purchaser becomes a party to this Agreement (and from time to
time thereafter upon the reasonable request of Seller), executed copies or
originals of IRS Form W-9 (or any successor form) certifying that Purchaser is
exempt from U.S. federal backup withholding tax;
(B)        if the Purchaser is not a U.S. Person, it shall, to the extent it is
legally entitled to do so, deliver to Seller (in such number of copies as shall
be requested by Seller) on or prior to the date on which Purchaser becomes a
party under this Agreement, whichever of the following is applicable:
(1)        in the case of a Purchaser that is claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
characterized as interest for U.S. Tax purposes under any Transaction Document,
executed copies or originals of IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Transaction Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)
executed copies or originals of IRS Form W-8ECI;

(3)        in the case of a Purchaser claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Purchaser is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder”
of Seller within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies or originals of IRS Form W-8BEN or W-8BEN-E; or
(4)        to the extent a Purchaser is not the beneficial owner, executed
copies or originals of IRS Form W-8IMY, accompanied by IRS Form


75

--------------------------------------------------------------------------------





W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Purchaser is a partnership and one or more
direct or indirect partners of such Purchaser are claiming the portfolio
interest exemption, such Purchaser may provide a U.S. Tax Compliance Certificate
on behalf of each such direct and indirect partner;
(C)        if Purchaser is not a U.S. Person, it shall, to the extent it is
legally entitled to do so, deliver to Seller (in such number of copies as shall
be requested by Seller) on or prior to the date on which Purchaser becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of Seller), executed copies or originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Seller to
determine the withholding or deduction required to be made; and
(D)        if a payment made to Purchaser under any Transaction Document would
be subject to U.S. federal withholding Tax imposed by FATCA if Purchaser were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), Purchaser shall deliver to Seller at the time or times prescribed
by law and at such time or times reasonably requested by Seller such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA and to determine that Purchaser has complied with
Purchaser’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Purchaser agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification and provide such successor form to Seller, or promptly
notify Seller in writing of its legal inability to do so.
(e)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Article 31 (including by the payment of additional amounts
pursuant to this Article 31), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Article 31 with respect to the Taxes giving rise to such refund), net of
all out of pocket costs and expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Article 31(e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required


76

--------------------------------------------------------------------------------





to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Article 31(e), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Article
31(e) the payment of which would place the indemnified party in a less favorable
net after Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(f)    Each party’s obligations under this Article 31 shall survive any
assignment of rights by Purchaser, the termination of the Transactions and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.


[REMAINDER OF PAGE LEFT BLANK]
 


77

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.
GOLDMAN SACHS BANK USA, as Purchaser
By:
/s/ Jeffrey Dawkins    
Name: Jeffrey Dawkins
Title: Authorized Signatory

 


[Signature Page to Master Repurchase Agreement]    

--------------------------------------------------------------------------------





CLNC CREDIT 6, LLC, as Seller
By:
/s/ David A. Palamé    
Name: David A. Palamé
Title: Vice President

 


[Signature Page to Master Repurchase Agreement]    

--------------------------------------------------------------------------------






EXHIBIT I
NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES
Purchaser:    
Goldman Sachs Bank USA
200 West Street
New York, New York 10282
Attention: Jeffrey Dawkins
Telephone: (212) ###-####
Telecopy: (212) ###-####
Email: ########@gs.com
Email: ########@ny.email.gs.com
Email: ########@ny.email.gs.com
Email: ########@ny.email.gs.com
with a copy to:
Goldman Sachs Bank USA
2001 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Brian A. Bolton – Mortgages Legal
Telephone: (972) ###-####
Telecopy: (212) ###-####
Email: ########@gs.com
with a copy to:
Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: Richard D. Jones
Telephone: (215) ###-#####
Fax: (215) ###-####
Email: ########@dechert.com
Seller:    
CLNC Credit 6, LLC
c/o CLNC Manager, LLC
590 Madison Avenue, 34th Floor
New York, New York 10022
Attention: David A. Palamé
Telephone: (212) ###-####
Email: ########@clns.com
Pledgor:
CLNC Credit 6 Pledgor, LLC
c/o CLNC Manager, LLC
590 Madison Avenue, 34th Floor
New York, New York 10022




Ex. I-1

--------------------------------------------------------------------------------





Attention: David A. Palamé
Telephone: (212) ###-####
Email: ########@clns.com
Guarantor:
Credit RE Operating Company, LLC
c/o CLNC Manager, LLC
590 Madison Avenue, 34th Floor
New York, New York 10022
Attention: David A. Palamé
Telephone: (212) ###-####
Email: ########@clns.com

In each case, with a copy to:

Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036-8704
Attention: Daniel L. Stanco
Telephone: (212) ###-####
Fax: (646) ###-####
Email: ########@ropesgray.com








Ex. I-2

--------------------------------------------------------------------------------






EXHIBIT II
FORM OF CONFIRMATION STATEMENT

[Date]
To: Goldman Sachs Bank USA
Ladies and Gentlemen:
Reference is made hereby to the Master Repurchase Agreement, dated as of June
19, 2018 (the “Agreement”), between Goldman Sachs Bank USA (“Purchaser”) and
CLNC Credit 6, LLC (“Seller”). This Confirmation is being delivered to you, as
Purchaser, to request a Transaction pursuant to which Purchaser will purchase
from us, as Seller, the Eligible Asset identified on the attached Schedule 1 in
accordance with the terms of the Agreement. Capitalized terms used herein
without definition have the meanings given in the Agreement.
Purchase Date:    ________, 20__
Eligible Asset(s):    ___________________, as further identified on Schedule 1
Asset Type:
[Mortgage Loan][Mortgage Loan and Mezzanine     Loan][Senior Note][Senior
Participation Interest]

Outstanding Principal Amount of Purchased
Asset as of Purchase Date:    $__________
Available Future Funding under Purchased
Asset as of Purchase Date:    $__________
Repurchase Date:    As defined in the Agreement
Purchase Price:    $__________
Pricing Rate:    LIBOR Rate plus ____%
Purchase Price Percentage:    __________%
GS Mortgaged Property Value    $__________
Purchase Price LTV:    __________%
Maximum Purchase Price LTV:    __________%








Ex. II-1

--------------------------------------------------------------------------------











Minimum Purchase Price Debt Yield:
 
Underwritten Net Operating Income
Purchase Price Debt Yield
Year 1
 
 
Year 2
 
 
Year 3
 
 
Year 4
 
 
Year 5
 
 



Portfolio Purchase Price Debt Yield: See Schedule 2    


Repurchase Price:    As provided in the Agreement
Governing Agreements:    As identified on attached Schedule 1
Funding Fee:     $__________(__ bps)
Requested Wire Amount:    $__________
Type of Funding:    [Wet][Dry] Funding
Seller’s Wiring Instructions:
Bank Name:         ____________________
ABA Number:     ____________________
Account Number:    ____________________
Reference:         ____________________
Seller acknowledges that the Purchased Asset will be serviced pursuant to the
Servicing Agreement.
[SIGNATURE PAGES FOLLOW]


Ex. II-2



--------------------------------------------------------------------------------






To evidence your agreement to enter into the Transaction in accordance with the
terms set forth in this Confirmation, please return a countersigned copy of this
Confirmation to Seller.
CLNC CREDIT 6, LLC
By:
___________________________________    
Name:
Title:



[SIGNATURES CONTINUE ON NEXT PAGE]




Ex. II-3



--------------------------------------------------------------------------------








AGREED AND ACKNOWLEDGED:
GOLDMAN SACHS BANK USA


By: ________________________________
Name:
Title:




Ex. II-4



--------------------------------------------------------------------------------






Schedule 1 to Confirmation
Purchased Asset Schedule



--------------------------------------------------------------------------------

Purchased Asset Name:
Governing Agreement(s):
Principal Amount:
Maximum Principal Amount:
Remaining Future Advances:




Ex. II-5



--------------------------------------------------------------------------------






Schedule 2 to Confirmation:
Asset:
Total NOI:
Total Purchase Price:
Portfolio Purchase Price Debt Yield:
Minimum Portfolio Purchase Price Debt Yield:




Ex. II-6

--------------------------------------------------------------------------------








EXHIBIT III
AUTHORIZED REPRESENTATIVES OF SELLER


Name
 
Specimen Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Ex. III-1

--------------------------------------------------------------------------------






EXHIBIT IV
FORM OF POWER OF ATTORNEY
Know All Men by These Presents, that CLNC Credit 6, LLC, a Delaware limited
liability company (“Seller”), does hereby appoint Goldman Sachs Bank USA
(“Purchaser”), its attorney-in-fact to act in Seller’s name, place and stead in
any way that Seller could do with respect to (i) upon written notice to Seller,
the completion of the endorsements of the Purchased Assets, including without
limitation the Mortgage Notes, Mezzanine Notes, Assignments of Mortgages and
Participation Certificates, and any transfer documents related thereto, as
Purchaser may from time to time reasonably consider necessary to create, perfect
or preserve Purchaser’s security interest in the Purchased Assets, (ii) upon
written notice to Seller, the recordation of the Assignments of Mortgages, as
Purchaser may from time to time reasonably consider necessary to create, perfect
or preserve Purchaser’s security interest in the Purchased Assets, (iii) upon
written notice to Seller, the preparation and filing, in form and substance
satisfactory to Purchaser, of such financing statements, continuation
statements, and other uniform commercial code forms, as Purchaser may from time
to time, reasonably consider necessary to create, perfect, and preserve
Purchaser’s security interest in the Purchased Assets and (iv) during the
continuance of an Event of Default under and as defined in the Repurchase
Agreement (as defined below) the enforcement of Seller’s rights under the
Purchased Assets purchased by Purchaser pursuant to the Master Repurchase
Agreement, dated as of June 19, 2018 (as amended, restated, supplemented, or
otherwise modified and in effect from time to time, the “Repurchase Agreement”),
between Purchaser and Seller, and to take such other steps as may be necessary
or desirable to enforce Purchaser’s rights against such Purchased Assets, the
related Purchased Asset Files and the Servicing Records to the extent that
Seller is permitted by law to act through an agent. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned thereto in the
Repurchase Agreement.
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).


Ex. IV-1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this ____ day of __________, 20__.
CLNC CREDIT 6, LLC
By:____________________________________
Name:
Title:
STATE OF ______________    )
COUNTY OF ____________    )
On ________, 20__, before me, _____________________, a Notary Public, personally
appeared ___________________, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the ______________ that the
foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _______________________________
(Seal)






Ex. IV-2

--------------------------------------------------------------------------------






EXHIBIT V
REPRESENTATIONS AND WARRANTIES
REGARDING EACH INDIVIDUAL PURCHASED ASSET
Capitalized terms used but not defined in this Exhibit V shall have the
respective meanings given them in the Master Repurchase Agreement to which this
Exhibit V is attached.
CERTAIN DEFINED TERMS
“Anticipated Repayment Date” shall mean, with respect to any Mortgage Loan that
is identified on the related Seller Asset Schedule as an ARD Loan, the date upon
which such Mortgage Loan commences accruing interest at an increased interest
rate.
“ARD Loan” shall mean a Mortgage Loan the terms of which provide that if, after
an Anticipated Repayment Date, the related Mortgagor has not prepaid such
Mortgage Loan in full, any principal outstanding on the Anticipated Repayment
Date will accrue interest at an increased interest rate.
“Assignment of Leases” shall mean any assignment of leases, rents and profits or
similar document or instrument executed by a Mortgagor in connection with the
origination of a Mortgage Loan.
“Companion Interest” shall mean, with respect to any Purchased Asset, any
subordinate or pari passu Mortgage Note or Participation Interest secured
directly or indirectly by the same Mortgaged Property.
“Floating Rate Loan” shall mean any Mortgage Loan for which interest accrues at
a variable rate of interest.
“Ground Lease” shall mean a lease creating a leasehold estate in real property
where the fee owner as the ground lessor conveys for a term or terms of years
its entire interest in the land and buildings and other improvements, if any,
comprising the premises demised under such lease to the ground lessee (who may,
in certain circumstances, own the building and improvements on the land),
subject to the reversionary interest of the ground lessor as fee owner and does
not include industrial development agency (IDA) or similar leases for purposes
of conferring a tax abatement or other benefit.
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.
“REMIC Provisions” shall mean the provisions of the federal income tax law
relating to real estate mortgage investment conduits, which appear at Sections
860A through 860G of Subchapter M of Chapter 1 of the Code, and related
provisions, and proposed, temporary and final Treasury regulations and any
published rulings, notices and announcements promulgated thereunder, as the
foregoing may be in effect from time to time.
“S&P” shall mean Standard & Poor’s Ratings Service, a division of the McGraw
Hill Companies, Inc., and any successor thereto.


Ex. V-1

--------------------------------------------------------------------------------





“Single-Purpose Entity” shall mean an entity, other than an individual, whose
organizational documents (or if the Mortgage Loan has a maximum principal
balance equal to $5 million or less, its organizational documents or the related
Purchased Asset Documents) provide substantially to the effect that it was
formed or organized solely for the purpose of owning and operating one or more
of the Mortgaged Properties securing the Mortgage Loans and prohibit it from
engaging in any business unrelated to such Mortgaged Property or Properties, and
whose organizational documents further provide, or which entity represented in
the related Purchased Asset Documents, substantially to the effect that it does
not have any assets other than those related to its interest in and operation of
such Mortgaged Property or Properties, or any indebtedness other than as
permitted by the related Mortgage(s) or the other related Purchased Asset
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.
“Treasury Regulations” shall mean applicable final or temporary regulations of
the U.S. Department of the Treasury.
REPRESENTATIONS AND WARRANTIES
A.     All Purchased Assets. With respect to each Purchased Asset:
(1)    Complete Servicing File. All documents comprising the Servicing Records
are in the possession of the Servicer.
(2)    Type of Purchased Asset; Ownership of Purchased Assets. Immediately prior
to the sale, transfer and assignment to Purchaser, no Purchased Asset was
subject to any assignment (other than assignments to the Seller), participation
(excluding, for the avoidance of doubt, any Companion Interest) or pledge, and
the Seller had good title to, and was the sole owner of, each Purchased Asset
free and clear of any and all liens, charges, pledges, encumbrances,
participations (excluding, for the avoidance of doubt, any Companion Interest),
any other ownership interests on, in or to such Purchased Asset other than any
servicing rights appointment or similar agreement and the rights of the holder
of a Companion Interest under the related co-lender or participation agreement.
Seller has full right and authority to sell, assign and transfer each Purchased
Asset, and upon the insertion of Purchaser’s name where applicable and
countersignature by Purchaser where applicable, the assignment to Purchaser
constitutes a legal, valid and binding assignment of such Purchased Asset free
and clear of any and all liens, pledges, charges or security interests of any
nature encumbering such Purchased Asset other than the rights of the holder of a
Companion Interest under the related co-lender or participation agreement
Immediately prior to the sale, transfer and assignment to Purchaser, no
Purchased Asset was subject to any assignment (other than assignments to the
Seller), participation (excluding, for the avoidance of doubt, any Companion
Interest) or pledge, and the Seller had good title to, and was the sole owner
of, each Purchased Asset free and clear of any and all liens, charges, pledges,
encumbrances, participations (excluding, for the avoidance of doubt, any
Companion Interest), any other ownership interests on, in or to such Purchased
Asset other than any servicing rights appointment or similar agreement and the
rights of (a) the holder


Ex. V-2

--------------------------------------------------------------------------------





of a Companion Interest under the related co-lender or participation agreement
and/or (b) if the Purchased Asset is subject to a mezzanine loan, the holder of
such mezzanine loan pursuant to the intercreditor agreement between the Seller
and such mezzanine lender.
(3)    Purchased Asset File. The Purchased Asset File contains a true, correct
and complete copy (or, if required by the Custodial Agreement, original) of each
document evidencing or securing the Purchased Asset, or affecting the rights of
any holder thereof. With respect to any document contained in the Purchased
Asset File that is required to be recorded or filed in accordance with the
requirements set forth in the Custodial Agreement, such document is in form
suitable for recording or filing, as applicable, in the appropriate jurisdiction
and has been or will be recorded or filed as required by the Custodial
Agreement. With respect to each assignment, assumption, modification,
consolidation or extension contained in the Purchased Asset File, if the
document or agreement being assigned, assumed, modified, consolidated or
extended is required to be recorded or filed, such assignment, assumption,
modification, consolidation or extension is in form suitable for recording or
filing, as applicable, in the appropriate jurisdiction.
B.    Mortgage Loans. With respect to each Mortgage Loan that (i) constitutes a
Purchased Asset or (ii) is related to a Purchased Asset that is a Participation
Interest or a Mortgage Note:
(1)    Whole Loans. Such Mortgage Loan is a whole Mortgage Loan and not a
Participation Interest or other partial interest in a Mortgage Loan.
(2)    Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument) and other agreement executed by or on behalf
of the related Mortgagor in connection with such Purchased Asset is the legal,
valid and binding obligation of the related Mortgagor (subject to any
non-recourse provisions contained in any of the foregoing agreements and any
applicable state anti-deficiency or market value limit deficiency legislation),
as applicable, and is enforceable in accordance with its terms, except as such
enforcement may be limited by (i) anti-deficiency laws, bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law) and except that certain provisions in such Purchased Asset
Documents (including, without limitation, provisions requiring the payment of
default interest, late fees or prepayment/yield maintenance fees, charges and/or
premiums) are, or may be further limited or rendered unenforceable by or under
applicable law, but (subject to the limitations set forth in clause (i) above)
such limitations or unenforceability will not render such Purchased Asset
Documents invalid as a whole or materially interfere with the mortgagee’s
realization of the principal benefits and/or security provided thereby (clauses
(i) and (ii) collectively, the “Standard Qualifications”).
Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
operative Purchased Asset


Ex. V-3

--------------------------------------------------------------------------------





Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mortgage Loan, that would deny the mortgagee the
principal benefits intended to be provided by the Mortgage Note, Mortgage or
other operative Purchased Asset Documents.
(3)    Mortgage Provisions. Subject to the Standard Qualifications, the
Purchased Asset Documents for each Mortgage Loan contain provisions that render
the rights and remedies of the holder thereof adequate for the practical
realization against the Mortgaged Property of the principal benefits of the
security intended to provided thereby, including realization by judicial or, if
applicable, nonjudicial foreclosure.
(4)    Hospitality Provisions. The Purchased Asset Documents for each Mortgage
Loan that is secured by a hospitality property operated pursuant to a franchise
agreement or license agreement include an executed copy of such franchise
agreement or license agreement as well as a comfort letter or similar agreement
signed by the Mortgagor and franchisor or licensor of such property enforceable
by the Purchaser or any subsequent holder of such Mortgage Loan (including a
securitization trustee) against such franchisor, either directly or as an
assignee of the originator, or pursuant to a replacement comfort letter or
similar agreement with Purchaser. Subject to the Standard Qualifications, the
Mortgage or related security agreement for each Mortgage Loan secured by a
hospitality property creates a security interest in the revenues of such
property for which a UCC financing statement has been filed in the appropriate
filing office.
(5)    Mortgage Status; Waivers and Modifications. Since origination and except
by written instruments set forth in the related Purchased Asset File or as
otherwise expressly permitted under the Master Repurchase Agreement (a) the
material terms of each Mortgage, Mortgage Note, Mortgage Loan guaranty and
related operative Purchased Asset Documents have not been waived, impaired,
modified, altered, satisfied, canceled, subordinated or rescinded in any respect
which materially interferes with the security intended to be provided by such
Mortgage; (b) no related Mortgaged Property or any portion thereof has been
released from the lien of the related Mortgage in any manner which materially
interferes with the security intended to be provided by such Mortgage or the use
or operation of the remaining portion of such Mortgaged Property; and (c) the
Mortgagor has not been released from its material obligations under the related
Purchased Asset Documents.
(6)    Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases from the Seller
will constitute a legal, valid and binding assignment from the Seller upon
completion of such assignment. Each related Mortgage and Assignment of Leases is
freely assignable without the consent of the related Mortgagor. Each related
Mortgage is a legal, valid and enforceable first lien on the related Mortgagor’s
fee (or if identified on the related Purchased Asset Schedule or Requested
Exceptions Report, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) or any other title exceptions
identified to Purchaser in a Requested Exceptions Report (“Title Exceptions”)),
except as the enforcement thereof may be limited by the Insolvency
Qualifications. Such Mortgaged Property (subject


Ex. V-4

--------------------------------------------------------------------------------





to and excepting Permitted Encumbrances or any Title Exceptions) as of the
origination date of the related Mortgage Loan and as of the related Purchase
Date, to Seller’s knowledge, is free and clear of any recorded mechanics’ liens,
recorded materialmen’s liens and other recorded encumbrances which are prior to
or equal with the lien of the related Mortgage, except those which are bonded
over, escrowed for or insured against by a lender’s title insurance policy, and,
to the Seller’s knowledge and subject to the rights of tenants (subject to and
excepting Permitted Encumbrances and any other Title Exceptions), and no rights
exist which under law could give rise to any such lien or encumbrance that would
be prior to or equal with the lien of the related Mortgage, except those which
are bonded over, escrowed for or insured against by a lender’s title insurance
policy (as described below). Notwithstanding anything herein to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of UCC financing statements is required in
order to effect such perfection.
(7)    Permitted Liens; Title Insurance. Each Mortgaged Property securing a
Mortgage Loan is covered by an American Land Title Association loan title
insurance policy or a comparable form of loan title insurance policy approved
for use in the applicable jurisdiction (or, if such policy is yet to be issued,
by a pro forma policy, a preliminary title policy with escrow or closing
instructions or a “marked up” commitment, in each case binding on the title
insurer) (the “Title Policy”) in the original principal amount of such Mortgage
Loan (or with respect to a Mortgage Loan secured by multiple properties, an
amount equal to at least the allocated loan amount with respect to the Title
Policy for each such property) after all advances of principal (including any
advances held in escrow or reserves), that insures for the benefit of the owner
of the indebtedness secured by the Mortgage, the first priority lien of the
Mortgage, which lien is subject only to (a) the lien of current real property
taxes, water charges, sewer rents and assessments not yet due and payable; (b)
covenants, conditions and restrictions, rights of way, easements and other
matters of public record; (c) the exceptions (general and specific) and
exclusions set forth in such Title Policy; (d) other matters to which like
properties are commonly subject; (e) the rights of tenants (as tenants only)
under leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; and (f) if the related Mortgage Loan is
cross-collateralized with any other Mortgage Loan, the lien of the Mortgage for
another Mortgage Loan contained in the same cross-collateralized group, provided
that none of which items (a) through (f), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clause
(f) of the preceding sentence none of the Permitted Encumbrances are mortgage
liens that are senior to or coordinate and co-equal with the lien of the related
Mortgage. Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made thereunder and no claims have been paid
thereunder. Neither the Seller, nor to the Seller’s knowledge, any other holder
of the Mortgage Loan, has done, by act or omission, anything that would
materially impair the coverage under such Title Policy.


Ex. V-5

--------------------------------------------------------------------------------





(8)    Junior Liens. It being understood that B notes secured (and any other
Purchased Assets that are cross-collateralized and cross defaulted with a
Purchased Asset) by the same Mortgage as a Mortgage Loan are not subordinate
mortgages or junior liens, to Seller’s knowledge, there are no subordinate
mortgages or junior liens securing the payment of money encumbering the related
Mortgaged Property (other than Permitted Encumbrances and the Title Exceptions,
taxes and assessments, mechanics’ and materialmen’s liens (which are the subject
of the representation in paragraph (7) above), and equipment and other personal
property financing). Except as set forth on the related Purchased Asset
Schedule, the Seller has no knowledge of any mezzanine debt secured directly by
interests in the related Mortgagor.
(9)    Assignment of Leases and Rents. There exists as part of the related
Purchased Asset File an Assignment of Leases (either as a separate instrument or
incorporated into the related Mortgage). Subject to Permitted Encumbrances and
Title Exceptions, each related Assignment of Leases creates a valid
first-priority collateral assignment of, or a valid first-priority lien or
security interest in, rents and certain rights under the related lease or
leases, subject only to a license granted to the related Mortgagor to exercise
certain rights and to perform certain obligations of the lessor under such lease
or leases, including the right to operate the related leased property, except as
the enforcement thereof may be limited by the Standard Qualifications. The
related Mortgage or related Assignment of Leases, subject to applicable law and
the Standard Qualifications, provides that, upon an event of default under the
Mortgage Loan, a receiver is permitted to be appointed for the collection of
rents or for the related mortgagee to enter into possession to collect the rents
or for rents to be paid directly to the mortgagee.
(10)    UCC Filings. If the related Mortgaged Property is operated as a
hospitality property, the related originator has filed and/or recorded or caused
to be filed and/or recorded (or, if not filed and/or recorded, have been
submitted in proper form for filing and/or recording), UCC financing statements
in the appropriate public filing and/or recording offices necessary at the time
of the origination of the Mortgage Loan to perfect a valid security interest in
all items of physical personal property reasonably necessary to operate such
Mortgaged Property owned by such Mortgagor and located on the related Mortgaged
Property (other than any non-material personal property, any personal property
subject to a purchase money security interest, a sale and leaseback financing
arrangement as permitted under the terms of the related Purchased Asset
Documents or any other personal property leases applicable to such personal
property), to the extent a security interest may be perfected pursuant to
applicable law by recording or filing, as the case may be. Subject to the
Standard Qualifications, each related Mortgage (or equivalent document) creates
a valid and enforceable lien and security interest on the items of personalty
described above. No representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of UCC financing
statements are required in order to effect such perfection.
(11)    Condition of Property. The Seller or the originator of the Purchased
Asset (or related Mortgage Loan, as applicable) inspected or caused to be
inspected each related


Ex. V-6

--------------------------------------------------------------------------------





Mortgaged Property within six (6) months of origination of such Purchased Asset
(or related Mortgage Loan, as applicable) and within twelve (12) months of the
related Purchase Date.
An engineering report or property condition assessment was prepared in
connection with the origination of such Mortgage Loan no more than twelve (12)
months prior to the related Purchase Date, which indicates that the related
Mortgaged Property is free of any material damage, except to the extent that
such material damage (i) would not have a material adverse effect on the value
of such Mortgaged Property as security for the related Purchased Asset, (ii) has
been repaired in all material respects or (iii) is addressed by escrow of funds
established in an aggregate amount consistent with the standards utilized by
Seller with respect to similar loans it holds for its own account have been
established, which escrowed amount will in all events be in an aggregate amount
not less than the estimated cost of the necessary repairs. Seller has no
knowledge of any issues with the physical condition of the Mortgaged Property
that Seller believes would have a material adverse effect on the use, operation
or value of the Mortgaged Property other than those disclosed in the engineering
report or property condition assessment and those addressed in sub-clauses (i),
(ii) and (iii) of the preceding sentence.
(12)    Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Purchase Date have become delinquent in
respect of each related Mortgaged Property have been paid, or an escrow of funds
has been established in an amount sufficient to cover such payments and
reasonably estimated interest and penalties, if any, thereon. For purposes of
this representation and warranty, real estate taxes and governmental assessments
and other outstanding governmental charges and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.
(13)    Condemnation. As of the date of origination of such Mortgage Loan and to
the Seller’s knowledge, as of the Purchase Date, there is no proceeding pending
and, to the Seller’s knowledge as of the date of origination of such Mortgage
Loan and as of the Purchase Date, there is no proceeding threatened for the
total or partial condemnation of such Mortgaged Property that would have a
material adverse effect on the value, use or operation of the Mortgaged
Property.
(14)    Actions Concerning Mortgage Loan. As of the date of origination of such
Mortgage Loan and to the Seller’s knowledge, as of the Purchase Date, there was
no pending, filed or threatened action, suit or proceeding, arbitration or
governmental investigation involving any Mortgagor, guarantor, or Mortgagor’s
interest in the Mortgaged Property, an adverse outcome of which would reasonably
be expected to materially and adversely affect (a) such Mortgagor’s title to the
Mortgaged Property, (b) the validity or enforceability of the Mortgage, (c) such
Mortgagor’s ability to perform under the related Purchased Asset


Ex. V-7

--------------------------------------------------------------------------------





Documents, (d) such guarantor’s ability to perform under the related guaranty,
(e) the principal benefit of the security intended to be provided by the
Purchased Asset Documents or (f) the current principal use of the Mortgaged
Property.
(15)    Escrow Deposits. All escrow deposits and payments required to be
escrowed with lender pursuant to each Mortgage Loan are in the possession, or
under the control, of the Seller or its Servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with lender under the related Purchased Asset Documents are being
conveyed by the Seller to Purchaser or its Servicer.
(16)    No Holdbacks. The principal amount of the Mortgage Loan stated on the
related Purchased Asset Documents has been fully disbursed as of the Purchase
Date and there is no requirement for future advances thereunder (except as
identified on the related Purchased Asset Schedule and/or the related Requested
Exceptions Report and in those cases where the full amount of the Mortgage Loan
has been disbursed but a portion thereof is being held in escrow or reserve
accounts pending the satisfaction of certain conditions relating to leasing,
repairs or other matters with respect to the related Mortgaged Property, the
Mortgagor or other considerations determined by Seller to merit such holdback).
(17)    Insurance. Each related Mortgaged Property is, and is required pursuant
to the related Purchased Asset Documents to be, insured by a property insurance
policy providing coverage for loss in accordance with coverage found under a
“special cause of loss form” or “all risk form” that includes replacement cost
valuation issued by an insurer meeting the requirements of the related Purchased
Asset Documents and having a claims-paying or financial strength rating of at
least “A-:VIII” from A.M. Best Company, “A” from Moody’s or “A-” from S&P
(collectively, the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (x) the original principal
balance of the Mortgage Loan and (y) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the related Mortgagor included in the Mortgaged Property (with no
deduction for physical depreciation), but, in any event, not less than the
amount necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.
Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Purchased Asset Documents, by business interruption or
rental loss insurance which (subject to a customary deductible) covers a period
of not less than twelve (12) months (or with respect to each Mortgage Loan on a
single asset with a maximum principal balance of $50 million or more, eighteen
(18) months).
If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Mortgagor is required to maintain insurance in the maximum amount available
under the National Flood Insurance Program.


Ex. V-8

--------------------------------------------------------------------------------





If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.
The Mortgaged Property is covered, and required to be covered pursuant to the
related Purchased Asset Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.
An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property for the sole purpose of
assessing either the scenario expected limit (“SEL”) or the probable maximum
loss (“PML”) for the Mortgaged Property in the event of an earthquake. In such
instance, the SEL or PML, as applicable was based on a 475-year return period,
an exposure period of 50 years and a 10% probability of exceedance. If the
resulting report concluded that the SEL or PML, as applicable would exceed 20%
of the amount of the replacement costs of the improvements, earthquake insurance
on such Mortgaged Property was obtained by an insurer meeting the Insurance
Rating Requirements in an amount not less than 100% of the SEL or PML, as
applicable.
The Purchased Asset Documents require insurance proceeds in respect of a
property loss to be applied either (a) to the repair or restoration of all or
part of the related Mortgaged Property, with respect to all property losses in
excess of 5% of the then outstanding principal amount of the related Mortgage
Loan, the lender (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.
All premiums on all insurance policies referred to in this section required to
be paid as of the related Purchase Date have been paid, and such insurance
policies name the lender under the Mortgage Loan and its successors and assigns
as a loss payee under a mortgagee endorsement clause or, in the case of the
general liability insurance policy, as named or additional insured. Such
insurance policies will inure to the benefit of the Purchaser. Each related
Mortgage Loan obligates the related Mortgagor to maintain all such insurance
and, at such Mortgagor’s failure to do so, authorizes the lender to maintain
such insurance at the Mortgagor’s cost and expense and to charge such Mortgagor
for premiums. All such insurance policies (other than commercial liability
policies) require at least ten (10) days’ prior notice to the lender of
termination or cancellation arising because of nonpayment of a premium and at
least thirty (30) days prior notice to the lender of termination or cancellation
(or such lesser period, not less than ten (10) days, as may be required by
applicable law)


Ex. V-9

--------------------------------------------------------------------------------





arising for any reason other than non-payment of a premium and no such notice
has been received by Seller.
(18)    Access; Utilities; Separate Tax Lots. Based solely upon Seller’s review
of the related Title Policy and current surveys obtained in connection with
origination, each Mortgaged Property (a) is located on or adjacent to a public
road and has direct legal access to such road, or has access via an irrevocable
easement or irrevocable right of way permitting ingress and egress to/from a
public road, (b) is served by or has uninhibited access rights to public or
private water and sewer (or well and septic) and all required utilities, all of
which are appropriate for the current use of the Mortgaged Property, and (c)
constitutes one or more separate tax parcels which do not include any property
which is not part of the Mortgaged Property or is subject to an endorsement
under the related Title Policy insuring the Mortgaged Property, or in certain
cases, an application has been, or will be, made to the applicable governing
authority for creation of separate tax lots, in which case the Mortgage Loan
requires the Mortgagor to escrow an amount sufficient to pay taxes for the
existing tax parcel of which the Mortgaged Property is a part until the separate
tax lots are created.
(19)    No Encroachments. To the Seller’s knowledge based solely on surveys
obtained in connection with origination and the lender’s Title Policy (or, if
such policy is not yet issued, a pro forma title policy, a preliminary title
policy with escrow instructions or a “marked up” commitment) obtained in
connection with the origination of each Purchased Asset (or related Mortgage
Loan, as applicable), (a) all material improvements that were included for the
purpose of determining the appraised value of the related Mortgaged Property at
the time of the origination of such Purchased Asset (or related Mortgage Loan,
as applicable) are within the boundaries of the related Mortgaged Property,
except encroachments that do not materially and adversely affect the value or
current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy, (b) no improvements on adjoining parcels
encroach onto the related Mortgaged Property except for encroachments that do
not materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy and (c) no improvements encroach upon any easements except for
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained with respect to the Title Policy.
(20)    No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature (except that an ARD Loan may provide for the accrual of the
portion of interest in excess of the rate in effect prior to the Anticipated
Repayment Date) or an equity participation by Seller.
(21)    REMIC. Seller shall only make the representations in the following
paragraphs with respect to Mortgage Loans which have been identified by Seller
to Purchaser, in writing, as REMIC eligible Mortgage Loans: The Mortgage Loan is
a “qualified mortgage” within the meaning of Section 860G(a)(3) of the Code (but
determined without


Ex. V-10

--------------------------------------------------------------------------------





regard to the rule in Treasury Regulations Section 1.860G-2(f)(2) that treats
certain defective mortgage loans as qualified mortgages), and, accordingly, (a)
the issue price of the Mortgage Loan to the related Mortgagor at origination did
not exceed the non-contingent principal amount of the Mortgage Loan and (b)
either: (i) such Mortgage Loan is secured by an interest in real property
(including buildings and structural components thereof, but excluding personal
property) having a fair market value (A) at the date the Mortgage Loan was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan on such date or (B) at the Purchase Date at least equal to 80% of the
adjusted issue price of the Mortgage Loan on such date, provided that for
purposes hereof, the fair market value of the real property interest must first
be reduced by (1) the amount of any lien on the real property interest that is
senior to the Mortgage Loan and (2) a proportionate amount of any lien that is
in parity with the Mortgage Loan; or (ii) substantially all of the proceeds of
such Mortgage Loan were used to acquire, improve or protect the real property
which served as the only security for such Mortgage Loan (other than a recourse
feature or other third-party credit enhancement within the meaning of Treasury
Regulations Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly
modified” prior to the Purchase Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (b)(i)(A) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (b)(i)(B), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.
(22)    Compliance with Usury Laws. The interest rate (exclusive of any default
interest, late charges, yield maintenance charges or prepayment premiums) of
such Mortgage Loan complied as of the date of origination of such Mortgage Loan
with, or was exempt from, applicable state or federal laws, regulations and
other requirements pertaining to usury.
(23)    Authorized to do Business. To the extent required under applicable law,
as of the Purchase Date or as of the date that such entity held the Mortgage
Note, each holder of the Mortgage Note was authorized to transact and do
business in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by any holder thereof.
(24)    Trustee under Deed of Trust. With respect to each Mortgage which is a
deed of trust, as of the date of origination of the related Mortgage Loan and,
to the Seller’s knowledge, as of the Purchase Date, a trustee, duly qualified
under applicable law to serve as such, currently so serves and is named in the
deed of trust or has been substituted in accordance with the Mortgage and
applicable law or may be substituted in accordance with the Mortgage and
applicable law by the related mortgagee.
(25)    Local Law Compliance. To the Seller’s knowledge, based upon any of a
letter from any governmental authorities, a legal opinion, an architect’s
letter, a zoning


Ex. V-11

--------------------------------------------------------------------------------





consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, with respect to the improvements
located on or forming part of each Mortgaged Property securing a Mortgage Loan
as of the date of origination of such Mortgage Loan and as of the Purchase Date,
there are no material violations of applicable zoning ordinances, building codes
and land laws (collectively, “Zoning Regulations”) other than those which (i)
constitute a legal non-conforming use or structure, as to which the related
Mortgaged Property may be restored or repaired to the full extent necessary to
maintain the use of the structure immediately prior to a casualty or the
inability to restore or repair to the full extent necessary to maintain the use
or structure immediately prior to the casualty would not materially and
adversely affect the use or operation of the related Mortgaged Property, (ii)
are insured by the Title Policy, (iii) are insured by law and ordinance
insurance coverage in amounts customarily required by prudent commercial
mortgage lenders for loans which are substantially similar to such Purchased
Asset that provides coverage for additional costs to rebuild and/or repair the
property to current Zoning Regulations, (iv) are adequately reserved for in
accordance with the Purchased Asset Documents or (v) would not have a material
adverse effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the related Purchased Asset Documents require the
Mortgagor to comply in all material respects with all applicable governmental
regulations, zoning and building laws.
(26)    Licenses and Permits. Each Mortgagor covenants in the Purchased Asset
Documents that it shall keep all material licenses, permits and applicable
governmental authorizations necessary for its operation of the Mortgaged
Property in full force and effect, and to the Seller’s knowledge based upon any
of a letter from any government authorities or other affirmative investigation
of local law compliance consistent with the investigation conducted by the
Seller for similar commercial and multifamily mortgage loans intended for
securitization; all such material licenses, permits and applicable governmental
authorizations are in effect. The Mortgage Loan requires the related Mortgagor
to be qualified to do business in the jurisdiction in which the related
Mortgaged Property is located.
(27)    Recourse Obligations. The Purchased Asset Documents for each Mortgage
Loan provide that such Mortgage Loan (a) becomes full recourse to the Mortgagor
and guarantor (which is a natural person or persons, or an entity distinct from
the Mortgagor (but may be affiliated with the Mortgagor) that has assets other
than equity in the related Mortgaged Property that are not de minimis) in any of
the following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by the Mortgagor; (ii) Mortgagor or
guarantor shall have colluded with other creditors to cause an involuntary
bankruptcy filing with respect to the Mortgagor or (iii) voluntary transfers of
either the Mortgaged Property or equity interests in Mortgagor made in violation
of the Purchased Asset Documents; and (b) contains provisions providing for
recourse against the Mortgagor and guarantor (which is a natural person or
persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained by reason


Ex. V-12

--------------------------------------------------------------------------------





of Mortgagor’s (i) misappropriation of rents after the occurrence of an event of
default under the Mortgage Loan, (ii) misappropriation of security deposits,
insurance proceeds, or condemnation awards; (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Purchased
Asset Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property.
(28)    Mortgage Releases. Seller shall only make the representations in the
following paragraphs with respect to Mortgage Loans which have been identified
by Seller to Purchaser, in writing, as REMIC eligible Mortgage Loans: The terms
of the related Mortgage or related Purchased Asset Documents do not provide for
release of any material portion of the Mortgaged Property from the lien of the
Mortgage except (a) a partial release, accompanied by principal repayment or
partial Defeasance (as defined in paragraph (33)), of not less than a specified
percentage at least equal to the lesser of (i) 110% of the related allocated
loan amount of such portion of the Mortgaged Property and (ii) the outstanding
principal balance of the Mortgage Loan, (b) upon payment in full of such
Mortgage Loan, (c) upon a Defeasance defined in (33) below, (d) releases of
out-parcels that are unimproved or other portions of the Mortgaged Property
which will not have a material adverse effect on the underwritten value of the
Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Mortgage Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, or (e) as required pursuant to an order of condemnation. With
respect to any partial release under the preceding clauses (a) or (d), either:
(x) such release of collateral (i) would not constitute a “significant
modification” of the subject Mortgage Loan within the meaning of Treasury
Regulations Section 1.860G-2(b)(2) and (ii) would not cause the subject Mortgage
Loan to fail to be a “qualified mortgage” within the meaning of Section
860G(a)(3)(A) of the Code; or (y) the mortgagee or servicer can, in accordance
with the related Purchased Asset Documents, condition such release of collateral
on the related Mortgagor’s delivery of an opinion of tax counsel to the effect
specified in the immediately preceding clause (x). For purposes of the preceding
clause (x), for any Mortgage Loan originated after December 6, 2010, if the fair
market value of the real property constituting such Mortgaged Property after the
release is not equal to at least 80% of the principal balance of the Mortgage
Loan outstanding after the release, the Mortgagor is required to make a payment
of principal in an amount not less than the amount required by the REMIC
Provisions.
In the case of any Mortgage Loan originated after December 6, 2010, in the event
of a taking of any portion of a Mortgaged Property by a State or any political
subdivision or authority thereof, whether by legal proceeding or by agreement,
the Mortgagor can be required to pay down the principal balance of the related
Mortgage Loan in an amount not less than the amount required by the REMIC
Provisions and, to such extent, may not be required to be applied to the
restoration of the Mortgaged Property or released to the Mortgagor if,
immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Mortgage
Loan.


Ex. V-13

--------------------------------------------------------------------------------





In the case of any Mortgage Loan originated after December 6, 2010, no Mortgage
Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties, other than in
compliance with the REMIC Provisions.
(29)    Financial Reporting and Rent Rolls. The Purchased Asset Documents for
each Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
and rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.
(30)    Acts of Terrorism Exclusion. With respect to each Mortgage Loan with a
maximum principal balance over $20 million, the related special-form all-risk
insurance policy and business interruption policy (issued by an insurer meeting
the Insurance Rating Requirements) do not specifically exclude Acts of
Terrorism, as defined in the Terrorism Risk Insurance Act of 2002, as amended by
the Terrorism Risk Insurance Program Reauthorization Act of 2007 (collectively
referred to as “TRIA”), from coverage, or if such coverage is excluded, it is
covered by a separate terrorism insurance policy. With respect to each other
Mortgage Loan, the related special all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) did not, as of the date of origination of the Mortgage Loan, and,
to Seller’s knowledge, do not, as of the Purchase Date, specifically exclude
Acts of Terrorism, as defined in TRIA, from coverage, or if such coverage is
excluded, it is covered by a separate terrorism insurance policy. With respect
to each Mortgage Loan, the related Purchased Asset Documents do not expressly
waive or prohibit the mortgagee from requiring coverage for Acts of Terrorism,
as defined in TRIA, or damages related thereto, except to the extent that any
right to require such coverage may be limited by commercial availability on
commercially reasonable terms; provided, however, that if TRIA or a similar or
subsequent statute is not in effect, then, provided that terrorism insurance is
commercially available, the Mortgagor under each Mortgage Loan is required to
carry terrorism insurance, but in such event the Mortgagor shall not be required
to spend on terrorism insurance coverage more than two times the amount of the
insurance premium that is payable at such time in respect of the property and
business interruption/rental loss insurance required under the related Purchased
Asset Documents (without giving effect to the cost of terrorism and earthquake
components of such casualty and business interruption/rental loss insurance) at
the time of the origination of the Mortgage Loan, and if the cost of terrorism
insurance exceeds such amount, the Mortgagor is required to purchase the maximum
amount of terrorism insurance available with funds equal to such amount.
(31)    Due-on-Sale or Encumbrance. Subject to certain exceptions set forth
below, each Mortgage Loan contains a “due on sale” or other such provision for
the acceleration


Ex. V-14

--------------------------------------------------------------------------------





of the payment of the unpaid principal balance of such Mortgage Loan if, without
the consent of the holder of the Mortgage (which consent, in some cases, may not
be unreasonably withheld) and/or complying with the requirements of the related
Purchased Asset Documents (which provide for transfers without the consent of
the lender which are customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related Mortgaged Property, including, without limitation,
transfers of worn-out or obsolete furnishings, fixtures, or equipment promptly
replaced with property of equivalent value and functionality and transfers by
leases entered into in accordance with the Purchased Asset Documents), (a) the
related Mortgaged Property, or any controlling equity interest in the related
Mortgagor, is directly or indirectly pledged, transferred or sold, other than as
related to (i) family and estate planning transfers or transfers upon death or
legal incapacity, (ii) transfers to certain affiliates as defined in the related
Purchased Asset Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Purchased Asset Documents or a Person satisfying specific criteria
identified in the related Purchased Asset Documents, (v) transfers of stock or
similar equity units in publicly traded companies, (vi) a substitution or
release of collateral within the parameters of paragraphs 28 and 33 herein or
(vii) any mezzanine debt that existed at the origination of the related Mortgage
Loan, or future permitted mezzanine debt or (b) the related Mortgaged Property
is encumbered with a subordinate lien or security interest against the related
Mortgaged Property, other than (i) any Companion Interest in such Mortgage Loan
or subordinate debt that existed at origination and is permitted under the
related Purchased Asset Documents, (ii) purchase money security interests, (iii)
any Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan or (iv) Permitted Encumbrances; provided, however, that the
Mortgage Loan may provide a mechanism for the assumption of the Mortgage Loan by
a third party upon the Mortgagor’s satisfaction of certain conditions precedent
and the payment of a required transfer fee. The Mortgage or other Purchased
Asset Documents provide that to the extent any rating agency fees are incurred
in connection with the review of and consent to any transfer or encumbrance, the
Mortgagor is responsible for such payment along with all other reasonable fees
and expenses incurred by the mortgagee relative to such transfer or encumbrance.
(32)    Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Purchased Asset Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a maximum principal balance in
excess of $5 million provide that the Mortgagor is a Single-Purpose Entity, and
each Mortgage Loan with a maximum principal balance of $40 million or more has a
counsel’s opinion regarding non-consolidation of the Mortgagor.
(33)    Intentionally Omitted.
(34)    Interest Rates. Each Mortgage Loan is a Floating Rate Loan. With respect
to each Mortgage Loan that is a Floating Rate Loan, such Mortgage Loan bears
interest at a floating rate of interest that is based on LIBOR plus a margin
(which interest rate may be subject to a minimum or “floor” rate).


Ex. V-15

--------------------------------------------------------------------------------





(35)    Ground Leases. With respect to any Mortgage Loan where the Mortgage Loan
is secured by a ground leasehold estate under a Ground Lease in whole or in
part, and the related Mortgage does not also encumber the related lessor’s fee
interest in such Mortgaged Property, based upon the terms of the Ground Lease
and any estoppel or other agreement received from the ground lessor in favor of
the originator, its successors and assigns, Seller represents and warrants that:
(a)    The Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recording in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease has
occurred since the origination of the applicable Mortgage Loan.
(b)    The lessor under such Ground Lease has agreed in a writing included in
the related Purchased Asset File (or in such Ground Lease) that the Ground Lease
may not be amended, modified, or cancelled or terminated by agreement of lessor
and lessee without the prior written consent of the lender, and no such consent
has been granted since the origination of the Mortgage Loan, except as reflected
in any written instruments included in the related Purchased Asset File.
(c)    The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either the Mortgagor or the mortgagee) that extends
not less than twenty (20) years beyond the stated maturity of the related
Mortgage Loan, or ten (10) years past the stated maturity if such Mortgage Loan
fully amortizes by the stated maturity (or with respect to a Mortgage Loan that
accrues on an actual 360 basis, substantially amortizes).
(d)    The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii) is subject
to a subordination, non-disturbance and attornment agreement to which the
mortgagee on the lessor’s fee interest in the Mortgaged Property is subject.
(e)    The Ground Lease does not place commercially unreasonable restrictions on
the identity of the mortgagee and the Ground Lease is assignable to the holder
of the Mortgage Loan and its assigns without the consent of the lessor
thereunder (or if such consent is necessary it has been obtained), and in the
event it is so assigned, it is further assignable by the holder of the Mortgage
Loan and its successors and assigns without the consent of the lessor.
(f)    The Seller has not received any written notice of material default under
or notice of termination of such Ground Lease. To the Seller’s knowledge,


Ex. V-16

--------------------------------------------------------------------------------





there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Purchase Date.
(g)    The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the lender written notice of any default, and
provides that no notice of default or termination is effective against lender
unless such notice is given to the lender.
(h)    A lender is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the lender’s receipt of notice of any
default before the lessor may terminate the Ground Lease.
(i)    The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial mortgage
lender.
(j)    Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Purchased Asset Documents) the lender or a trustee appointed by it having the
right to hold and disburse such proceeds as repair or restoration progresses, or
to the payment of the outstanding principal balance of the Mortgage Loan,
together with any accrued interest.
(k)    In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to ground lessee’s interest in respect of a total
or substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest.
(l)    Provided that the lender cures any defaults which are susceptible to
being cured, the ground lessor has agreed to enter into a new lease with lender
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.


Ex. V-17

--------------------------------------------------------------------------------





(36)    Servicing. To Seller’s knowledge, the servicing and collection practices
used by the Seller with respect to the Mortgage Loan have been, in all material
respects, legal and have met Accepted Servicing Practices.
(37)    Origination and Underwriting. The origination practices of the Seller
(or, to the Seller’s knowledge, the related originator if the originator is not
an Affiliate of Seller) with respect to each Mortgage Loan have been, in all
material respects, legal and as of the date of its origination, such Mortgage
Loan and the origination thereof complied in all material respects with, or was
exempt from, all requirements of federal, state or local law relating to the
origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit V.
(38)    No Material Default; Payment Record. No Mortgage Loan has been more than
thirty (30) days delinquent, without giving effect to any grace or cure period,
in making required payments since origination, and as of its Purchase Date, no
Mortgage Loan is more than thirty (30) days delinquent (beyond any applicable
grace or cure period) in making required payments. To the Seller’s knowledge,
there is (a) no material default, breach, violation or event of acceleration
existing under the related Mortgage Loan, or (b) no event (other than payments
due but not yet delinquent) which, with the passage of time or with notice and
the expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either (a) or (b), materially and
adversely affects the value of the Mortgage Loan or the value, use or operation
of the related Mortgaged Property, provided, however, that this representation
and warranty does not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out of an exception
scheduled to any other representation and warranty made by the Seller in this
Exhibit V. No person other than the holder of such Mortgage Loan may declare any
event of default under the Mortgage Loan or accelerate any indebtedness under
the Purchased Asset Documents.
(39)    Bankruptcy. As of the date of origination of such Mortgage Loan (to
Seller’s knowledge if the originator was not an Affiliate of Seller) and to the
Seller’s knowledge as of the Purchase Date, neither the Mortgaged Property
(other than tenants of such Mortgaged Property), nor any portion thereof, is the
subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.
(40)    Organization of Mortgagor. With respect to each Mortgage Loan, in
reliance on certified copies of the organizational documents of the Mortgagor
delivered by the Mortgagor in connection with the origination of such Mortgage
Loan, the Mortgagor is an entity organized under the laws of a state of the
United States of America, the District of Columbia or the Commonwealth of Puerto
Rico. Except with respect to any Mortgage Loan that is cross-collateralized and
cross defaulted with another Mortgage Loan, no Mortgage Loan has a Mortgagor
that is an affiliate of another Mortgagor under another Purchased Asset.
(41)    Environmental Conditions. A Phase I environmental site assessment (or
update of a previous Phase I and or Phase II site assessment) and, with respect
to certain Mortgage Loans, a Phase II environmental site assessment
(collectively, an “ESA”) meeting ASTM requirements conducted by a reputable
environmental consultant in connection with such Mortgage Loan within twelve
(12) months prior to its origination date (or an update of a previous ESA was
prepared), and


Ex. V-18

--------------------------------------------------------------------------------





such ESA (i) did not identify the existence of recognized environmental
conditions (as such term is defined in ASTM E1527-05 or its successor,
hereinafter “Environmental Condition”) at the related Mortgaged Property or the
need for further investigation, or (ii) if the existence of an Environmental
Condition or need for further investigation was indicated in any such ESA, then
at least one of the following statements is true: (A) an amount reasonably
estimated by a reputable environmental consultant to be sufficient to cover the
estimated cost to cure any material noncompliance with applicable Environmental
Laws or the Environmental Condition has been escrowed by the related Mortgagor
and is held or controlled by the related lender; (B) if the only Environmental
Condition relates to the presence of asbestos-containing materials, radon in
indoor air, lead based paint or lead in drinking water, and the only recommended
action in the ESA is the institution of such a plan, an operations or
maintenance plan has been required to be instituted by the related Mortgagor
that can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the Purchase Date, and,
if and as appropriate, a no further action or closure letter was obtained from
the applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s, S&P and/or Fitch; (E) a party not related to the Mortgagor was
identified as the responsible party for such condition or circumstance and such
responsible party has financial resources reasonably estimated to be adequate to
address the situation; or (F) a party related to the Mortgagor having financial
resources reasonably estimated to be adequate to address the situation is
required to take action. To Seller’s knowledge, except as set forth in the ESA
as of the Purchase Date, there is no Environmental Condition at the related
Mortgaged Property.
(42)    Appraisal. The Purchased Asset File contains an appraisal of the related
Mortgaged Property with an appraisal date within twelve (12) months of the
Mortgage Loan origination date, and within twelve (12) months of the Purchase
Date. The appraisal is signed by an appraiser who is a Member of the Appraisal
Institute and, to the Seller’s knowledge, had no interest, direct or indirect,
in the Mortgaged Property or the Mortgagor or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan. Each appraiser has represented in such appraisal or in a
supplemental letter that the appraisal satisfies the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation.
(43)    [Reserved].
(44)    Cross-Collateralization. No Mortgage Loan related to a Purchased Asset
is by the express terms of such Mortgage Loan cross-collateralized or
cross-defaulted with any other Mortgage Loan, except as set forth on the related
Purchased Asset Schedule or in the Requested Exceptions Report.
(45)    Advance of Funds by the Seller. After origination, no advance of funds
has been made by Seller to the related Mortgagor other than in accordance with
the Purchased Asset


Ex. V-19

--------------------------------------------------------------------------------





Documents, and, to Seller’s knowledge, no funds have been received from any
person other than the related Mortgagor or an affiliate for, or on account of,
payments due on the Mortgage Loan (other than as contemplated by the Purchased
Asset Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a lender-controlled lockbox if
required or contemplated under the related lease or Purchased Asset Documents).
Neither Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the Purchase Date.
(46)    Compliance with Anti-Money Laundering Laws. The Seller has complied with
all applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 with respect to the origination of the
Mortgage Loan.
(47)    [Reserved].
(48)    Affiliates. The related Mortgagor is not an affiliate of the Seller
C.    Senior Notes. With respect to each Purchased Asset that is a Mortgage
Note, such note is a Senior Note (with no existing more-senior Mortgage Note or
Participation Interest) related to a Mortgage Loan that complies with all of the
representations set forth in Section B above. If such Mortgage Note is pari
passu with any other Mortgage Note, the holder of such Mortgage Note (i) has
custody or control of the Purchased Asset Documents, (ii) has the right to
appoint and direct the servicer of the Mortgage Loan pursuant to a co-lender
agreement that is legal, valid and enforceable as among its parties, and (iii)
is the lead and controlling holder as between such pari passu Mortgage Notes or
Participation Interests pursuant to a co-lender agreement that is legal, valid
and enforceable as among its parties.
D.    Participation Interests. With respect to each Purchased Asset that is a
Participation Interest:
(1)    Mortgage Loan. The related Mortgage Loan complies with all of the
representations set forth in Section B above (except to the extent disclosed in
a Requested Exceptions Report).
(2)    Performing Participation. Such Participation Interest is performing and
is evidenced by a physical Participation Certificate.
(3)    Lead Participant; Status of Participation Agreement. Such Participation
Interest is a senior or pari passu participation interest (in each case, with no
existing more-senior participation interest) in a whole Mortgage Loan. Seller is
the record mortgagee of the related Mortgage Loan (“Lead Participant”) pursuant
to a participation agreement that is legal, valid and enforceable as between its
parties. If such Participation Interest is (i) a pari passu participation
interest or (ii) a senior participation interest with respect to which no
related junior participation interest accounts for more than ten (10) percent of
the maximum principal balance of the related Mortgage Loan, the related
participation agreement provides that the Lead Participant has full power,
authority and discretion to service the related Mortgage Loan, modify and amend
the terms thereof, pursue remedies


Ex. V-20

--------------------------------------------------------------------------------





and enforcement actions, including foreclosure or other legal action, without
consent or approval of any participant (each, a “Third Party Participant”)
holding any related participation (the “Other Participation Interests”). If such
Participation Interest is a senior participation interest with respect to which
the related junior participation interest accounts for more than ten (10)
percent of the maximum principal balance of the related Mortgage Loan, the
control rights granted to the holder of such junior participation pursuant to
the related participation agreement are customary for holders of junior
participations in commercial mortgage loans.
(4)    Costs and Expenses. If the Participation Interest is pari passu with any
Other Participation Interests, the holder of such Other Participation Interest
is required to pay its pro rata share of any expenses, costs and fees associated
with servicing and enforcing rights and remedies under the related Mortgage Loan
upon request therefor by the Lead Participant. If the Participation Interest is
senior to any Other Participation Interests, the holder of such Other
Participation Interest is required to bear any expenses, costs and fees
associated with servicing and enforcing rights and remedies under the related
Mortgage Loan prior to the holder of such Participation Interest.
(5)    Third Party Participants. Each Participation Agreement is effective to
convey the related Other Participation Interests to the related Third Party
Participants and is not intended to be or effective as a loan or other financing
secured by the related Mortgaged Property. The Lead Participant owes no
fiduciary duty or obligation to any Third Party Participant pursuant to the
Participation Agreement.
(6)    Purchased Asset File. The Purchased Asset File with respect to such
Participation Interest includes all material documents evidencing and/or
securing such Participation Interest and the terms of such documents have not
been waived, impaired, modified, altered, satisfied, canceled, subordinated or
rescinded in any material respect except as set forth in the documents contained
in the Purchased Asset File.
(7)    No Defaults or Waivers under Participation Documents. All amounts due and
owing to any Third Party Participant pursuant to the related Participation
Agreement or related documents have been duly and timely paid. (a) There is (i)
no default, breach or violation existing under any Participation Agreement or
related document, and (ii) no event (other than payments due but not yet
delinquent) which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, or violation under
any Participation Agreement or related document, and (b) no default, breach or
violation under any Participation Agreement or related document has been waived,
that, in the case of either (a) or (b), materially and adversely affects the
value of the Participation Interest; provided, however, that this representation
and warranty does not cover any default, breach or violation that specifically
pertains to or arises out of an exception scheduled to any other representation
and warranty made by the Seller in this Exhibit V. No person other than the
holder of such Participation Interest or the related Other Participation
Interests (or, in each case, a pledgee of any such Participation Interests) may
declare any default, breach or violation under the applicable Participation
Agreement or related documents.


Ex. V-21

--------------------------------------------------------------------------------





(8)    Bankruptcy. To Seller’s knowledge, after due inquiry, no issuer of such
Participation Interest or Third Party Participant is a debtor in any outstanding
in state or federal bankruptcy or insolvency proceeding.
(9)    No Known Liabilities. The Seller has not received written notice of any
outstanding liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind for which the
holder of such Participation Interest is or may become obligated.
(10)    Transfer. The Lead Participant role, rights and responsibilities are
assignable by the Seller without consent or approval other than those that have
been obtained. The Lead Participant will timely file all necessary assignments,
notices, and documents in order to convey record title of the related Mortgage
Loan and other rights and interests to Purchaser in its capacity as successor
Lead Participant.
(11)    No Repurchase. The terms of the Participation Agreement do not require
or obligate the Lead Participant or its successor or assigns to repurchase any
Other Participation Interest under any circumstances.
(12)    No Misrepresentations. The Seller, in selling any Other Participation
Interest to a Third Party Participant, made no misrepresentation, fraud or
omission of any information which omitted information was in Seller’s possession
and required to be delivered to such Third Party Participant.
(13)    UCC. Such Participation Interest (i) is not dealt in or traded on a
securities exchange or in a securities market, (ii) does not by its terms
expressly provide that it is a Security governed by Article 8 of the UCC, (iii)
is not Investment Property, (iv) is not held in a Securities Account and (v)
does not constitute a Security or a Financial Asset. The related Participation
Certificate is an Instrument. For purposes of this paragraph (13), capitalized
terms undefined in this Agreement have the meaning given to such term in the
UCC.
(14)    Participation Interest is Not a Security. Such Participation Interest
has not been deemed, and is not, a “security” within the meaning of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended.




Ex. V-22

--------------------------------------------------------------------------------






EXHIBIT VI
ASSET INFORMATION



Borrower Name
As of date
Table/Non Table Funded
Loan Id
Custodian
Property Name
Street Address
Address City
Address County
State
Lien Status
Recourse
Amortization Type
Property Type
Property Sub Type
Occupancy
NRF UW Stab DSCR
NRF UW Stab NCF DY (Fully Funded)
In-Place NCF DY on Initial Advance
In-Place NCF DY on Fully Funded
In-Place NOI
In-Place NCF
Underwritten As Stabilized NOI
Underwritten As Stabilized NCF
Loan Purpose
Original Coupon
Current Coupon
Initial Advance Balance
Fully Funded Balance
Current Balance
Pari Passu Balance




 
Mezzanine Balance
Maturity / Balloon Balance
P&I Original
P&I Current
Origination Date
First Payment Date
Initial Maturity Date
Date Paid Thru
Original Term
Original Amortization Term
Interest Only Term
Seasoning / Remaining Term
Product Type
Balloon
As-Is LTV
As-Stabilized LTV
Appraisal As Is Balance
Appraisal Stabilized Balance
Appraisal Date
Original Spread
Payment Frequency
Servicer / Facility Agent
Servicing / Agent Fee
Prepayment Penalty
Months Freely Prepayable
Index
Rounding Method
Date First Coupon Change
Date First Payment Change
Date Next Coupon Change
Date Next Payment Change









Ex. VI-1

--------------------------------------------------------------------------------






EXHIBIT VII
ADVANCE PROCEDURES
Submission of Due Diligence Package. No less than ten (10) Business Days prior
to the each Purchase Date (unless otherwise indicated or such shorter time
period as may be approved by Purchaser in its sole discretion), Seller shall
deliver to Purchaser for Purchaser’s review and approval a due diligence package
with respect to each Eligible Asset proposed to be purchased on such proposed
Purchase Date, which shall contain the following items (the “Due Diligence
Package”):
(1)    Purchased Asset Documents. With respect to each Eligible Asset:
(a)    if such Eligible Asset is not a Wet Purchased Asset, each of the
Purchased Asset Documents, blacklined against the approved form Purchased Asset
Documents; provided, however, if such Eligible Asset has not been originated and
closed at the time of such delivery, Seller shall deliver copies of all draft
Purchased Asset Documents, blacklined against the approved form Purchased Asset
Documents (with executed copies of all Purchased Asset Documents to be delivered
no less than three (3) Business Days (or such shorter time period as may be
approved by Purchaser in its sole discretion) prior to the proposed Purchase
Date);
(b)    if such Eligible Asset is a Wet Purchased Asset, (i) copies of all draft
Purchased Asset Documents, along with blacklines against the approved form
Purchased Asset Documents, (ii) no later than 11:00 a.m. on the Business Day (or
such shorter time period as may be approved by Purchaser in its sole discretion)
before the requested Purchase Date, execution versions in final form of (A) the
Mortgage Note endorsed by the Seller in blank, without recourse (either on the
face thereof or pursuant to a separate allonge), (B) the Mortgage, (C) evidence
satisfactory to Purchaser that all documents necessary to perfect Seller’s (and,
by means of assignment to Purchaser on the Purchase Date, Purchaser’s) interest
in the collateral and (D) such other components of the Purchased Asset File as
Purchaser may require on a case by case basis with respect to the particular
Purchased Asset, in each case, along with blacklines of such executed Purchased
Asset Documents against the previously delivered drafts and (iii) not later than
the third (3rd) Business Day following the related Purchase Date, executed
copies of all Purchased Asset Documents along with blacklines of such executed
Purchased Asset Documents against the previously delivered drafts.
(c)    if such Eligible Asset is a Wet Purchased Asset, a fully executed Bailee
Letter delivered on or prior to the related Purchase Date;
(d)    certificates or other evidence of insurance demonstrating insurance
coverage in respect of the underlying real estate directly or indirectly
securing or supporting such Eligible Asset of types, in amounts, with insurers
and otherwise in compliance with the terms, provisions and conditions set forth
in the Purchased Asset Documents; provided, however, with respect to any Wet
Purchased Asset, if such


Ex. VII-1

--------------------------------------------------------------------------------





certificates or other evidence of insurance are not available at least ten (10)
Business Day prior to the related Purchase Date, Seller shall deliver such
certificates or other evidence of insurance to Purchaser as soon as they are
available thereafter, and in any case, by no later than 10:00 a.m. on the
Business Day (or such shorter time period as may be approved by Purchaser in its
sole discretion) before the requested Purchase Date. Such certificates or other
evidence shall indicate that Seller, will be named as an additional insured as
its interest may appear and shall contain a loss payee endorsement in favor of
such additional insured with respect to the policies required to be maintained
under the Purchased Asset Documents;
(e)    all surveys of the underlying real estate directly or indirectly securing
or supporting such Eligible Asset;
(f)    as reasonably requested by Purchaser, satisfactory reports of UCC, tax
lien, judgment and litigation searches and title updates conducted by search
firms and/or title companies reasonably acceptable to Purchaser with respect to
the Eligible Asset, underlying real estate directly or indirectly securing or
supporting such Eligible Asset, Seller, Mortgagor and Mezzanine Borrower (if
applicable), such searches to be conducted in each location Purchaser shall
reasonably designate;
(g)    an unconditional commitment to issue a Title Policy in favor of the
lender originating such Eligible Asset and such lender’s successors and/or
assigns with respect to Seller’s interest in the related real property and
insuring the assignment of the Eligible Asset to Purchaser, with an amount of
insurance that shall be not less than the maximum principal amount of the
Eligible Asset, or an endorsement or confirmatory letter from the title
insurance company that issued the existing title insurance policy, in favor of
the lender originating such Eligible Asset and such lender’s successors and/or
assigns, that amends the existing title insurance policy by stating that the
amount of the insurance is not less than the maximum principal amount of the
Eligible Asset (taking into account the proposed advance); and
(h)    certificates of occupancy and letters certifying that the property is in
compliance with all applicable zoning laws, each issued by the appropriate
Governmental Authority.
(2)    Transaction-Specific Due Diligence Materials. Each of the following:
(a)    a summary memorandum outlining the proposed Transaction, including
transaction benefits and all material underwriting risks, all Underwriting
Issues and all other characteristics of the Eligible Asset that a reasonable
buyer would consider material,


Ex. VII-2

--------------------------------------------------------------------------------





(b)    the Asset Information and, if available, maps and photos of the
underlying real estate directly or indirectly securing or supporting such
Eligible Asset;
(c)    a current rent roll and roll over schedule;
(d)    a cash flow pro-forma, plus historical information;
(e)    a description of the underlying real estate directly or indirectly
securing or supporting such Eligible Asset and any other collateral securing
such Eligible Asset, the related collateral securing such Eligible Asset, if
any;
(f)    indicative debt service coverage ratios;
(g)    indicative loan-to-value ratios;
(h)    a term sheet outlining the transaction generally;
(i)    a description of the Mortgagor, sponsor and Mezzanine Borrower (if
applicable), including experience with other projects (real estate owned), their
ownership structure (including, without limitation, the board of directors, if
applicable) and financial statements;
(j)    a description of Seller’s relationship, if any, to the Mortgagor, sponsor
and Mezzanine Borrower (if applicable); and
(k)    copies of documents evidencing such Eligible Asset, or current drafts
thereof, including, without limitation, underlying debt and security documents,
guaranties, the underlying borrower’s and guarantor’s organizational documents,
warrant agreements, and loan and collateral pledge agreements, as applicable,
provided that, if same are not available to Seller at the time of Seller’s
submission of the Due Diligence Package to Purchaser, Seller shall deliver such
items to Purchaser promptly upon Seller’s receipt of such items.
(3)    Environmental and Engineering. A “Phase 1” (and, if requested by
Purchaser, “Phase 2”) environmental report, an asbestos survey, if applicable,
and an engineering report, each in form reasonably satisfactory to Purchaser, by
an engineer or environmental consultant reasonably approved by Purchaser.
(4)    Credit Memorandum. A credit memorandum, asset summary or other similar
document that details cash flow underwriting, historical operating numbers,
underwriting footnotes, rent roll and lease rollover schedule.
(5)    Appraisal. An appraisal by a member of the Appraisal Institute performed
in accordance with The Federal Institutions Reform, Recovery and Enforcement Act
of 1989, as amended. The related appraisal shall (A) be dated less than twelve
(12) months prior to the origination of the Eligible Asset and (B) not be
ordered by the related borrower or an Affiliate of the related borrower.


Ex. VII-3

--------------------------------------------------------------------------------





(6)    Opinions of Counsel. An opinion of counsel addressed to Seller and its
successors and assigns from counsel to the underlying obligor on the underlying
loan transaction as to enforceability of the loan documents governing such
transaction and such other matters as Purchaser shall require (including,
without limitation, opinions as to due formation, authority, choice of law,
bankruptcy and perfection of security interests).
(7)    Additional Real Estate Matters. To the extent obtained by Seller from the
Mortgagor, Mezzanine Borrower or the underlying obligor at the origination of
the Eligible Asset, such other real estate related certificates and
documentation as may have been requested by Purchaser, such as abstracts of all
leases in effect at the real property relating to such Eligible Asset.
(8)    Exceptions Report. A list of all exceptions to the representations and
warranties set forth in Exhibit V to this Agreement and any other Eligibility
Criteria (the “Requested Exceptions Report”).
(9)    Other Documents. Any other documents as Purchaser or its counsel shall
reasonably deem necessary.
(10)    Approval of Eligible Asset. Conditioned upon the timely and satisfactory
completion of Seller’s requirements in clause (a) above, Purchaser shall
endeavor to, no less than two (2) Business Days prior to the proposed Purchase
Date (i) notify Seller in writing (which may take the form of electronic mail
format) that Purchaser has not approved the proposed Eligible Asset as a
Purchased Asset or (ii) notify Seller in writing (which may take the form of
electronic mail format) that Purchaser has approved the proposed Eligible Asset
as a Purchased Asset. Purchaser’s failure to respond to Seller on or prior to
two (2) Business Days prior to the proposed Purchase Date, shall be deemed to be
a denial of Seller’s request that Purchaser approve the proposed Eligible Asset,
unless Purchaser and Seller has agreed otherwise in writing.
(11)    Assignment Documents. On or prior to the proposed Purchase Date, Seller
shall have executed and delivered to Purchaser, in form and substance reasonably
satisfactory to Purchaser and its counsel, all applicable assignment documents
assigning to Purchaser the proposed Eligible Asset that shall be subject to no
liens except as expressly permitted by Purchaser. Each of the assignment
documents shall contain such representations and warranties in writing
concerning the proposed Eligible Asset and such other terms as shall be
satisfactory to Purchaser in its sole and absolute discretion.




Ex. VII-4

--------------------------------------------------------------------------------






EXHIBIT VIII
FORM OF MARGIN CALL NOTICE
[DATE]
Via Electronic Transmission
CLNC Credit 6, LLC
c/o CLNC Manager, LLC
590 Madison Avenue, 34th Floor
New York, New York 10022
Attention: David A. Palamé
Email: ########@clns.com


Re:
Master Repurchase Agreement, dated as of June 19, 2018 (as amended, restated,
supplemented, or otherwise modified and in effect from time to time, the “Master
Repurchase Agreement”) by and between Goldman Sachs Bank USA (“Purchaser”) and
CLNC Credit 6, LLC (“Seller”)

Ladies and Gentlemen:
Pursuant to Article 4(a) of the Master Repurchase Agreement, Purchaser hereby
notifies Seller that a Margin Deficit Event has occurred as set forth below.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Master Repurchase Agreement.
Purchased Asset:     ________________________
[DESCRIBE MARGIN DEFICIT EVENT]
[INSERT INFORMATION FOR CALCULATION OF MARGIN DEFICIT]
MARGIN DEFICIT:    $___________
    Accrued interest from __________ to __________:    $___________
TOTAL WIRE DUE:    $___________
WHEN A MARGIN DEFICIT EVENT EXISTS, SELLER IS REQUIRED TO CURE THE MARGIN
DEFICIT SPECIFIED ABOVE IN ACCORDANCE WITH THE MASTER REPURCHASE AGREEMENT AND
WITHIN THE TIME PERIOD SPECIFIED IN ARTICLE 4(b) THEREOF.


Ex. VIII-1

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA
By:____________________________________
Name:
Title:




Ex. VIII-2

--------------------------------------------------------------------------------






EXHIBIT IX
FORM OF RELEASE LETTER
[DATE]
Goldman Sachs Bank USA
200 West Street
New York, New York 10282
Attention: Jeffrey Dawkins


Re:
Master Repurchase Agreement, dated as of June 19, 2018 by and between Goldman
Sachs Bank USA (“Purchaser”) and CLNC Credit 6, LLC (“Seller”) (as amended,
restated, supplemented, or otherwise modified and in effect from time to time,
the “Master Repurchase Agreement”)

Ladies and Gentlemen:


With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party, and (b) we hereby release to you all
rights, interests or claims of any kind other than any rights, interests or
claims under the Master Repurchase Agreement with respect to such Purchased
Assets, such release to be effective automatically without further action by any
party upon payment by Purchaser of the amount of the Purchase Price contemplated
under the Master Repurchase Agreement (calculated in accordance with the terms
thereof) in accordance with the wiring instructions set forth in the Master
Repurchase Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Master Repurchase Agreement.
Very truly yours,
CLNC CREDIT 6, LLC
By:____________________________________
Name:
Title:


Ex. IX-1

--------------------------------------------------------------------------------





Schedule A
[List of Purchased Asset(s)]




Ex. IX-2

--------------------------------------------------------------------------------






EXHIBIT X
FORM OF COVENANT COMPLIANCE CERTIFICATE
[DATE]
Goldman Sachs Bank USA
200 West Street
New York, New York 10282
Attention: Jeffrey Dawkins


Re:
Master Repurchase Agreement, dated as of June 19, 2018 (as amended, restated,
supplemented, or otherwise modified and in effect from time to time, the “Master
Repurchase Agreement”) by and between Goldman Sachs Bank USA (“Purchaser”) and
CLNC Credit 6, LLC (“Seller”)

Ladies and Gentlemen:
This Covenant Compliance Certificate is furnished pursuant to that Master
Repurchase Agreement and the Guaranty, dated as of June 19, 2018 (the
“Guaranty”), made by Credit RE Operating Company, LLC, a Delaware limited
liability company (“Guarantor”), in favor of Purchaser. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned thereto in the
Master Repurchase Agreement.
THE UNDERSIGNED HEREBY CERTIFIES, IN [HIS/HER] CAPACITY AS [______] OF
GUARANTOR, AND NOT IN ANY INDIVIDUAL CAPACITY, THAT:
(i)
I am a duly elected, qualified and authorized [Chief Financial Officer] of
Guarantor.

(ii)
All of the financial statements, calculations and other information set forth in
this Covenant Compliance Certificate, including, without limitation, in any
exhibit or other attachment hereto, are true, complete and correct as of the
date hereof or with respect to the period therein specified.

(iii)
I have reviewed the terms of the Master Repurchase Agreement, the Guaranty and
the other Transaction Documents and I have made, or have caused to be made under
my supervision, a detailed review of the transactions and financial condition of
the Seller Parties during the accounting period covered by the financial
statements attached (or most recently delivered to Purchaser if none are
attached).

(iv)
Other than as disclosed to Purchaser prior to the date hereof or below, I am not
aware of any facts or circumstances, pending developments that have caused, or
may in the future cause the Market Value of any Purchased Asset to decline at
any time within the reasonably foreseeable future.

(v)
As of the date hereof, and since the date of the certificate most recently
delivered pursuant to Article 12(b)(v) of the Master Repurchase Agreement, each
Seller Party has observed or performed all of its covenants and other
agreements, and satisfied



Ex. X-1

--------------------------------------------------------------------------------





every condition, contained in the Master Repurchase Agreement, the Guaranty and
the other Transaction Documents to be observed, performed or satisfied by it.
(vi)
[IF FINANCIAL STATEMENTS ARE NOT ATTACHED: The examinations described in
paragraph (iii) above did not disclose, and I have no knowledge of, the
existence of any condition or event which constitutes a Default or an Event of
Default as of the date of this Covenant Compliance Certificate (including after
giving effect to any pending Transactions requested to be entered into), except
as set forth below.] [IF FINANCIAL STATEMENTS ARE ATTACHED: The examinations
described in paragraph (iii) above did not disclose, and I have no knowledge of,
the existence of any condition or event which constitutes a Default or an Event
of Default during or at the end of the accounting period covered by the attached
financial statements, or as of the date of this Covenant Compliance Certificate
(including after giving effect to any pending Transactions requested to be
entered into), except as set forth below.]

(vii)
To my best knowledge, as of the date hereof, each of the representations and
warranties made by each Seller Party in any Transaction Document is true,
correct and complete in all material respects with the same force and effect as
if made on and as of the date hereof (unless qualified to materiality, in which
case such representation or warranty shall be true in all respects).

(viii)
To my best knowledge, each Seller Party (i) is in compliance with all of the
terms and conditions of the Transaction Documents and (ii) has no claim or
offset against Purchaser under the Transaction Documents.

(ix)
To my best knowledge, each Seller Party has, during the period since the
delivery of the immediately preceding Covenant Compliance Certificate, in all
material respects observed or performed all of its covenants and other
agreements, and satisfied every condition, contained the Master Repurchase
Agreement, the Guaranty and the other Transaction Documents to be observed,
performed or satisfied by it, and I have no knowledge of the occurrence during
such period, or present existence, of any condition or event which constitutes a
Default or an Event of Default (in each case, including after giving effect to
any pending Transactions requested to be entered into), except as set forth
below.

(x)
[IF FINANCIAL SUMMARY PROPERTY PERFORMANCE REPORTS ARE ATTACHED: Attached hereto
are the summary property performance reports required to be delivered pursuant
to Article 12(b) of the Master Repurchase Agreement, which reports, to the best
of my knowledge after due inquiry, fairly and accurately present the related
Purchased Assets as of the date or with respect to the period therein specified,
determined in accordance with the requirements set forth in Article 12(b) of the
Master Repurchase Agreement.]

(xi)
[IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the financial
statements required to be delivered pursuant to Article 12(b) of the Master
Repurchase Agreement, which financial statements, to the best of my knowledge



Ex. X-2

--------------------------------------------------------------------------------





after due inquiry, fairly and accurately present, in all material respects the
financial condition and results of operations of Guarantor as of the date or
with respect to the period therein specified, determined in accordance with the
requirements set forth in Article 12(b) of the Master Repurchase Agreement.]
(xii)
[IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the calculations
demonstrating compliance with the financial covenants set forth in the
Guaranty.]

Described below are the exceptions, if any, to any of the foregoing, listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the applicable Seller Party has taken, is taking,
or proposes to take with respect to each such condition or event:
________________________________________________________________________
______________________________________________________________________________________
______________________________________________________________________________________
________________________________________________________________________
The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered as of the date first above written.
_______________________________________
Name:
Title:






Ex. X-3

--------------------------------------------------------------------------------






EXHIBIT XI
PROHIBITED TRANSFEREES


########







Ex. XI-1

--------------------------------------------------------------------------------






EXHIBIT XII
FORM OF BAILEE LETTER
CLNC CREDIT 6, LLC
c/o CLNC Manager, LLC
590 Madison Avenue, 34th Floor
New York, New York 10022


_______________ __, 20__
Goldman Sachs Bank USA    
200 West Street
New York, New York 10282
Attn:    Jeffrey Dawkins
Email:    ########@gs.com
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036-8704
Attention: Daniel L. Stanco
Email: ########@ropesgray.com




Re:
Bailee Agreement (the “Bailee Agreement”) in connection with the sale of [Name
of Purchased Asset(s)] by CLNC Credit 6, LLC (“Seller”) to Goldman Sachs Bank
USA (“Purchaser”)

Ladies and Gentlemen:
Reference is made to that certain Master Repurchase Agreement dated as of June
19, 2018, by and between Seller and Purchaser (as the same may be amended,
modified or supplemented from time to time, the “Repurchase Agreement”). In
consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Purchaser and Ropes & Gray LLP (“Bailee”) hereby agree as
follows:
1.    Seller shall deliver to Bailee and Bailee shall hold, in connection with
the Purchased Asset[s] delivered to Bailee hereunder (for Bailee’s delivery to
the Custodian), the custodial delivery certificate (the “Custodial Delivery
Certificate”) attached hereto as Attachment 1, in connection with the Purchased
Asset[s] identified thereon.
2.    On or prior to the date indicated on the Custodial Delivery Certificate
delivered by Seller (the “Funding Date”), Seller shall have delivered to Bailee,
as bailee for hire, the documents set forth on Exhibit B to the Custodial
Delivery Certificate described as “Original” (collectively, the “Purchased Asset
File[s]”) for the Eligible Asset[s] (the “Purchased Asset[s]”) listed in Exhibit
A to the Custodial Delivery Certificate.


Ex. XII-1

--------------------------------------------------------------------------------






3.    Bailee shall issue and deliver to Purchaser and the Custodian (as defined
in Section 5 below) on or prior to the Funding Date by electronic mail in the
name of Purchaser, an initial trust receipt and certification in the form of
Attachment 2 attached hereto (the “Trust Receipt”), which Trust Receipt shall
state that Bailee has received the documents comprising the Purchased Asset
File[s] as set forth in the Custodial Delivery Certificate.
4.    On the applicable Funding Date, in the event that Purchaser fails to
purchase any Eligible Asset from Seller that is identified in the related
Custodial Delivery Certificate (as confirmed by Purchaser in writing (which may
include electronic mail)), Bailee shall release the Purchased Asset File[s] to
Seller in accordance with Seller’s instructions.
5.    Following the Funding Date and the funding of the Purchase Price for the
applicable Purchased Asset[s], Bailee shall forward the Purchased Asset File[s]
to Wells Fargo Bank, National Association (the “Custodian”), at 1055 10th Avenue
SE, Minneapolis, Minnesota 55414, Attention: CMBS - GSBKCOLONYNRTHSTR, by
insured overnight courier for receipt by the Custodian no later than 1:00 p.m.
on the third (3rd) Business Day following the applicable Funding Date (the
“Delivery Date”).
6.    From and after the applicable Funding Date until the time of receipt of
Purchaser’s written confirmation as described in Section 4 hereof or the
applicable Delivery Date, as applicable, Bailee (a) shall maintain continuous
custody and control of the related Purchased Asset File[s] as bailee for
Purchaser (excluding any period when the same [is/are] under the delivery
process described in Section 5 hereof) and (b) shall hold the related Purchased
Asset File[s] as sole and exclusive bailee for Purchaser unless and until
otherwise instructed in writing by Purchaser.
7.    In the event that Bailee fails to deliver to Purchaser a Mortgage Note or
other material portion of a Purchased Asset File[s] that was in its possession
to the Custodian within five (5) Business Days following the applicable Funding
Date and the funding of the Purchase Price for the applicable Purchased
Asset[s], the same shall constitute a “Bailee Delivery Failure” under this
Bailee Agreement.
8.    Seller agrees to indemnify and hold Bailee and its partners, directors,
officers, agents and employees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
attorneys’ fees and costs, that may be imposed on, incurred by, or asserted
against it or them in any way relating to or arising out of this Bailee
Agreement or any action taken or not taken by it or them hereunder unless such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by Bailee) were imposed
on, incurred by or asserted against Bailee because of the breach by Bailee of
its obligations hereunder, which breach was caused by gross negligence or
willful misconduct on the part of Bailee or any of its partners, directors,
officers, agents or employees. The foregoing indemnification shall survive any
resignation or removal of Bailee or the termination or assignment of this Bailee
Agreement.
9.    Bailee agrees to indemnify and hold Purchaser and Seller, and their
respective owners, officers, directors, employees, agents, affiliates and
designees, harmless against any and all


Ex. XII-2

--------------------------------------------------------------------------------





liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable attorneys’ fees and costs,

that may be imposed on, incurred by, or asserted against it or them in any way
relating to or arising out of a Bailee Delivery Failure. The foregoing
indemnification shall survive any termination or assignment of this Bailee
Agreement.
10.    Seller hereby represents, warrants and covenants that Bailee is not an
affiliate of or otherwise controlled by Seller. Notwithstanding the foregoing,
the parties hereby acknowledge that Bailee hereunder may act as counsel to
Seller in connection with a proposed Transaction and may represent Seller in
connection with any dispute related to this Bailee Agreement or the Transaction
Documents.
11.    This Bailee Agreement may not be modified, amended or altered, except by
written instrument, executed by all of the parties hereto.
12.    This Bailee Agreement may not be assigned by Seller or Bailee without the
prior written consent of Purchaser.
13.    For the purpose of facilitating the execution of this Bailee Agreement as
herein provided and for other purposes, this Bailee Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute and be one
and the same instrument. Electronically transmitted signature pages shall be
binding to the same extent.
14.    This Bailee Agreement shall be construed in accordance with the laws of
the State of New York, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.
15.    Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Repurchase Agreement.
[SIGNATURES COMMENCE ON NEXT PAGE]





Ex. XII-3

--------------------------------------------------------------------------------





Very truly yours,
 
 
 
CLNC CREDIT 6, LLC, as Seller
 
 
 
 
 
By: ______________________________
          Name:
             Title:



 
 
 
 
ACCEPTED AND AGREED:
 
 
 
Ropes & Gray LLP, as Bailee
 
 
 
 
 
By: ___________________________________
 
Name:
 
Title:
 
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
GOLDMAN SACHS BANK USA, as Purchaser
 
 
 
 
 
By: ___________________________________
 
Name:
Title:
 





Ex. XII-4



--------------------------------------------------------------------------------












 

ATTACHMENT 1 TO BAILEE AGREEMENT
CUSTODIAL DELIVERY CERTIFICATE
[See attached]




Ex. XII-5



--------------------------------------------------------------------------------






ATTACHMENT 2 TO BAILEE AGREEMENT


FORM OF BAILEE TRUST RECEIPT
____________, 20__
Goldman Sachs Bank USA    
200 West Street
New York, New York 10282
Attn:    Jeffrey Dawkins
Email:    ########@gs.com
Re:
Bailee Agreement, dated __________, 201___ (the “Bailee Agreement”) among CLNC
Credit 6, LLC (“Seller”), Goldman Sachs Bank USA (“Purchaser”) and Ropes & Gray
LLP (“Bailee”)

Ladies and Gentlemen:
In accordance with the provisions of Section 3 of the above-referenced Bailee
Agreement, the undersigned, as Bailee, hereby certifies that as to the Purchased
Asset[s] described in Exhibit A to the Custodial Delivery Certificate, it has
reviewed the Purchased Asset File[s] and has determined that all documents
listed in Exhibit B to the Custodial Delivery Certificate described as
“Original” are in its possession.
Bailee hereby confirms that it is holding the Purchase Loan File[s] as agent and
bailee for the exclusive use and benefit of Purchaser pursuant to the terms of
the Bailee Agreement.
All capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the above-referenced Bailee Agreement.


ROPES & GRAY LLP,
as Bailee




By:____________________________________
Name:
Title:


Ex. XII-6

